EXHIBIT 10.1

CREDIT AGREEMENT

dated as of

May 27, 2011

among

THE AES CORPORATION,

as Borrower,

BANK OF AMERICA, N.A.,

as Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

J.P. MORGAN SECURITIES LLC

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Book Runners,

J.P. MORGAN SECURITIES LLC

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Syndication Agents,

BARCLAYS CAPITAL

BNP PARIBAS

CREDIT AGRICOLE CIB

SCOTIA CAPITAL

UNION BANK, N.A.,

as Co-Managers,

and

THE BANKS LISTED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

 

DEFINITIONS

  



  

Section 1.01  

Definitions

     1    Section 1.02  

Accounting Terms and Determinations

     27    Section 1.03  

Types of Borrowing

     27   

ARTICLE II

 

THE CREDITS

  



  

Section 2.01  

Commitment to Lend

     28    Section 2.02  

Notice of Borrowing

     28    Section 2.03  

Intentionally Omitted

     29    Section 2.04  

Evidence of Debt

     29    Section 2.05  

Maturity of Loans

     30    Section 2.06  

Interest Rates

     30    Section 2.07  

Method of Electing Interest Rates

     31    Section 2.08  

Intentionally Omitted

     32    Section 2.09  

Intentionally Omitted

     32    Section 2.10  

Prepayment of the Loans

     32    Section 2.11  

General Provisions as to Payments

     34    Section 2.12  

Funding Losses

     35    Section 2.13  

Computation of Interest and Fees

     36    Section 2.14  

Intentionally Omitted

     36    Section 2.15  

Intentionally Omitted

     36    Section 2.16  

Refinancing Amendments

     36    Section 2.17  

Increase in Term Loan Commitments

     36    ARTICLE III    CONDITIONS    Section 3.01  

Closing

     38    Section 3.02  

Extension of Credit

     41    ARTICLE IV    REPRESENTATIONS AND WARRANTIES    Section 4.01  

Corporate Existence and Power

     41    Section 4.02  

Corporate and Governmental Authorization and Filings; No Contravention

     41    Section 4.03  

Compliance with Laws

     42   

 

i



--------------------------------------------------------------------------------

Section 4.04  

Binding Effect

     42    Section 4.05  

Financial Information

     42    Section 4.06  

Litigation

     43    Section 4.07  

Compliance with ERISA

     43    Section 4.08  

Environmental Matters

     43    Section 4.09  

Taxes

     44    Section 4.10  

Material Subsidiaries

     44    Section 4.11  

Not an Investment Company

     45    Section 4.12  

Intentionally Omitted

     45    Section 4.13  

Full Disclosure

     45    Section 4.14  

Collateral Documents and Collateral

     45    Section 4.15  

Intentionally Omitted

     46    Section 4.16  

Solvency

     46    Section 4.17  

Pledged Subsidiaries

     46    Section 4.18  

Qualified Holding Companies Debt

     47    ARTICLE V    COVENANTS    Section 5.01  

Information

     47    Section 5.02  

Payment of Obligations

     50    Section 5.03  

Maintenance of Property; Insurance

     51    Section 5.04  

Conduct of Business and Maintenance of Existence

     51    Section 5.05  

Compliance with Laws

     51    Section 5.06  

Inspection of Property, Books and Records

     52    Section 5.07  

Intentionally Omitted

     52    Section 5.08  

Use of Proceeds

     52    Section 5.09  

Intentionally Omitted

     52    Section 5.10  

Negative Pledge

     52    Section 5.11  

Consolidations and Mergers

     52    Section 5.12  

Intentionally Omitted

     53    Section 5.13  

Intentionally Omitted

     53    Section 5.14  

Intentionally Omitted

     53    Section 5.15  

Intentionally Omitted

     53    Section 5.16  

As to Existing Credit Agreement

     53    Section 5.17  

Upstreaming of Net Cash Proceeds by Subsidiaries

     54    Section 5.18  

Restrictions on Sales and Leasebacks

     54    Section 5.19  

Intentionally Omitted

     54    Section 5.20  

Covenant to Give Security

     55    Section 5.21  

Further Assurances

     56    ARTICLE VI    DEFAULTS    Section 6.01  

Events of Default

     56   

 

ii



--------------------------------------------------------------------------------

Section 6.02  

Notice of Default

     57    ARTICLE VII    THE AGENT    Section 7.01  

Appointment and Authorization

     58    Section 7.02  

Rights as a Bank

     58    Section 7.03  

Exculpatory Provisions

     58    Section 7.04  

Reliance by Agent

     59    Section 7.05  

Delegation of Duties

     59    Section 7.06  

Resignation of Agent

     60    Section 7.07  

Non-Reliance on Agent and Other Banks

     60    Section 7.08  

No Other Duties, Etc

     60    Section 7.09  

Agent May File Proofs of Claim

     61    Section 7.10  

Collateral Matters

     61    Section 7.11  

Notices; Effectiveness; Electronic Communication

     61    ARTICLE VIII    CHANGE IN CIRCUMSTANCES    Section 8.01  

Basis for Determining Interest Rate Inadequate or Unfair

     64    Section 8.02  

Illegality

     64    Section 8.03  

Increased Cost and Reduced Return

     65    Section 8.04  

Taxes

     66    Section 8.05  

Base Rate Loans Substituted for Affected Eurodollar Loans

     69    ARTICLE IX    INTENTIONALLY OMITTED.    ARTICLE X    MISCELLANEOUS   
Section 10.01  

Intentionally Omitted

     70    Section 10.02  

No Waivers

     70    Section 10.03  

Expenses; Indemnification; Waiver and Acknowledgment

     70    Section 10.04  

Sharing of Payments

     71    Section 10.05  

Amendments and Waivers

     72    Section 10.06  

Successors and Assigns

     73    Section 10.07  

No Margin Stock

     76    Section 10.08  

Governing Law; Submission to Jurisdiction

     76    Section 10.09  

Release of Collateral

     76    Section 10.10  

Counterparts; Integration; Effectiveness

     77    Section 10.11  

Confidentiality

     77   

 

iii



--------------------------------------------------------------------------------

Section 10.12  

WAIVER OF JURY TRIAL

     78    Section 10.13  

Severability; Modification to Conform to Law

     78    Section 10.14  

Judgment Currency

     78    Section 10.15  

Intentionally Omitted

     79    Section 10.16  

Replacement of Banks

     79    Section 10.17  

Permitted Amendments

     80    Section 10.18  

USA PATRIOT Act

     80    Section 10.19  

No Advisory or Fiduciary Responsibility

     81    Section 10.20  

Electronic Execution of Assignments and Certain Other Documents

     81   

 

iv



--------------------------------------------------------------------------------

Appendix I   –    Initial Term Loan Facility Schedule I   –    Pledged
Subsidiaries Schedule II   –    Assigned Agreements Schedule III   –   
Non-Pledged Subsidiaries Schedule IV   –    Qualified Holding Companies
Schedule 2.10   –    Discounted Loan Prepayments Schedule 7.11   –    Notices
Exhibit A   –    Form of Term Loan Note Exhibit B-1   –    Form of Opinion of
the General Counsel of the Borrower Exhibit B-2   –    Form of Opinion of Davis
Polk & Wardwell, Special Counsel for the Borrower Exhibit B-3   –    Form of
Opinion of Morris, Nichols, Arsht & Tunnell, Delaware counsel for the Borrower
Exhibit B-4   –    Form of Opinion of Maples and Calder, Cayman Islands counsel
for the Borrower Exhibit B-5   –    Form of Opinion of Conyers Dill & Pearman,
British Virgin Islands counsel for the Borrower Exhibit C   –    Form of Term
Loan Facility Assignment and Assumption Agreement Exhibit D   –    Acceptance
and Prepayment Notice Exhibit E   –    Discount Range Prepayment Notice Exhibit
F   –    Discount Range Prepayment Offer Exhibit G   –    Solicited Discount
Prepayment Notice Exhibit H   –    Solicited Discount Prepayment Offer Exhibit I
  –    Specified Discount Prepayment Notice Exhibit J   –    Specified Discount
Prepayment Response Exhibit K   –    Administrative Questionnaire Exhibit L   –
   Form of Amendment to Collateral Trust Agreement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of May 27, 2011 (this “Agreement”) among THE AES
CORPORATION, a Delaware corporation (the “Borrower”), MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, J.P. MORGAN SECURITIES LLC and MORGAN STANLEY
SENIOR FUNDING, INC., as Joint Lead Arrangers (the “Joint Lead Arrangers”) and
Joint Book Runners (the “Joint Book Runners”), J.P. MORGAN SECURITIES LLC and
MORGAN STANLEY SENIOR FUNDING, INC. as Co-Syndication Agents (the
“Co-Syndication Agents”), BANK OF AMERICA, N.A., as Agent for the Bank Parties
(the “Agent”) and each lender from time to time party hereto (collectively, the
“Banks” and individually, a “Bank”).

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower has requested that the Banks each make a single Term Loan
to the Borrower on the Closing Date in accordance with the terms of this
Agreement. The Banks have indicated their willingness to agree to make such
Loan, but only on the terms and conditions of this Agreement, including causing
the Obligations of the Borrower under the Financing Documents to be secured by
the Collateral pursuant to the Collateral Documents.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

The following terms, as used herein, have the following meanings:

“Acceptance Notice” has the meaning set forth in Section 2.10(b)(ii).

“Accepting Banks” shall have the meaning set forth in Section 10.17.

“Act” shall have the meaning set forth in Section 10.18.

“Additional Collateral Trust Agreement Collateral” means the “Additional
Collateral” referred to in the Collateral Trust Agreement.

“Additional Term Loan Bank” means any bank, other financial institution or
institutional investor that, in any case, is not an existing Bank and that
agrees to provide any portion of any (a) Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with Section 2.16
or (b) Commitment Increase pursuant to Section 2.17; provided that each
Additional Term Loan Bank (other than any Person that is a Bank, an Affiliate of
a Bank or an Approved Fund of a Bank at such time) shall be subject to the
approval of the Agent (such approval not to be unreasonably withheld or
delayed), in each case to the



--------------------------------------------------------------------------------

extent any such consent would be required from the Agent under Section 10.06(c)
for an assignment of Loans to such Additional Bank.

“Adjusted Parent Operating Cash Flow” means, for any period, (i) Parent
Operating Cash Flow for such period less (ii) the sum of the following expenses
(determined without duplication), in each case to the extent paid by the
Borrower during such period in cash and regardless of whether any such amount
was accrued during such period:

(A) income tax expenses of the Borrower and its Subsidiaries (other than income
tax expenses of Subsidiaries that are not organized under the laws of the United
States or any State thereof); and

(B) corporate overhead expenses (including rental expense of the Borrower).

For purposes of determining Adjusted Parent Operating Cash Flow for any period,
the contribution to Parent Operating Cash Flow for such period from any
Subsidiary not organized under the law of the United States or any State thereof
shall be reduced (but not below zero) in the amount of any Investment made in
such Subsidiary during such period (for the purpose of permitting such
Subsidiary to pay income taxes during such period) by the Borrower or any
Qualified Holding Company having an interest in such Subsidiary.

“Administrative Questionnaire” means, with respect to each Bank Party, an
administrative questionnaire in the form attached as Exhibit K hereto and
submitted to the Agent (with a copy to the Borrower) duly completed by such
Bank.

“AES” means The AES Corporation, a Delaware corporation, and its successors.

“AES Business” means a Power Supply Business or other business owned, operated
or managed (including on a joint basis with others), directly or indirectly, by
the Borrower.

“AES BVI II” means AES International Holdings II, Ltd., a company organized
under the laws of the British Virgin Islands.

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”), or (ii) any
Person (other than the Borrower or a Subsidiary) which is controlled by or is
under common control with a Controlling Person or (iii) as to any Person (other
than the Borrower and its Subsidiaries), any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

“Agent” means Bank of America, N.A., in its capacity as Agent for the Bank
Parties hereunder, and its successors in such capacity.

 

2



--------------------------------------------------------------------------------

“Agent Parties” has the meaning set forth in Section 7.11.

“Agreement” has the meaning set forth in the recital of the parties to this
Agreement.

“Applicable Lending Office” means, with respect to any Bank Party, (i) in the
case of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of
its Eurodollar Loans, its Eurodollar Lending Office.

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Arranger Parties” means, collectively, the Joint Lead Arrangers, the Joint Book
Runners and the Co-Syndication Agents.

“Asset Sale” means any sale, lease, transfer or other disposition (including any
such transaction effected by way of merger or consolidation or by way of an
Equity Issuance by a Subsidiary) by the Borrower or any of its Subsidiaries, but
excluding any transactions permitted by the provisions of Section 5.18 of the
Existing Credit Agreement (as in effect on the date hereof without giving effect
to any amendment, waiver or modification after the date hereof as to such
Section 5.18 without the consent of the Required Banks) (other than sales of
assets or Equity Interests of, or other Investments in, IPALCO or any of its
Subsidiaries or AES Hawaii Management Company, Inc., AES New York Funding,
L.L.C., AES Oklahoma Holdings, L.L.C. and AES Warrior Run Funding, L.L.C. or a
respective Subsidiary thereof permitted by subsection (iv) thereof); provided
that a disposition of such assets not excluded during any fiscal year shall not
constitute an Asset Sale unless and until (and only to the extent that) the
aggregate Net Cash Proceeds from such disposition, when combined with all other
such dispositions previously made during such fiscal year, exceeds $50,000,000.

“Assigned Agreements” has the meaning set forth in Section 4.14(d).

“Assignee” has the meaning set forth in Section 10.06(c).

“Assignment and Assumption” means an assignment and assumption agreement
substantially in the form of Exhibit C hereto.

“Assumption Agreement” has the meaning set forth in Section 2.17(c)(ii).

“Attributable Debt” means the present value (discounted at the rate of 9.75% per
annum compounded monthly) of the obligations for rental payments required to be
paid during the remaining term of any lease of more than 12 months.

“Bank” has the meaning set forth in the introductory paragraph to this Agreement
and their respective successors and assigns as permitted hereunder, each of
which is referred to herein as a “Bank”. For avoidance of doubt, each Additional
Term Loan Bank is a Bank to the extent any such Person has executed and
delivered an Incremental Amendment, as the case may

 

3



--------------------------------------------------------------------------------

be, and to the extent such Incremental Amendment shall have become effective in
accordance with the terms hereof and thereof, and each Accepting Bank shall
continue to be a Bank.

“Bank of America” means Bank of America, N.A.

“Bank Party” means any Bank.

“Banks’ Ratable Share” means, in respect of any Net Cash Proceeds, a percentage
of the Creditors’ Portion equal to a fraction (x) the numerator of which is the
Total Bank Exposure at such time and (y) the denominator of which is the sum of
the Total Bank Exposure at such time plus the aggregate principal amount of
First Priority Secured Debt, the proceeds of which were used to permanently
reduce Total Bank Exposure.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” (c) the Eurodollar Rate plus 1.00% and (d) 2.00%. The “prime rate”
is a rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Borrowing” has the meaning set forth in the definition of “Borrowing”
herein.

“Base Rate Loan” means a Loan which bears interest at the Base Rate pursuant to
the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Section 2.07(a) or Article VIII plus the Base Rate Margin.

“Base Rate Margin” means (i) in respect of the Initial Term Loans, a rate per
annum equal to 2.25%, (ii) in respect of the Other Term Loans, a rate per annum
to be agreed in the applicable Refinancing Amendment and (iii) in respect of the
Incremental Term Loan Facility, a rate per annum to be agreed to by the
Borrower, the Agent and the Incremental Term Loan Banks.

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the recital of the parties to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 7.11(c).

“Borrowing” means (i) a borrowing hereunder consisting of Initial Term Loans
made to the Borrower at the same time by the Initial Term Loan Banks pursuant to
Section 2.01, (ii) a borrowing hereunder consisting of Other Term Loans made to
the Borrower at the same

 

4



--------------------------------------------------------------------------------

time by the Other Term Loan Banks pursuant to Section 2.16, or (iii) a borrowing
hereunder consisting of Incremental Term Loans made to the Borrower at the same
time by the Incremental Term Loan Banks pursuant to Section 2.17. A Borrowing is
a “Base Rate Borrowing” if such Loans are Base Rate Loans or a “Eurodollar
Borrowing” if such Loans are Eurodollar Loans.

“Business Day” means either (i) a Domestic Business Day or (ii) a Eurodollar
Business Day, as applicable.

“BVI Cayman Pledge Agreement” means the Pledge Agreement dated as of
December 12, 2002, made by AES BVI II in favor of the Collateral Trustees.

“BVI Collateral” means the “Collateral” referred to in the BVI Cayman Pledge
Agreement.

“Cameroon Business” means any AES Business located in the Republic of Cameroon,
including, without limitation, AES-SONEL S.A., a société anonyme organised and
existing under the laws of Cameroon.

“Capital Commitment” means any contractual commitment or obligation under an
equity contribution or other agreement the primary purpose of which is for the
Borrower to provide to an AES Business a portion of the capital required to
finance construction projects, the acquisition of additional assets or capital
improvements being undertaken by such AES Business.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participants or other equivalents (however designated, whether voting
or non-voting) of, or interests in (however designated), the equity of such
Person which is outstanding or issued on or after the date of this Agreement,
including, without limitation, all common stock and preferred stock and
partnership and joint venture interests of such Person.

“CFC” means any entity that is a controlled foreign corporation under
Section 957 of the Internal Revenue Code (or any successor provision thereto).

“Change of Control” means the occurrence of one or more of the following events:
(i) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Borrower (determined on a consolidated basis) to any Person or group (as that
term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended) of Persons, (ii) a Person or group (as so defined) of Persons shall
have become the beneficial owner of more than 50% of the outstanding Voting
Stock of the Borrower, or (iii) during any one-year period, individuals who at
the beginning of such period constitute the Board of Directors (together with
any new director whose election or nomination was approved by a majority of the
directors then in office who were either directors at the beginning of such
period or who were previously so approved) cease to constitute a majority of the
Board of Directors.

“Change of Control Prepayment” has the meaning set forth in Section 2.10(b)(ii).

 

5



--------------------------------------------------------------------------------

“Change of Control Prepayment Offer” has the meaning set forth in
Section 2.10(b)(ii).

“Change of Control Prepayment Date” has the meaning set forth in
Section 2.10(b)(ii).

“Closing Date” means the first date all of the conditions precedent in Article
III are satisfied or waived in accordance with Section 10.05.

“Co-Syndication Agents” has the meaning set forth in the recital of the parties
to this Agreement.

“Collateral” means the Creditor Group Collateral.

“Collateral Account” has the meaning as set forth in the Collateral Trust
Agreement.

“Collateral Documents” means the Security Agreement, the Collateral Trust
Agreement, the BVI Cayman Pledge Agreement and any other agreement that creates
or purports to create a Lien in favor of the Collateral Trustees for the benefit
of the Secured Holders.

“Collateral Trust Agreement” means the Collateral Trust Agreement dated as of
December 12, 2002 made by the grantors thereunder in favor of the Collateral
Trustees, as amended by Amendment No. 1 dated as of July 29, 2003, Amendment
No. 2 dated as of March 17, 2004, Amendment No. 3 dated as of August 20, 2009
and as further amended from time to time.

“Collateral Trustees” has the meaning as set forth in the Collateral Trust
Agreement.

“Commitment Increase” has the meaning set forth in Section 2.17(a).

“Conduit Bank” means any special purpose corporation organized and administered
by any Bank for the purpose of making Loans hereunder otherwise required to be
made by such Bank and designated by such Bank in a written instrument, subject
to the consent of the Agent and the Borrower (which, in each case, shall not be
unreasonably withheld or delayed); provided that the designation by any Bank of
a Conduit Bank shall not relieve the designating Bank of any of its obligations
to fund a Loan under the Agreement if, for any reason, its Conduit Bank fails to
fund any such Loan, and the designating Bank (and not the Conduit Bank) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Bank, and
provided further that no Conduit Bank shall be entitled to receive any greater
amount pursuant to Section 8.03, 8.04 or 10.03 than the designating Bank would
have been entitled to receive in respect of the extensions of credit made by
such Conduit Bank.

“Consolidated Net Assets” means the aggregate amount of assets (less reserves
and other deductible items) after deducting current liabilities, as shows on the
consolidated

 

6



--------------------------------------------------------------------------------

balance sheet of the Borrower and its Subsidiaries contain in the latest annual
report to the stockholders of the Borrower and prepared in accordance with GAAP.

“Consolidated Subsidiary” means, at any date with respect to any Person, any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date.

“Controlling Person” has the meaning set forth in the definition of “Affiliate”
herein.

“Credit Agreement Documents” has the meaning set forth in the Collateral Trust
Agreement.

“Credit Agreement Refinancing Indebtedness” means any Debt incurred pursuant to
a Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Debt) in exchange
for, or to extend, renew, replace or refinance, in whole or part, existing Term
Loans (including any successive Credit Agreement Refinancing Indebtedness)
(“Refinanced Term Debt”); provided that (i) such Debt has a later maturity than,
and an average life to maturity equal to or greater than, the Refinanced Term
Debt, (ii) the terms and conditions of such Debt (except as otherwise provided
in clause (i) above and with respect to pricing and optional prepayment or
redemption terms) are substantially identical to, or (taken as a whole) are no
more favorable to the lenders or holders providing such Debt, than those
applicable to the Refinanced Term Debt (except for covenants or other provisions
applicable only to periods after the latest Termination Date applicable to such
Refinanced Term Debt at the time of incurrence of such Debt) (provided that a
certificate of a Responsible Officer delivered to the Agent at least five
Domestic Business Days prior to the incurrence of such Debt, together with a
reasonably detailed description of the material terms and conditions of such
Debt or drafts of the documentation relating thereto, stating that the Borrower
has determined in good faith that such terms and conditions satisfy the
requirement of this clause (ii) shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Agent notifies the Borrower
within such five Domestic Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees))
and (iii) such Refinanced Term Debt shall be repaid, defeased or satisfied and
discharged, and all accrued interest, fees and premiums (if any) in connection
therewith shall be paid, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

“Credit Party” has the meaning set forth in Section 8.03.

“Creditor Group Collateral” means the Security Agreement Collateral, the
Additional Collateral Trust Agreement Collateral and the BVI Collateral.

“Creditors’ Portion” means, in respect of any Net Cash Proceeds, (i) 60% of such
Net Cash Proceeds at any time that the Recourse Debt to Cash Flow Ratio is
greater than or equal to 5.0:1.0 or (ii) 50% of such Net Cash Proceeds at any
time that the Recourse Debt to Cash Flow Ratio is less than 5.0:1.0.

 

7



--------------------------------------------------------------------------------

“Debt” of any Person means at any date, without duplication, (i) all Obligations
of such Person for borrowed money; (ii) all Obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (iii) all Obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business;
(iv) all Obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles; (v) all Obligations
(whether contingent or non-contingent) of such Person to reimburse any bank or
other Person in respect of amounts paid under a letter of credit, surety or
performance bond or similar instrument; (vi) all Debt secured by a Lien on any
asset of such Person, whether or not such Debt is otherwise an obligation of
such Person; (vii) all Debt of others Guaranteed by such Person and (viii) all
Redeemable Stock of such Person valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends. For
purposes hereof, contingent obligations of the type described in clause (v) of
this definition with respect to letters of credit shall not be treated as “Debt”
hereunder to the extent that such obligations are cash collateralized. The
obligations of the Borrower under any Capital Commitment or under any agreement,
in the form of indemnity or contingent equity contribution agreement or
otherwise, pursuant to which the Borrower agrees to protect any Person, in whole
or in part, from tax liabilities, environmental liabilities, political risks,
including currency convertibility and transferability risk and changes in law,
or construction cost overruns shall not constitute Debt. For the avoidance of
doubt, Qualified Equity-Linked or Hybrid Securities shall not be considered Debt
for any purpose of this Agreement (other than for purposes of Section 6.01
hereof).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Bank” means, any Bank that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans, within three Domestic Business Days of the date required
to be funded by it hereunder, unless the subject of a good-faith dispute (b) has
notified the Agent or the Borrower that it does not intend to comply with its
funding obligations generally or has made a public statement to that effect with
respect to its funding obligations hereunder or generally, under other
agreements in which it commits to extend credit, (c) has failed, within three
Domestic Business Days after request by the Agent, to confirm in a manner
satisfactory to the Agent that it will comply with its funding obligations
hereunder unless the subject of a good-faith dispute, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment.
Any determination that a Bank is a Defaulting Bank under clauses (a) through
(d) above will be made by the Agent in its

 

8



--------------------------------------------------------------------------------

reasonable discretion acting in good faith; provided that a Bank shall not be a
Defaulting Bank solely by virtue of the ownership or acquisition of any equity
interest in that Bank or any direct or indirect parent company thereof by a
governmental authority or any instrumentality thereof; provided further that no
Initial Term Loan Bank shall be considered a Defaulting Bank in its capacity as
an Initial Term Loan Bank. The Agent will promptly send to all parties hereto a
copy of any notice to the Agent provided for in this definition.

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, credit derivative transaction,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of the foregoing transactions) or any combination of the
foregoing transactions; provided that Derivatives Obligations shall not include
any obligations of such Person in relation to an equity forward contract, equity
or equity index swap or equity or equity index option pertaining, linked or
indexed to the common stock of such Person or any affiliate thereof. For
purposes of determining the aggregate amount of Derivative Obligations on any
date or the Recourse Debt to Cash Flow Ratio on any date, the Derivative
Obligations of the applicable Person in respect of any Hedge Agreement shall be
the maximum aggregate amount (after giving effect to any netting agreements to
the extent such netting agreements are with the same Person to whom any such
Derivative Obligations are owed or with Affiliates of such Person) that the
applicable Person would be required to pay if such Hedge Agreement were
terminated at such time.

“Disclosed Matters” means matters disclosed in any SEC Filings made prior to
May 9, 2011 or in written materials sent by or on behalf of the Borrower to all
of the Bank Parties prior to May 27, 2011.

“Dollars” or “$” means United States dollars.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

“Domestic Lending Office” means, as to each Bank Party, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank Party may hereafter designate as its Domestic Lending Office
by notice to the Borrower and the Agent.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

 

9



--------------------------------------------------------------------------------

“Equity Credit Preferred Securities” means, at any date:

(i) Debt of the Borrower (A) that is owed to a Special Purpose Financing
Subsidiary of the Borrower; (B) that is issued in connection with the issuance
by such Special Purpose Financing Subsidiary of Existing Trust Preferred
Securities; (C) that is subordinated in right of payment to other Debt of the
Borrower of at least the types and to at least the extent as was, on the date of
issuance thereof, the Junior Subordinated Debentures issued by AES in connection
with the issuance by AES Trust III of its $3.375 Term Convertible Securities,
Series C, on October 7, 1999 (or otherwise satisfactory to the Agent); and
(D) as to which, at such date, AES has the right to defer the payment of all
interest for the period of at least 19 consecutive quarters beginning at such
date; and

(ii) Guarantees by the Borrower of the obligations of the issuer of any Existing
Trust Preferred Securities in respect of such Existing Trust Preferred
Securities; and

(iii) Mandatorily convertible securities (such as those known as “DECS”
(including tax deductible DECS)) consisting of Debt of the Borrower that is
subordinated in right of payment to other Debt of the Borrower of at least the
types and to at least the extent as was, on the date of issuance thereof, the
Junior Subordinated Debentures issued by the Borrower in connection with the
issuance by AES Trust III of its $3.375 Term Convertible Securities, Series C,
on October 7, 1999, (or otherwise satisfactory to the Agent) and which is
mandatorily convertible into, or redeemable with the proceeds of, Capital Stock
of the Borrower (other than Redeemable Stock).

“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination; provided that Equity Interest shall not include Trust
Preferred Securities (other than the Existing Trust Preferred Securities) or any
debt security that constitutes Debt and is convertible into, or exchangeable
for, Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

“ERISA Group” means the Borrower, its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.

 

10



--------------------------------------------------------------------------------

“Eurodollar Borrowing” has the meaning set forth in the definition of
“Borrowing” herein.

“Eurodollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

“Eurodollar Default Rate” has the meaning set forth in Section 2.06(c).

“Eurodollar Lending Office” means, as to each Bank Party, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurodollar Lending
Office) or such other office, branch or affiliate of such Bank Party as it may
hereafter designate as its Eurodollar Lending Office by notice to the Borrower
and the Agent.

“Eurodollar Loan” means a Loan which bears interest at the Eurodollar Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election plus the Eurodollar Margin.

“Eurodollar Margin” means (i) in respect of the Initial Term Loans, a rate per
annum equal to 3.25%, (ii) in respect of the Other Term Loans, a rate per annum
to be agreed in the applicable Refinancing Amendment and (iii) in respect of the
Incremental Term Loan Facility, a rate per annum to be agreed to by the
Borrower, the Agent and the Incremental Term Loan Banks.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two Eurodollar Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Eurodollar Business Days prior to the commencement of such Interest Period and
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two Eurodollar Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by

 

11



--------------------------------------------------------------------------------

Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.
Notwithstanding anything to the contrary contained herein, the Eurodollar Rate
shall at all times at least equal or exceed 1.00%.

“Event of Default” has the meaning set forth in Section 6.01.

“Excluded AES Business” means any AES Business located in Brazil or Argentina;
provided that the Borrower may by written notice to the Agent make an election
not to treat one or more AES Businesses in Brazil or Argentina as an “Excluded
AES Business”. Once the Borrower elects not to treat an AES Business as an
“Excluded AES Business” it may not thereafter change or revoke such election
with respect to such AES Business without the consent of the Required Banks.

“Existing Credit Agreement” means the Fifth Amended and Restated Credit
Agreement dated as of July 29, 2010, among the Borrower, Citicorp USA, Inc., as
Agent, the guarantors party thereto and the other lenders party thereto.

“Existing Trust Preferred Securities” means the $3.375 Trust Preferred
Securities, Series C issued by AES Trust III on October 7, 1999.

“Extension of Credit” means a Borrowing pursuant to Section 2.01 or
Section 2.17.

“Facilities” means the Initial Term Loan Facility, any Other Term Loan Facility
made available to the Borrower pursuant to Section 2.16 and any Incremental Term
Loan Facility made available to the Borrower pursuant to Section 2.17.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Domestic
Business Day next succeeding such day; provided that (a) if such day is not a
Domestic Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Domestic Business Day as so published on
the next succeeding Domestic Business Day, and (b) if no such rate is so
published on such next succeeding Domestic Business Day, the Federal Funds Rate
for such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by the Agent.

“Financing Documents” means this Agreement, the Collateral Documents and the
Term Loan Notes.

“Financing Parties” means (i) the Bank Parties hereunder and (ii) the “Bank
Parties” under and as defined in the Existing Credit Agreement.

 

12



--------------------------------------------------------------------------------

“First Priority Secured Debt” means Debt of the Borrower secured by a
first-priority lien on the Creditor Group Collateral (subject to the limitations
set forth in Section 5.10), provided that Debt owed to an Affiliate of the
Borrower shall not be First Priority Secured Debt.

“Fund” means and Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” means indebtedness for borrowed money having a maturity of, or by
its terms extendible or renewable for, a period of more than 12 months after the
date of determination of the amount thereof.

“GAAP” has the meaning set forth in Section 1.02.

“Grantor” means each of the Borrower, AES BVI II, AES Hawaii Management Company,
Inc., AES New York Funding, L.L.C., AES Oklahoma Holdings, L.L.C. and AES
Warrior Run Funding, L.L.C.

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time or (ii) all Eurodollar Loans having
the same Interest Period at such time; provided that if a Loan of any particular
Bank is converted to or made as a Base Rate Loan pursuant to Article VIII, such
Loan shall be included in the same Group or Groups of Loans from time to time as
it would have been in if it had not been so converted or made.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or, for the avoidance of doubt, obligations of the
Borrower to provide capital to an AES Business under a Capital Commitment. The
term “Guarantee” used as a verb has a corresponding meaning.

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

“Hedge Agreement” means any contract, instrument or agreement in respect of
Derivative Obligations.

 

13



--------------------------------------------------------------------------------

“Hedge Bank” means any Bank Party or an Affiliate of a Bank Party in its
capacity as a party to a Secured Hedge Agreement.

“Hybrid Securities” means, with respect to any Person, any securities of such
Person that, at the time of issuance, received at least two of the following
treatments: (a) “intermediate equity content” or better equity treatment from
Standard & Poor’s Rating Services, (b) “Basket C Equity Credit” or better equity
treatment from Moody’s Investors Service, Inc. and (c) “Class C- Moderate Equity
Content” or better equity treatment from Fitch IBCA, Inc.; provided that to the
extent any such category of a rating agency is no longer in existence, the
applicable references in this definition shall be deemed to be a reference to
the nearest equivalent category of such rating agency.

“Increase Commitment Date” has the meaning set forth in Section 2.17(b).

“Increase Date” has the meaning set forth in Section 2.17(a).

“Incremental Amendment” has the meaning set forth in Section 2.17(b).

“Incremental Term Loan” means each term loan made by an Incremental Term Loan
Bank under the Incremental Term Loan Facility in accordance with the terms of
Section 2.17.

“Incremental Term Loan Bank” means each Bank (including any Additional Term Loan
Bank) having an Incremental Term Loan.

“Incremental Term Borrowings” means a borrowing consisting of simultaneous
Incremental Term Loans of the same type made by the Incremental Term Loan Banks.

“Incremental Term Loan Commitment” means, with respect to each Incremental Term
Loan Bank, the amount set forth for such Bank in respect of the Incremental Term
Loan Facility in the Register maintained by the Agent pursuant to
Section 10.06(g).

“Incremental Term Loan Facility” has the meaning set forth in Section 2.17(a).

“Incremental Term Loan Note” means a promissory note of the Borrower to the
order of any Incremental Term Loan Bank, in substantially the form of Exhibit A
hereto (with such modifications as the Borrower and the Agent may agree are
necessary to evidence the terms of the Incremental Term Loan Facility),
evidencing the indebtedness of the Borrower to such Bank resulting from the
Incremental Term Loan deemed to have been made by such Bank.

“Incremental Term Loan Termination Date” has the meaning set forth in the
definition of “Termination Date” herein.

“Indemnitee” has the meaning set forth in Section 10.03(b).

“Initial Term Loan” means each Term Loan made hereunder in accordance with the
terms of Section 2.01 and each Initial Term Loan made as a result of a
Commitment Increase in accordance with the terms of Section 2.17.

 

14



--------------------------------------------------------------------------------

“Initial Term Loan Bank” means each Bank (including any Additional Term Loan
Bank) having an Initial Term Loan.

“Initial Term Loan Commitment” means, with respect to each Initial Term Loan
Bank, the amount set forth opposite its name on Appendix I hereto or, if such
Bank has entered into one or more Assignment and Assumptions or Assumption
Agreements or is an Additional Term Loan Bank, the amount set forth for such
Bank in respect of the Initial Term Loan Facility in the Register maintained by
the Agent pursuant to Section 10.06(g).

“Initial Term Loan Facility” means, at any time, the aggregate amount of the
Initial Term Loan Banks’ Initial Term Loans at such time.

“Initial Term Loan Note” means a promissory note of the Borrower to the order of
any Initial Term Loan Bank, in substantially the form of Exhibit A hereto,
evidencing the indebtedness of the Borrower to such Bank resulting from the
Initial Term Loan deemed to have been made by such Bank.

“Initial Term Loan Termination Date” has the meaning set forth in the definition
of “Termination Date” herein.

“Interest Period” means, with respect to each Eurodollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three, six or, with the consent of all affected
Banks, nine or twelve months thereafter, as the Borrower may elect in such
notice; provided that:

(i) any Interest Period which would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurodollar Business Day;

(ii) any Interest Period which begins on the last Eurodollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Eurodollar Business Day of a calendar month;
and

(iii) (x) with respect to any Initial Term Loans, any Interest Period that would
otherwise end after the Initial Term Loan Termination Date shall end on the
Initial Term Loan Termination Date, (y) with respect to any Other Term Loans,
any Interest Period that would otherwise end after the applicable Other Term
Loan Termination Date shall end on the applicable Other Term Loan Termination
Date and (z) with respect to any Incremental Term Loans, any Interest Period
that would otherwise end after the applicable Incremental Term Loan Termination
Date shall end on the applicable Incremental Term Loan Termination Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

15



--------------------------------------------------------------------------------

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, Guarantee, time deposit or otherwise (but
not including any demand deposit).

“IPALCO” means Ipalco Enterprises, Inc., an Indiana corporation.

“Joint Book Runners” has the meaning set forth in the recitals of the parties to
this Agreement.

“Joint Lead Arrangers” has the meaning set forth in the recitals of the parties
to this Agreement.

“Lender Parties” has the meaning set forth in the Collateral Trust Agreement.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, the Borrower or any
of its Subsidiaries shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” means a Term Loan, which may be a Base Rate Loan or a Eurodollar Loan and
“Loans” means Term Loans, each of which may be Base Rate Loans or Eurodollar
Loans or any combination of the foregoing.

“Material Adverse Effect” means a material adverse effect on (i) the business,
consolidated results of operations, consolidated financial condition or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its material obligations under any Financing
Document or (iii) the rights of and remedies available to any Bank Party under
any Financing Document.

“Material Obligation” means any obligation or liability in an amount equal to or
in excess of $100,000,000.

“Material Subsidiary” of any Person means, as of any date, any Subsidiary of
which such Person’s proportionate share of such Subsidiary’s total assets (after
intercompany eliminations) exceeds 15% of the total assets of such Person on a
consolidated basis.

“Minimum CP Rating” means (i) A-1 for Standard & Poor’s Ratings Services;
(ii) P-1 for Moody’s Investors Service, Inc.; (iii) F-1 for Fitch IBCA, Inc. and
(iv) D-1 for Duff & Phelps Credit Rating Co.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

16



--------------------------------------------------------------------------------

“Net Cash Proceeds” with respect to any Asset Sale, means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise, but only as and when
received (including any cash received upon sale or disposition of such note or
receivable), excluding any other consideration received in the form of
assumption by the acquiring Person of Debt or other obligations relating to the
property disposed of in such Asset Sale or received in any other noncash form)
therefrom, in each case, net of:

(i) all legal, title and recording tax expenses, commissions and other customary
fees and expenses incurred (including, without limitation, consent and waiver
fees and any applicable premiums, earn-out or working interest payments or
payments in lieu or in termination thereof), and all federal, state, provincial,
foreign and local taxes payable to the relevant tax authority (x) as a direct
consequence of such Asset Sale, (y) as a result of the required repayment of any
Debt in any jurisdiction other than the jurisdiction where the property disposed
of was located or (z) as a result of any repatriation to the U.S. of any
proceeds of such Asset Sale,

(ii) a reasonable reserve (which reserve if required by the applicable sale
agreement, shall be deposited into a third party escrow account with an escrow
agent and shall be maintained in such account until such time as the applicable
indemnification obligation expires or the amounts on deposit are required to
make indemnification payments) for any indemnification payments (fixed and
contingent) attributable to seller’s indemnities to the purchaser undertaken by
the Borrower or any of its Subsidiaries in connection with such Asset Sale (but
excluding any payments, which by the terms of the indemnities will not, under
any circumstances, be made prior to the Initial Term Loan Termination Date);
provided that any amounts in such reserve to the extent not paid to the
purchaser as an indemnification payment after the expiration of any applicable
time period set forth in the agreements in respect of such Asset Sale shall be
treated as “Net Cash Proceeds” for all purposes of this Agreement,

(iii) all payments made on any Debt which must by its terms or by applicable law
be repaid out of the proceeds from such Asset Sale, and

(iv) all required distributions and other required payments made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Sale;

provided that for purposes of determining Net Cash Proceeds received by a
Subsidiary required to be applied pursuant to Section 2.10, only that portion of
such Net Cash Proceeds received by the Borrower or a Qualified Holding Company
whose Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents from such Subsidiary in accordance with Section 5.17 shall
be included.

“Non-Consenting Bank” has the meaning set forth in Section 10.16.

“Non-Pledged Subsidiaries” means (i) as of the Closing Date, each of the direct
Subsidiaries of the Borrower or of AES BVI II listed on Schedule III or
(ii) after the Closing Date, in addition to the “Non-Pledged Subsidiaries” set
forth on Schedule III, any newly formed

 

17



--------------------------------------------------------------------------------

or acquired direct (1) Subsidiary of the Borrower whose aggregate assets have a
fair market value not in excess of $3,000,000 and, together with the fair market
value of the assets of all Non-Pledged Subsidiaries (other than any Subsidiary
which is described in clause (2) below), does not exceed $50,000,000 or
(2) Subsidiaries of the Borrower for which a grant or perfection of a Lien on
such Subsidiary’s stock would require approvals and consents from foreign and
domestic regulators and from lenders to, and suppliers, customers or other
contractual counterparties of, such Subsidiary.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Interest Rate Election” has the meaning set forth in Section 2.07(a).

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(d) or
(e). Without limiting the generality of the foregoing, the Obligations of the
Borrower under the Financing Documents include (i) the obligation to pay
principal, interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by the Borrower under any Financing
Document and (ii) the obligation of the Borrower to reimburse any amount in
respect of any of the foregoing that any Bank Party, in its sole discretion, may
elect to pay or advance on behalf of the Borrower.

“Off Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if such Obligations would give rise to
a claim against such Person in a proceeding referred to in Section 6.01(d).

“Other Taxes” has the meaning set forth in Section 8.04(b).

“Other Term Commitments” means one or more tranches of Loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loan Bank” means each Bank (including any Additional Term Loan Bank)
having an Other Term Loan.

“Other Term Loan Facility” means, at any time, the aggregate amount of the Other
Term Loan Banks’ Other Term Loans at such time.

“Other Term Loan Note” means a promissory note of the Borrower to the order of
any Other Term Loan Bank, in substantially the form of Exhibit A hereto (with
such modifications as the Borrower and the Agent may agree are necessary to
evidence the terms of the Other Term Loan Facility), evidencing the indebtedness
of the Borrower to such Bank resulting from the Other Term Loans deemed to have
been made by such Bank.

 

18



--------------------------------------------------------------------------------

“Other Term Loans” means one or more tranches of Loan that result from a
Refinancing Amendment.

“Other Term Loan Termination Date” has the meaning set forth in the definition
of “Termination Date”.

“Parent” means, with respect to any Bank Party, any Person controlling such Bank
Party.

“Parent Operating Cash Flow” means, for any period, the sum of the following
amounts (determined without duplication) as calculated below:

(i) dividends paid to the Borrower by its Subsidiaries during such period;

(ii) consulting and management fees paid to the Borrower for such period;

(iii) tax sharing payments made to the Borrower during such period;

(iv) interest and other distributions paid to the Borrower during such period
with respect to cash and other Temporary Cash Investments of the Borrower;

(v) cash payments made to the Borrower in respect of foreign exchange Hedge
Agreements or other foreign exchange activities entered into by the Borrower on
behalf of any of its Subsidiaries; and

(vi) other cash payments made to the Borrower by its Subsidiaries other than
(A) returns of invested capital; (B) payments of the principal of Debt of any
such Subsidiary to the Borrower and (C) payments in an amount equal to the
aggregate amount released from debt service reserve accounts upon the issuance
of letters of credit for the account of the Borrower and the benefit of the
beneficiaries of such accounts.

For purposes of determining Parent Operating Cash Flow:

(1) the aggregate net cash payments received by a Qualified Holding Company
whose Equity Interests have been pledged to the Secured Holders as and to the
extent required by the Collateral Documents during any period which could have
been (without regard for any cash held by such Qualified Holding Company at the
beginning of such period), but were not, paid as a dividend to the Borrower
during such period due to tax or other cash management considerations may be
included in Parent Operating Cash Flow for such period; provided that any
amounts so included will not be included in Parent Operating Cash Flow if and
when paid to the Borrower in any subsequent period; and

(2) Net Cash Proceeds from Asset Sales shall not be included in Parent Operating
Cash Flow for any period.

“Participant” has the meaning set forth in Section 10.06(b).

 

19



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Amendment” means, one or more amendments providing for an extension
of the final maturity date of any Loan and/or any commitment of the Accepting
Banks (provided, that such extensions may not result in having more than eight
different final maturity dates under this Agreement without the prior written
consent of the Agent (such consent not to be unreasonably withheld, conditioned
or delayed)) and, in connection therewith and subject to the limitations set
forth in Section 10.17, any change in the Base Rate Margin and/or Eurodollar
Margin and other pricing with respect to the applicable Loans and/or commitments
of the Accepting Banks and the payment of any fees (including prepayment
premiums or fees) to the Accepting Banks (such changes and/or payments to be in
the form of cash, equity interest or other property as agreed by the Borrower
and the Accepting Banks to the extent not prohibited by this Agreement).

“Permitted Business” means, with respect to any Person, (i) a line of business
which is substantially the same line of business as one or more of the principal
businesses of such Person and its Subsidiaries, (ii) a line of business which is
complementary or ancillary to, one or more of the principal businesses of such
Person and its Subsidiaries, (iii) any energy business, (iv) any infrastructure
business, (v) any power business, (vi) any public utility business, (vii) the
ownership, extraction, processing, transportation, distribution and sales of
fossil fuels and derivatives thereof, (viii) any line of business relating or in
connection with, climate solutions, carbon offsets, biofuels or battery storage
and (ix) any business ancillary, complementary or related to any of the business
described in clauses (i) through (viii), including without limitation trading
activities.

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Platform” shall have the meaning set forth in Section 7.11(c).

“Pledged Subsidiary” means a direct Subsidiary of the Borrower or AES BVI II
listed on Schedule I hereto, whose Equity Interests have been pledged to the
Collateral Trustees for the benefit of the Secured Holders by the Borrower or
AES BVI II, as applicable, pursuant to the Security Agreement or the BVI Cayman
Pledge Agreement.

“Power Supply Business” means an electric power or thermal energy generation or
cogeneration facility or related facilities, or an electric power transmission,
distribution, fuel

 

20



--------------------------------------------------------------------------------

supply and fuel transportation facilities, or any combination thereof (all
subject to relevant security, if any, under related project financing
arrangements), together with its or their related power supply, thermal energy
and fuel contracts as well as other contractual arrangements with customers,
suppliers and contractors.

“Principal Property” means any building, structure or other facility (together
with the land on which it is erected and fixtures comprising a part thereof)
used primarily for manufacturing, processing, research, warehousing or
distribution, owned or leased by the Borrower and having a net book value in
excess of 2% of Consolidated Net Assets, other than any such building, structure
or other facility or portion thereof which is a pollution control facility
financed by state or local governmental obligations or which the principal
executive officer, president and principal financial officer of the Borrower
determine in good faith is not of material importance to the total business
conducted or assets owned by the Borrower and its Subsidiaries as an entirety.

“Public Bank” shall have the meaning set forth in Section 7.11(c).

“Qualified Equity-Linked or Hybrid Securities” means preferred stock,
mandatorily convertible debt securities and Hybrid Securities, in each case,
that does not constitute Redeemable Stock.

“Qualified Holding Company” means any Wholly-Owned Consolidated Subsidiary of
the Borrower that satisfies, and all of whose direct or indirect holding
companies (other than the Borrower) are Wholly-Owned Consolidated Subsidiaries
of AES that satisfy, the following conditions:

(i) its direct and indirect interest in any AES Business shall be limited to the
ownership of Capital Stock or Debt obligations of a Person with a direct or
indirect interest in such AES Business;

(ii) except as a result of the Financing Documents (and permitted refinancings
thereof), no consensual encumbrance or restriction of any kind shall exist on
its ability to make payments, distributions, loans, advances or transfers to the
Borrower;

(iii) it shall not have outstanding any Debt other than Guarantees of Debt
under, or Liens constituting Debt under, the Financing Documents (and permitted
refinancings thereof) and Debt to the Borrower or to other Qualified Holding
Companies (other than AES BVI II);

(iv) it shall engage in no business or other activity, shall enter into no
binding agreements and shall incur no obligations (other than agreements with,
and obligations to, the Borrower or other Qualified Holding Companies (other
than AES BVI II)) other than (A) the holding of the Capital Stock and Debt
obligations permitted under clause (i) above, including entering into retention
agreements and subordination agreements relating to such Capital Stock and Debt,
(B) the holding of cash received from its Subsidiaries and the investment
thereof in Temporary Cash Investments, (C) the payment of dividends and other
amounts to the Borrower, (D) ordinary business development activities, (E) the
making (but not the entering into binding obligations to make) of

 

21



--------------------------------------------------------------------------------

Investments in AES Businesses owned by its Subsidiaries, and (F) entering into
foreign exchange Hedge Agreements in respect of dividends received or expected
to be received from Subsidiaries of such Qualified Holding Company, in a
notional amount not to exceed $100,000,000 outstanding at any time for each
Qualified Holding Company and for a term of no more than six months from the
date the relevant Hedge Agreement is entered into; and

(v) is listed on Schedule IV hereto (as supplemented from time to time by
written notice to the Agent by the Borrower).

“Quarterly Payment Date” means each March 15, June 15, September 15 and
December 15.

“Recourse Debt” means, on any date, the sum of (i) Debt of the Borrower (other
than (x) Equity Credit Preferred Securities, (y) Qualified Equity-Linked or
Hybrid Securities and (z) undrawn letters of credit supporting business
development activities) plus (ii) Derivative Obligations of the Borrower plus
(iii) Off Balance Sheet Obligations of the Borrower.

“Recourse Debt to Cash Flow Ratio” means, for any period, the ratio of:

(i) the sum of the Recourse Debt as of the end of such period to;

(ii) the Adjusted Parent Operating Cash Flow during such period.

“Redeemable Stock” means any class or series of Capital Stock or Hybrid
Securities of any Person that by its terms or otherwise is (i) required to be
redeemed prior to the date that is 180 days following the Initial Term Loan
Termination Date (other than a redemption solely in the form of Capital Stock
that does not constitute Redeemable Stock), (ii) redeemable at the option of the
holder of such class or series of Capital Stock or Hybrid Securities at any time
prior to the date that is 180 days following the Initial Term Loan Termination
Date or (iii) convertible into or exchangeable for (unless solely at the option
of such person) Capital Stock or Hybrid Securities referred to in clause (i) or
(ii) above or Debt having a scheduled maturity prior to the date that is 180
days following the Initial Term Loan Termination Date; provided that any Capital
Stock or Hybrid Securities that would not constitute Redeemable Stock but for
provisions thereof giving holders thereof the right to require such person to
repurchase or redeem such Capital Stock or Hybrid Securities upon the occurrence
of an “asset sale” or a “change of control” occurring prior to the date that is
180 days following the Initial Term Loan Termination Date shall not constitute
Redeemable Stock if such Capital Stock or Hybrid Securities specifically
provides that such person will not repurchase or redeem any such Capital Stock
or Hybrid Securities pursuant to such provisions unless such repurchase or
redemption is permitted under the terms of this Agreement.

“Refinanced Term Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Agent and the Borrower executed by each
of (a) the Borrower, (b) the Agent and (c) each Additional Term Loan Bank and
Bank, as the case may be,

 

22



--------------------------------------------------------------------------------

that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.16.

“Register” has the meaning set forth in Section 10.06(g).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Fund” means with respect to any Bank that is an investment fund, any
other investment fund that invests in commercial loans that is managed by the
same investment advisor as such Bank or by an Affiliate of such Bank or such
investment advisor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by the Borrower of a new or replacement
tranche of term loans incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Term Loans and having an effective interest cost
or weighted average yield (taking into account original issue discount and
upfront fees, which shall be deemed to constitute like amounts of original issue
discount, being equated to interest margins as determined by the Agent
consistent with generally accepted financial practice based on an assumed four
year life to maturity, and, in any event, excluding any arrangement or
commitment fees in connection therewith) that is less than the interest rate for
or weighted average yield (as determined by the Agent on the same basis) of the
Term Loans being repaid, refinanced, substituted or replaced, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, the Term Loans.

“Required Banks” means, at any time, Bank Parties owed or holding more than 50%
in interest of the aggregate principal amount of the Loans outstanding at such
time; provided that the Term Loans of any Defaulting Bank shall be disregarded
in the determination of the Required Banks at any time, except that (x) the Term
Loan Commitment of any Defaulting Bank may not be increased or extended without
the consent of such Bank and (y) any waiver, amendment or modification requiring
the consent of all Banks or each affected Bank that by its terms affects any
Defaulting Bank more adversely than other affected Banks shall require the
consent of such Defaulting Bank.

“Responsible Officer” means any duly authorized officer of the Borrower or any
of its Subsidiaries.

“SEC Filings” means public filings made by the Borrower with the Securities and
Exchange Commission on Form 8-K, Form 10-Q or Form 10-K, and any filed
amendments to any of the foregoing.

“Secured Debt Limit” means, with respect to the sum of the aggregate principal
amount of indebtedness and Debt described in Section 5.10(a) and
Section 5.10(b), an amount equal to $3,000,000,000; provided that any Liens on
the Creditor Group Collateral securing Debt

 

23



--------------------------------------------------------------------------------

of the Borrower that is junior and second-priority to the First Priority Secured
Debt shall not constitute Debt that is limited by Section 5.10(b).

“Secured Hedge Agreement” means any Hedge Agreement permitted under Article V
that (i) is entered into by and between the Borrower and any Hedge Bank and
(ii) specifies by its terms that it is secured by the Collateral.

“Secured Holders” has the meaning set forth in the Collateral Trust Agreement.

“Secured Obligations” has the meaning set forth in the Collateral Trust
Agreement.

“Security Agreement” means the Security Agreement dated as of December 12, 2002
made by the grantors thereunder in favor of the Collateral Trustees, as amended
by Amendment No. 1 dated as of July 29, 2003 and as further amended from time to
time.

“Security Agreement Collateral” means the “Collateral” referred to in the
Security Agreement.

“Shared Collateral Documents” means the Security Agreement, the Collateral Trust
Agreement, the BVI Cayman Pledge Agreement and any other agreement that creates
or purports to create a Lien in favor of the Collateral Trustees for the Lender
Parties.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Purpose Financing Subsidiary” means a Consolidated Subsidiary that has
no direct or indirect interest in a Power Supply Business or other AES Business
and was formed solely for the purpose of issuing Trust Preferred Securities.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.

“Supermajority Banks” means, at any time, Bank Parties owed or holding at least
a 66 2/3% interest of the aggregate principal amount of the Loans outstanding at
such time; provided that the Term Loans of any Defaulting Bank shall be
disregarded in the determination

 

24



--------------------------------------------------------------------------------

of the Supermajority Banks at any time, except that (x) the Term Loan Commitment
of any Defaulting Bank may not be increased or extended without the consent of
such Bank and (y) any waiver, amendment or modification requiring the consent of
all Banks or each affected Bank that by its terms affects any Defaulting Bank
more adversely than other affected Banks shall require the consent of such
Defaulting Bank.

“Taxes” has the meaning set forth in Section 8.04(a).

“Temporary Cash Investment” means any Investment (having a maturity of not
greater than 60 days from the date of issuance thereof) in (A)(i) direct
obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof; (ii) commercial paper
rated at least the Minimum CP Rating by any two of Standard & Poor’s Ratings
Services, Moody’s Investors Service, Inc., Fitch IBCA, Inc. and Duff & Phelps
Credit Rating Co., provided that one of such two Minimum CP Ratings is by
Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc.;
(iii) time deposits with, including certificates of deposit issued by, any
office located in the United States of any bank or trust company which is
organized or licensed under the laws of the United States or any state thereof
and has capital, surplus and undivided profits aggregating at least
$500,000,000; (iv) medium term notes, auction rate preferred stock, asset backed
securities, bonds, notes and letter of credit supported instruments, issued by
any entity organized under the laws of the United States, or any state or
municipality of the United States and rated in any of the three highest rated
categories by Standard & Poor’s Ratings Services or Moody’s Investors Service,
Inc.; (v) repurchase agreements with respect to securities described in
clause (i) above entered into with an office of a bank or trust company meeting
the criteria specified in clause (iii) above; (vi) Eurodollar certificates of
deposit issued by any bank or trust company which has capital and unimpaired
surplus of not less than $500,000,000 or (vii) with respect to a Subsidiary, any
category of investment designated as permissible investments under such
Subsidiary’s loan documentation; provided that in each case (except
clause (vii)) that such Investment matures within 15 months from the date of
acquisition thereof by the Borrower or a Subsidiary and (B) registered
investment companies that are “money market funds” within the meaning of
Rule 2a-7 under the Investment Company Act of 1940.

“Term Loan” means each Initial Term Loan, each Other Term Loan and each
Incremental Term Loan.

“Term Loan Bank” means each Initial Term Loan Bank, each Other Term Loan Bank
and each Incremental Term Loan Bank.

“Term Borrowings” means a borrowing consisting of simultaneous Term Loans of the
same type made by the appropriate Term Loan Banks.

“Term Loan Commitments” means the Initial Term Loan Commitments of the Initial
Term Loan Banks at such time, the Other Term Loan Commitments of the Other Term
Loan Banks at such time and the Incremental Term Loan Commitments of the
Incremental Term Loan Banks at such time.

 

25



--------------------------------------------------------------------------------

“Term Loan Facilities” means the Initial Term Loan Facility, the Other Term Loan
Facility and the Incremental Term Loan Facility.

“Term Loan Notes” means the Initial Term Loan Notes, the Other Term Loan Notes
and the Incremental Term Loan Notes.

“Termination Date” means (i) the seventh anniversary of the Closing Date, in the
case of the Initial Term Loan Facility (the “Initial Term Loan Termination
Date”), (ii) the date agreed to by the Borrower, the Agent and the Incremental
Term Loan Banks in the case of any Incremental Term Loan Facility (the
“Incremental Term Loan Termination Date”) and (iii) the final maturity date as
specified in the applicable Refinancing Amendment in the case of any Other Term
Loans (the “Other Term Loan Termination Date”) ; provided, in each case, that if
the applicable Termination Date occurs on a day that is not a Eurodollar
Business Day, such Termination Date shall occur on the next succeeding
Eurodollar Business Day unless such Eurodollar Business Day falls in another
calendar month, in which case such Termination Date shall be the next preceding
Eurodollar Business Day.

“Total Bank Exposure” at any time means the sum of the aggregate principal
amount of the Loans outstanding at such time.

“Total Term Loan Commitments” means at any time in respect of a Term Loan Bank
the sum of such Term Loan Bank’s Initial Term Loan Commitment at such time plus
such Term Loan Bank’s Incremental Term Loan Commitment and Other Term Loan
Commitment at such time.

“Trust Preferred Securities” means, at any date:

(i) any Existing Trust Preferred Securities, and

(ii) any other equity interests in a Special Purpose Financing Subsidiary of AES
(such as those known as “TECONS”, “MIPS” or “RHINOS”): (I) that are not
(A) required to be redeemed or redeemable at the option of the holder thereof
prior to the fifth anniversary of the Initial Term Loan Termination Date or
(B) convertible into or exchangeable for (unless solely at the option of AES)
equity interests referred to in clause (A) above or Debt having a scheduled
maturity, or requiring any repayments or prepayments of principal or any sinking
fund or similar payments in respect of principal or providing for any such
repayment, prepayment, sinking fund or other payment at the option of the holder
thereof prior to the fifth anniversary of the Initial Term Loan Termination Date
and (II) as to which, at such date, AES has the right to defer the payment of
all dividends and other distributions in respect thereof for the period of at
least 19 consecutive quarters beginning at such date.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a

 

26



--------------------------------------------------------------------------------

potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors of such
Person or other Persons performing similar functions.

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of Capital Stock or other ownership interests of which (except
directors’ qualifying shares and shares owned by foreign nationals mandated by
applicable law) are at the time directly or indirectly owned by AES.

Section 1.02 Accounting Terms and Determinations.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Banks (“GAAP”); provided that, if the Borrower
notifies the Agent that the Borrower wishes to amend any calculation of the
“Recourse Debt to Cash Flow Ratio” to eliminate the effect of any change in
generally accepted accounting principles on the operation of such calculation
(or if the Agent notifies the Borrower that the Required Banks wish to amend
such calculation for such purpose), then the Borrower’s compliance with such
calculation shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such calculation is amended in a manner satisfactory to the
Borrower and the Required Banks.

Section 1.03 Types of Borrowing.

The term “Borrowing” denotes (a) the aggregation of Loans made (or deemed to
have been made) or to be made to the Borrower by one or more Banks pursuant to
Article II on the same day, all of which Loans are of the same type (subject to
Article VIII) and, except in the case of Base Rate Loans, have the same initial
Interest Period or (b) if the context so requires, the borrowing of such Loans.
Borrowings are classified for purposes hereof by reference to the pricing of
Loans comprising such Borrowing (e.g., a “Eurodollar Borrowing” is a Borrowing
comprised of Eurodollar Loans). It is understood and agreed that all Borrowings
will be made in Dollars.

 

27



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

Section 2.01 Commitment to Lend.

(a) Subject to the terms and conditions set forth herein, each Bank severally
agrees to make a single Initial Term Loan to the Borrower on the Closing Date in
a principal amount equal to 99.5% of such Bank’s Initial Term Loan Commitment
under the Initial Term Loan Facility; provided that the principal amount of
Initial Term Loans deemed to have been made hereunder shall be an amount equal
to 100% of the Initial Term Loan Commitments. The Borrowing of Initial Term
Loans shall consist of Initial Term Loans made simultaneously by the Banks in
accordance with their respective Initial Term Loan Commitments. The Term Loans
are not revolving in nature, and amounts repaid or prepaid in respect thereof
may not be reborrowed.

Section 2.02 Notice of Borrowing.

(a) The Borrower shall give the Agent notice (a “Notice of Borrowing”) not later
than 11:00 A.M. (New York City time) on (x) the date of each Base Rate Borrowing
and (y) the third Eurodollar Business Day before each Eurodollar Borrowing,
specifying:

(i) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Eurodollar Business Day in the case of a
Eurodollar Borrowing;

(ii) the aggregate amount of such Borrowing;

(iii) whether the Loans comprising such Borrowing are to bear interest initially
at the Base Rate or the Eurodollar Rate; and

(iv) in the case of a Eurodollar Borrowing, the duration of the initial Interest
Period applicable thereto, subject to the provisions of the definition of
“Interest Period.”

(b) Upon receipt of a Notice of Borrowing, the Agent shall promptly notify each
Bank of the contents thereof and of such Bank’s ratable share of such Borrowing
and such Notice of Borrowing shall not thereafter be revocable by the Borrower.

(c) Not later than 2:00 P.M. (New York City time) on the date of each Borrowing,
each Bank shall (except as provided in subsection (d) of this Section 2.02) make
available its ratable share of such Borrowing, in Federal or other funds
immediately available in New York City, to the Agent at its address referred to
in Section 7.11. Unless the Agent determines that any applicable condition
specified in Article III has not been satisfied, the Agent will make the funds
so received from the Banks available to the Borrower requesting such Borrowing
at the Agent’s aforesaid address.

(d) [Intentionally Omitted.]

 

28



--------------------------------------------------------------------------------

(e) Unless the Agent shall have received notice from a Bank prior to the date of
any Borrowing that such Bank will not make available to the Agent such Bank’s
share of such Borrowing, the Agent may assume that such Bank has made such share
available to the Agent on the date of such Borrowing in accordance with
subsections (c) and (d) of this Section 2.02 and the Agent may, in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount. If and to the extent that such Bank shall not have so made such share
available to the Agent, such Bank and the Borrower severally agree to repay to
the Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Agent, at (i) in the case
of the Borrower, a rate per annum equal to the higher of the Federal Funds Rate
and the interest rate applicable thereto pursuant to Section 2.06 and (ii) in
the case of such Bank, the Federal Funds Rate. If such Bank shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Bank’s Loan included in such Borrowing for purposes of this Agreement.

Section 2.03 Intentionally Omitted.

Section 2.04 Evidence of Debt.

(a) Each Bank Party shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Bank
Party resulting from each Loan owing to such Bank Party from time to time,
including the amounts of principal and interest payable and paid to such Bank
Party from time to time hereunder. The Borrower agrees that upon notice by any
Bank Party to the Borrower (with a copy of such notice to the Agent) to the
effect that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Bank Party to evidence (whether for purposes of
pledge, enforcement or otherwise) the Loans owing to, or to be made by, such
Bank Party, the Borrower shall promptly execute and deliver to such Bank Party,
with a copy to the Agent, a Term Loan Note in substantially the form of Exhibit
A hereto, payable to the order of such Bank Party in a principal amount equal to
the Loans owing to, or to be made by, such Bank Party. All references to Term
Loan Notes in the Financing Documents shall mean Term Loan Notes, if any, issued
hereunder.

(b) The Register maintained by the Agent pursuant to Section 10.06(g) shall
include a control account, and a subsidiary account for each Bank Party, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Loan made hereunder (or deemed to be made hereunder), whether such Loan
bears interest at the Base Rate or the Eurodollar Rate, and, if appropriate, the
Interest Period applicable thereto; (ii) the terms of each Assignment and
Assumption delivered to and accepted by it; (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Bank Party hereunder; and (iv) the amount of any sums received by the Agent from
the Borrower hereunder and each Bank Party’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Bank Party in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each

 

29



--------------------------------------------------------------------------------

Bank Party and, in the case of such account or accounts, such Bank Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Agent or such Bank Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts, shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

Section 2.05 Maturity of Loans.

(a) The Borrower shall repay the Initial Term Loans (i) on each Quarterly
Payment Date beginning on June 15, 2011 and prior to the Initial Term Loan
Termination Date in an aggregate principal amount equal to 0.25% of the initial
principal amount of the Initial Term Loans and (ii) on the Initial Term Loan
Termination Date in an aggregate principal amount equal to the principal amount
of Initial Term Loans then outstanding (together with interest accrued thereon).
Each Other Term Loan shall mature, and the principal amount thereof shall be due
and payable (together with interest accrued thereon) on the Other Term Loan
Termination Date in respect of such Other Term Loan Facility and (c) each
Incremental Term Loan shall mature, and the principal amount thereof shall be
due and payable (together with interest accrued thereon) on the Incremental Term
Loan Termination Date in respect of such Incremental Term Loan Facility.

Section 2.06 Interest Rates.

(a) Each Base Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from the date such Loan is made until it becomes due, at a
rate per annum equal to the Base Rate Margin applicable to such Loan plus the
Base Rate for such day. Such interest shall be payable quarterly in arrears on
each Quarterly Payment Date.

(b) Each Eurodollar Loan shall bear interest on the outstanding principal amount
thereof, for each day during each Interest Period applicable thereto, at a rate
per annum equal to the sum of the Eurodollar Margin applicable to such Loan for
such day plus the Eurodollar Rate applicable to such Interest Period. Such
interest shall be payable for each Interest Period on the last day thereof and,
if such Interest Period is longer than three months, at intervals of three
months after the first day thereof.

(c) Upon the occurrence and during the continuance of an Event of Default
described in Section 6.01(a) or an Event of Default described in Section 6.01(d)
or 6.01(e) with respect to the Borrower, the Borrower shall pay interest on
(x) (i) the outstanding principal amount of each Base Rate Loan owing to each
Bank Party, payable on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Base Rate Loan
pursuant to Section 2.06(a) above and (ii) to the fullest extent permitted by
law, the amount of any interest that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, at a rate per annum
equal to 2% per annum above the rate per annum required to be paid on the Base
Rate Loans on which such interest has accrued pursuant to Section 2.06(a) above
and (y)(i) the outstanding principal amount of each Eurodollar Loan owing to
each Bank Party payable on demand, at a rate per annum equal at all times to a
rate per annum equal to the sum of 2% plus the Eurodollar Margin applicable to
such Loan plus the Eurodollar Rate applicable to such Eurodollar Loan (the
“Eurodollar Default Rate”) and (ii) to

 

30



--------------------------------------------------------------------------------

the fullest extent permitted by law, the amount of any interest that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, at a rate per annum equal to the Eurodollar Default Rate for the
Eurodollar Loans on which such interest has accrued pursuant to Section 2.06(b)
above.

(d) The Agent shall determine each interest rate applicable to the Loans
hereunder. The Agent shall give prompt notice to the Borrower and the
participating Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

Section 2.07 Method of Electing Interest Rates.

(a) The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by the Borrower in the applicable Notice of Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject to Section 2.07(d)
and the provisions of Article VIII), as follows:

(i) if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Eurodollar Loans as of any Eurodollar Business Day;

(ii) if such Loans are Eurodollar Loans, the Borrower may elect to convert such
Loans to Base Rate Loans as of any Domestic Business Day or elect to continue
such Loans as Eurodollar Loans for an additional Interest Period, subject to
Section 2.12 if any such conversion is effective on any day other than the last
day of an Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent not later than 11:00 A.M. (New York City time) on
the third Eurodollar Business Day before the conversion or continuation selected
in such notice is to be effective (unless the relevant Loans are to be converted
from Eurodollar Loans to Base Rate Loans, in which case such notice shall be
delivered to the Agent not later than 11:00 A.M. (New York City time) on the
date such conversion is to be effective). A Notice of Interest Rate Election
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group of Loans and (ii) the
portion to which such Notice applies, and the remaining portion to which it does
not apply, are each at least $5,000,000 (unless such portion is comprised of
Base Rate Loans). If no such notice is timely received before the end of an
Interest Period for any Group of Loans consisting of all Eurodollar Loans, the
Borrower shall be deemed to have elected that such Group of Loans be converted
to Base Rate Loans at the end of such Interest Period.

(b) Each Notice of Interest Rate Election shall specify:

(i) the Group of Loans (or portion thereof) to which such notice applies;

(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of
Section 2.07(a) above;

 

31



--------------------------------------------------------------------------------

(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans resulting from such conversion are to be Eurodollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and

(iv) if such Loans are to be continued as Eurodollar Loans for an additional
Interest Period, the duration of such additional Interest Period.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

(c) Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.07(a) above, the Agent shall notify each Bank of
the contents thereof and such notice shall not thereafter be revocable by the
Borrower.

(d) The Borrower shall not be entitled to elect to convert any Loans to, or
continue any Loans for an additional Interest Period as, Eurodollar Loans if
(i) the aggregate principal amount of any Group of Loans consisting of all
Eurodollar Loans created or continued as a result of such election would be less
than $5,000,000 or (ii) a Default shall have occurred and be continuing when the
Borrower delivers notice of such election to the Agent.

(e) If any Loan is converted to a different type of Loan, the Borrower shall
pay, on the date of such conversion, the interest accrued to such date on the
principal amount being converted.

Section 2.08 Intentionally Omitted.

Section 2.09 Intentionally Omitted.

Section 2.10 Prepayment of the Loans.

(a) Optional. (i) Subject in the case of any Eurodollar Loans to Section 2.12,
the Borrower may, upon at least one Domestic Business Day’s notice to the Agent,
prepay any Loans that bear interest at the Base Rate or upon at least three
Eurodollar Business Days’ notice to the Agent, prepay any Eurodollar Loans, in
each case in whole at any time, or from time to time in part in amounts
aggregating $5,000,000 or any larger multiple of $1,000,000, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment; provided, that in the event that, on or prior to the first
anniversary of the Closing Date, the Borrower (x) makes any prepayment of
Initial Term Loans in connection with any Repricing Transaction or (y) effects
any amendment to this Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Agent, for the ratable account of each of the
applicable Banks, (I) in the case of clause (x), a prepayment premium of 1% of
the amount of the Term Loans being prepaid and (II) in the case of clause (y),
an amount equal to 1% of the aggregate amount of the applicable Term Loans
outstanding immediately prior to such amendment that were repriced pursuant to
such amendment. Upon receipt of a notice of prepayment pursuant to this
Section 2.10(a)(i), the Agent shall promptly notify each Bank of the contents
thereof and of such Bank’s ratable share of such prepayment and such notice
shall not thereafter be revocable by the Borrower.

 

32



--------------------------------------------------------------------------------

(ii) Notwithstanding anything in any Financing Document to the contrary, the
Borrower may, pursuant to the procedures and in the manner set forth on Schedule
2.10, make an offer to prepay outstanding Loans at a discount to par and make a
prepayment with respect to such Loans; provided that, both at the time of any
such offer and at the time of any such prepayment, no Default or Event of
Default has occurred and is continuing or would result therefrom. Upon the
completion of any prepayment made in connection with a transaction pursuant to
this Section 2.10(a)(ii) and Schedule 2.10, the Loans subject to such prepayment
shall be deemed satisfied and of no further force and effect.

(b) Mandatory. (i) The Borrower shall, on the third Domestic Business Day
following the receipt by the Borrower after the Closing Date of Net Cash
Proceeds from any Asset Sales, offer to prepay, on a pro rata basis, an
aggregate principal amount of the Term Loans in an amount equal to the Banks’
Ratable Share of such Net Cash Proceeds and the Term Loan Banks shall have the
option to accept or refuse such prepayment in accordance with the provisions set
forth in Section 2.10(c).

(ii) Upon a Change of Control, the Borrower shall make an offer to prepay (a
“Change of Control Prepayment”) the entire principal amount of the Term Loans
(the “Change of Control Prepayment Offer”) at 101% of the aggregate principal
amount thereof and the Borrower shall notify the Agent in writing of the Change
of Control Prepayment Offer in writing within 30 days after the date of such
Change of Control. Each such notice shall specify the date of such prepayment
and provide a reasonably detailed calculation of the amount of such prepayment
and include the payment date (which shall be no earlier than 30 days nor later
than 60 days from the date of the Change of Control Prepayment Offer) (the
“Change of Control Prepayment Date”). The Agent will promptly notify each Bank
of the contents of any such prepayment notice and of such Bank’s pro rata share
of the prepayment. Any Bank may elect, by delivering a written notice (an
“Acceptance Notice”) no later than three Domestic Business Days prior to the
Change of Control Prepayment Date, that any Change of Control Prepayment be made
with respect to all or any portion of the Term Loans held by such Bank pursuant
to this Section 2.10(b)(ii). If a Bank fails to deliver an Acceptance Notice
within the time frame specified above, any such failure will be deemed a
rejection of the Change of Control Prepayment Offer as to all outstanding Term
Loans of such Bank.

(c) Term Loan Opt-Out. With respect to any prepayment of a Term Loan Facility
pursuant to Section 2.10(b)(i) above, the Borrower shall notify the Agent by
12:00 Noon (New York City time) on or before the third Domestic Business Day
after the Borrower is in receipt of the applicable Net Cash Proceeds of the
receipt of such Net Cash Proceeds and its offer to prepay the Term Loans on the
fourth Domestic Business Day following receipt of such notice by the Agent. The
Agent shall then notify each of the Term Loan Banks of such offer. Each Term
Loan Bank, at its option, may elect not to accept such prepayment. Any Term Loan
Bank declining such prepayment shall give written notice to the Agent by 12:00
Noon (New York City time) on the third Domestic Business Day immediately
following the date the Term Loan Banks receive notice of such prepayment. If a
Term Loan Bank fails to give notice by 12:00 Noon (New York City time) as set
forth in the immediately preceding sentence, such Term Loan Bank shall be deemed
to have accepted the offer. Any amounts that would otherwise have

 

33



--------------------------------------------------------------------------------

been applied to prepay such declining Term Loan Bank shall instead be retained
by the Borrower.

(d) Any prepayment of Term Loans pursuant to this Section 2.10 shall be applied
to the remaining scheduled installments of the Term Loans as directed by the
Borrower.

Section 2.11 General Provisions as to Payments.

(a) The Borrower shall make each payment of principal of, and interest on, the
Loans and of fees hereunder, not later than 12:00 Noon (New York City time) on
the date when due, in Federal or other funds immediately available in New York
City, without set-off, counterclaim or other deduction, to the Agent at its
address referred to in Section 7.11. The Agent will promptly distribute to each
Bank Party (subject to clause (c) below) its ratable share of each such payment
received by the Agent for the account of the Bank Parties. Whenever any payment
of principal of, or interest on, the Base Rate Loans or of fees shall be due on
a day which is not a Domestic Business Day, the date for payment thereof shall
be extended to the next succeeding Domestic Business Day. Whenever any payment
of principal of, or interest on, the Eurodollar Loans shall be due on a day
which is not a Eurodollar Business Day, the date for payment thereof shall be
extended to the next succeeding Eurodollar Business Day unless such Eurodollar
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Eurodollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.

(b) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due from the Borrower to the Bank Parties hereunder
that the Borrower will not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Bank Party on such due date an amount equal to the amount then due such Bank
Party. If and to the extent that the Borrower shall not have so made such
payment, each Bank Party shall repay to the Agent forthwith on demand such
amount distributed to such Bank Party together with interest thereon, for each
day from the date such amount is distributed to such Bank Party until the date
such Bank Party repays such amount to the Agent, at the Federal Funds Rate.

(c) Any payment of principal, interest, fees or other amounts received by the
Agent under this Agreement for the account of a Defaulting Bank (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise, and
including any amounts made available to the Agent by that Defaulting Bank
pursuant to clause (d) of this Section 2.11), shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by that Defaulting Bank to the Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Bank has failed to fund
its portion thereof as required by this Agreement, as determined by the Agent;
third, if so determined by the Agent and the Borrower, to be held in a deposit
account and released in order to satisfy obligations of that Defaulting Bank to
fund Loans under this Agreement; fourth, to the payment of any amounts owing to
the Banks as a result of any judgment of a court of competent jurisdiction
obtained by

 

34



--------------------------------------------------------------------------------

any Bank against that Defaulting Bank as a result of that Defaulting Bank’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Bank as a result of that Defaulting Bank’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Bank or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Bank has not fully funded its appropriate
share, such payment shall be applied solely to pay the Loans of all
non-Defaulting Banks on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Bank. Promptly (x) upon a Bank ceasing to be a
Defaulting Bank or (y) following termination of this Agreement and the payment
of all amounts owed under this Agreement (other than unasserted contingent
obligations which by their terms survive the termination of this Agreement), all
amounts, if any, held in a segregated account pursuant to this Section 2.11(c)
shall be returned to such Bank or Defaulting Bank, as applicable.

(d) In the event that any Defaulting Bank shall exercise any right of setoff in
respect of the Obligations owing to such Defaulting Bank under this Agreement,
(x) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of Section 2.11(c) and,
pending such payment, shall be segregated by such Defaulting Bank from its other
funds and deemed held in trust for the benefit of the Agent and the Banks, and
(y) the Defaulting Bank shall provide promptly to the Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Bank as
to which it exercised such right of setoff.

(e) The obligations of the Banks hereunder to make Loans and to make payments
pursuant to Section 10.03(d) are several and not joint. The failure of any Bank
to make any Loan or payment pursuant to Section 10.03(d) on any date required
hereunder shall not relieve any other Bank of its corresponding obligation to do
so on such date, and no Bank shall be responsible for the failure of any other
Bank to make its Loan or payment under Section 10.03(d).

Section 2.12 Funding Losses.

If the Borrower makes any payment of principal with respect to any Eurodollar
Loan or any Eurodollar Loan is converted to a Base Rate Loan (pursuant to
Article II, VI or VIII or otherwise) on any day other than the last day of an
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.06(c), or if the Borrower fails to borrow, prepay,
convert or continue any Eurodollar Loans after notice has been given to any Bank
Party in accordance with Section 2.02(b), 2.07(c) or 2.10(a), the Borrower shall
reimburse each Bank Party within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after such payment or conversion or failure to borrow,
prepay, convert or continue; provided that such Bank Party shall have delivered
to the Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.

 

35



--------------------------------------------------------------------------------

Section 2.13 Computation of Interest and Fees.

Interest based on the Base Rate hereunder shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day). All other
interest and fees shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day).

Section 2.14 Intentionally Omitted.

Section 2.15 Intentionally Omitted.

Section 2.16 Refinancing Amendments.

(a) At any time after the Closing Date, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, subject to the
provisions of Section 2.10(a)(i), the Borrower may obtain, from any existing
Bank or any Additional Term Loan Bank, Credit Agreement Refinancing Indebtedness
in the form of Other Term Loans or Other Term Commitments in respect of all or
any portion of the Term Loans then outstanding under this Agreement (which will
be deemed to include any then-outstanding Other Term Loans) pursuant to a
Refinancing Amendment. The effectiveness of any Refinancing Amendment shall be
subject to, to the extent reasonably requested by the Agent, receipt by the
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Closing Date
under Section 3.01. Each tranche of Credit Agreement Refinancing Indebtedness
incurred under this Section 2.16 shall be in an aggregate principal amount that
is (x) not less than $100,000,000 and (y) an integral multiple of $1,000,000 in
excess thereof. The Agent shall promptly notify each Bank as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto. Any Refinancing Amendment may, without the consent of
any other Banks, effect such amendments to this Agreement and the other
Financing Documents as may be necessary or appropriate, in the reasonable
opinion of the Agent and the Borrower, to effect the provisions of this Section.
This Section 2.16 shall supersede any provisions in Section 10.04 or
Section 10.05 to the contrary.

Section 2.17 Increase in Term Loan Commitments.

(a) The Borrower may, at any time and from time to time, by notice to the Agent,
request the addition of one or more new term loan facilities (each, an
“Incremental Term Loan Facility”) or one or more increases in the Commitments
under a Term Loan Facility existing at the time of such request (each such
Incremental Term Loan Facility or increase in Commitments under a pre-existing
Term Loan Facility, a “Commitment Increase”), to be effective as of a date
(each, an “Increase Date”) as specified in the related notice to the Agent;
provided, however, that (i) in no event after giving effect to the funding of
any such Commitment Increase shall the aggregate amount of all Commitment
Increases incurred hereunder, exceed $750,000,000, (ii) on the date of any
request by the Borrower for a Commitment Increase and on

 

36



--------------------------------------------------------------------------------

the related Increase Date, the applicable conditions set forth in Section 3.02
and in this Section 2.17 shall be satisfied and (iii) if the request is for an
Incremental Term Loan Facility, such Incremental Term Loan Facility shall
contain such other terms as may be agreed by the Borrower, the Agent and the
Incremental Term Loan Banks; provided that (A) the final scheduled maturity date
of the Incremental Term Loan Facility shall in no event be prior to the Initial
Term Loan Termination Date, (B) no Bank shall have any obligation to participate
in any Incremental Term Loan Facility or any Commitment Increase, (C) the
weighted average life to maturity of any Incremental Term Loans shall be no
shorter than the weighted average life to maturity of the then-outstanding
Initial Term Loans and (D) solely with respect to any Incremental Term Loan
Facility incurred on or before 24 months following the Closing Date, the
interest rate margin (which shall be deemed for purposes of this Section to
include all upfront or similar fees or original issue discount (other than
customary underwriting or arranger fees, and with respect to original issue
discount and upfront fees, determined based on an assumed four year life to
maturity) or interest rate “floors” payable to all Banks providing such
Incremental Term Facility) in respect of any Incremental Term Loans shall be the
same as that applicable to the Initial Term Loans, except that the interest rate
margin (determined as above) in respect of any Incremental Term Loans may exceed
the interest rate margin (determined as above) for the Initial Term Loans,
respectively, by no more than 0.50% (it being understood that any such increase
may take the form of original issue discount, with original issue discount being
equated to the interest rates in a manner reasonably determined by the Agent
based on an assumed four-year life to maturity), or if it does so exceed such
interest rate margin (determined as above), such interest rate margin shall be
increased so that the interest rate margin (determined as above) in respect of
such Incremental Term Loans, is no more than 0.50% higher than the interest rate
margin (determined as above) for the Initial Term Loans.

(b) Each notice from the Borrower pursuant to this Section shall set forth the
requested amount of such Commitment Increase and, solely with respect to a
notice requesting an Incremental Term Loan Facility, the proposed terms of the
relevant Incremental Term Loan Facility. Loans made pursuant to any Commitment
Increase may be made by any existing Bank (it being understood that no existing
Bank will have an obligation to participate in any Commitment Increase) or by
any Additional Term Loan Bank.

(c) Commitments in respect of Incremental Term Loans shall become Commitments
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Financing Documents, executed by
the Borrower, each Bank agreeing to provide such Commitment, if any, each
Additional Term Loan Bank, if any, and the Agent. The Incremental Amendment may,
without the consent of any other Banks, effect such amendments to this Agreement
and the other Financing Documents as may be necessary or appropriate, in the
reasonable opinion of the Agent and the Borrower, to effect the provisions of
this Section 2.17. The effectiveness of (and, in the case of any Incremental
Amendment for an Incremental Term Loan, the Borrowing under) any Incremental
Amendment shall be subject to the satisfaction on the Increase Date of such
conditions as the parties thereto shall agree (in addition to those set forth in
this Section 2.17). The Borrower shall use the proceeds of Incremental Term
Loans for any purpose not prohibited by this Agreement.

(d) On the applicable Increase Date, each Additional Term Loan Bank that accepts
an offer to participate in a requested Commitment Increase shall become a Bank
party to

 

37



--------------------------------------------------------------------------------

this Agreement as of the applicable Increase Date, and the Initial Term Loan
Commitment or the Incremental Term Loan Commitment, as the case may be, of each
Initial Term Loan Bank participating in such Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Initial Term Loan
Bank as of the date of such Commitment Increase; provided, however, that the
Agent shall have received on or before the applicable Increase Date the
following, each dated such date:

(i) (A) certified copies of resolutions of the Board of Directors (or a
committee thereof) of the Borrower approving the applicable Commitment Increase
and the corresponding modifications to this Agreement and (B) an opinion of
counsel for the Borrower (which may be an opinion of in-house counsel), each in
form and substance reasonably satisfactory to the Agent;

(ii) an assumption agreement from each Additional Term Loan Bank, if any, in
form and substance satisfactory to the Borrower and the Agent (each an
“Assumption Agreement”), duly executed by such Additional Term Loan Bank, the
Agent and the Borrower; and

(iii) confirmation from each Initial Term Loan Bank of the increase in the
amount of its Initial Term Loan Commitment or Incremental Term Loan Commitment,
as the case may be, in a writing satisfactory to the Borrower and the Agent.

On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.17(d) and the conditions
set forth in Section 3.02, (x) the Agent shall notify the Initial Term Loan
Banks and the Additional Term Loan Banks participating in such Commitment
Increase and the Borrower, on or before 11:00 A.M. (New York City time), by
telecopier or telex, of the occurrence of the applicable Commitment Increase to
be effected on the related Increase Date, (y) each Initial Term Loan Bank
participating in such Commitment Increase and each Additional Term Loan Bank
participating in such Commitment Increase shall make a single advance to the
Borrower in an amount equal to its agreed commitment in respect of the
Commitment Increase; provided that after taking into account such advance, the
aggregate principal amount of the Term Loans of each such participating Term
Loan Bank shall not exceed such Term Loan Bank’s Total Term Loan Commitments and
(z) the Agent shall record in the Register maintained by the Agent pursuant to
Section 10.06(g) the relevant information with respect to each Initial Term Loan
Bank and each Additional Term Loan Bank participating in such Commitment
Increase on such date.

ARTICLE III

CONDITIONS

Section 3.01 Closing.

The obligation of each Bank to make Initial Term Loans on the Closing Date is
subject to the satisfaction of the following conditions precedent:

 

38



--------------------------------------------------------------------------------

(a) The Borrower shall have paid all accrued fees of the Agent, the Arranger
Parties and the Banks and all accrued expenses of the Agent (including, without
limitation, all fees and expenses of counsel to the Agent payable pursuant to
Section 10.03);

(b) The Agent shall have received, if requested, duly executed Notes of the
Borrower for the account of each Bank that has so requested, dated on or before
the Closing Date complying with the provisions of Section 2.04;

(c) The Agent shall have received (i) an opinion of the Assistant General
Counsel of the Borrower, substantially in the form of Exhibit B-1 hereto,
(ii) an opinion of Davis Polk & Wardwell, special counsel for the Borrower,
substantially in the form of Exhibit B-2 hereto, (iii) an opinion of Morris,
Nichols, Arsht & Tunnell, Delaware counsel for the Borrower, substantially in
the form of Exhibit B-3 hereto, (iv) an opinion of Maples and Calder, Cayman
Islands counsel for the Borrower, substantially in the form of Exhibit B-4
hereto, and (v) an opinion of Conyers Dill & Pearman, British Virgin Islands
counsel for the Borrower, substantially in the form of Exhibit B-5 hereto, each
dated the Closing Date;

(d) The Agent shall have received evidence, satisfactory to it, in the form of
pro forma calculations, that the making of Borrowings under this Agreement are
permitted under the terms of the Debt of the Borrower outstanding on the Closing
Date;

(e) The Agent shall have received a copy of the Borrower’s written notice to the
Collateral Trustees under the Collateral Trust Agreement, designating this
Agreement and the Term Loan Notes as Debt (as defined in the Collateral Trust
Agreement) which is to be secured by the Collateral (as defined in the
Collateral Trust Agreement) under the Shared Collateral Documents (as defined in
the Collateral Trust Agreement);

(f) The Agent shall have received copies of the resolutions of the Board of
Directors (or, in the case of any limited liability companies, Board of
Representatives or the equivalent) of the Borrower authorizing the execution,
delivery and performance by the Borrower of the Financing Documents to which it
is a party, certified by a duly authorized officer of the Borrower (which
certificate shall state that such resolutions are in full force and effect on
the Closing Date);

(g) The Agent shall have received certified copies of all approvals,
authorizations or consents of, or notices to or registrations with, any
governmental body or agency required for the Borrower, if necessary, to enter
into the Financing Documents to which it is a party;

(h) The Agent shall have received a certificate of a duly authorized officer of
the Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign the Financing Documents to which it is a party and
the other documents to be delivered by the Borrower hereunder;

(i) The Agent shall have received a certificate signed by a duly authorized
officer of the Borrower dated the Closing Date, to the effect that: (i) the
representations

 

39



--------------------------------------------------------------------------------

and warranties contained in Article IV hereof are true and correct on and as of
the Closing Date as though made on and as of such date; and (ii) no Default has
occurred and is continuing or would result from the Borrowings requested by the
Borrower to be made on such date;

(j) The Agent shall have received a certificate signed by a duly authorized
officer of the Borrower to the effect that the execution, delivery and
performance by the Borrower of the Financing Documents to which it is a party
are within the Borrower’s corporate or other organizational powers, have been
duly authorized by all necessary corporate or other organizational action,
require no action by or in respect of, or filing with, any governmental body,
agency or official (other than the filing of UCC-1 financing statements which
have been made and are in effect, continuation statements which have been made
and are in effect, and other filings required to perfect and maintain perfection
of security interests) and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate of incorporation
(or certificate of formation, as applicable) or by-laws (or other organizational
documents, as applicable) of the Borrower or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or any
of its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect or result in the creation or imposition of any Lien on any asset
of the Borrower or of AES BVI II or of any Material Subsidiary or of any Pledged
Subsidiary (except for Liens created by the Financing Documents); provided that
any foreclosure or other exercise of remedies by the Collateral Trustees will
require additional approvals and consents that have not been obtained from
foreign and domestic regulators and from lenders to, and suppliers, customers or
other contractual parties of one or more Subsidiaries and failure to obtain such
approval or consent could result in a default, or a breach of agreement or other
legal obligations of such Subsidiaries;

(k) The Agent shall have received all documents it may reasonably request
relating to the existence of the Borrower, the corporate or other organizational
authority for and the validity of this Agreement and the other Financing
Documents, and any other matters relevant hereto, all in form and substance
satisfactory to the Agent; and

(l) Each Bank shall have received, at least ten days prior to the Closing Date,
all documentation and other information reasonably requested in writing by the
Agent under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

Without limiting the generality of the provisions of the last paragraph of
Section 7.03, for purposes of determining compliance with the conditions
specified in this Section 3.01, each Bank that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Bank unless the Agent shall have received
notice from such Bank prior to the proposed Closing Date specifying its
objection thereto.

 

40



--------------------------------------------------------------------------------

Section 3.02 Extension of Credit.

The obligation of each Bank to make an Initial Term Loan on the Closing Date
shall be subject to the satisfaction of the following conditions:

(a) receipt by the Agent of a Notice of Borrowing;

(b) the fact that the making of the Initial Term Loans is permitted under the
terms of the Debt of the Borrower outstanding on the Closing Date;

(c) the fact that, immediately before and after the making of the Initial Term
Loans, no Default shall have occurred and be continuing; and

(d) the fact that the representations and warranties of the Borrower contained
in the Financing Documents shall be true on and as of the Closing Date.

The borrowing of the Initial Term Loans hereunder shall be deemed to be a
representation and warranty by the Borrower on the date of such borrowing as to
the facts specified in clauses (b) through (d) of this Section.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants that:

Section 4.01 Corporate Existence and Power.

The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

Section 4.02 Corporate and Governmental Authorization and Filings; No
Contravention.

(a) The execution, delivery and performance by each Grantor of the Financing
Documents to which it is a party are within such Grantor’s corporate or other
organizational powers, have been duly authorized by all necessary corporate or
other organizational action, require no action by or in respect of, or filing
with, any governmental body, agency or official (other than the filing of UCC-1
financing statements and other filings required to perfect security interests)
and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation (or
certificate of formation, as applicable) or by-laws (or other organizational
documents, as applicable) of such Grantor or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or any
of its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect or result in the creation or imposition of any Lien on any asset
of the Borrower, AES BVI II or of any

 

41



--------------------------------------------------------------------------------

Material Subsidiary or of any Pledged Subsidiary (except for Liens created by
the Financing Documents).

(b) All filings and other actions necessary to perfect the security interest
granted by each Grantor in the Collateral created under the Collateral Documents
have been duly made or taken and are in full force and effect, and (w) the
Security Agreement creates in favor of the Collateral Trustees for the benefit
of the Secured Holders a valid and, together with such filings and other
actions, perfected first priority security interest in the Security Agreement
Collateral (subject to no Liens other than Liens permitted by the Financing
Documents), securing the payment of the Secured Obligations, and (x) the BVI
Cayman Pledge Agreement creates in favor of the Collateral Trustees for the
benefit of the Secured Holders a valid and, together with such other actions,
perfected first priority security interests in the BVI Collateral (subject to no
Liens other than Liens permitted by the Financing Documents), securing the
payment of the Secured Obligations and (y) the Collateral Trust Agreement
creates in favor of the Collateral Trustees for the benefit of the Secured
Holders, a valid and, together with such filings and other actions, perfected
first priority security interest in the Additional Collateral Trust Agreement
Collateral; provided that any foreclosure or other exercise of remedies by the
Collateral Trustees will require additional approvals and consents that have not
been obtained from foreign and domestic regulators and from lenders to, and
suppliers, customers or other contractual counterparties of one or more
Subsidiaries and failure to obtain such approval or consent could result in a
default, or a breach of agreement or other legal obligations of such
Subsidiaries. The Borrower is the legal and beneficial owner of the Security
Agreement Collateral and the Additional Collateral Trust Agreement Collateral
and AES BVI II is the legal and beneficial owner of the BVI Collateral, in each
case free and clear of any Lien, except for Liens permitted by the Financing
Documents.

Section 4.03 Compliance with Laws.

The Borrower is and each of its Subsidiaries are in compliance with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws and
ERISA and the rules and regulations thereunder) except for any non-compliance
that could not reasonably be expected to have a Material Adverse Effect.

Section 4.04 Binding Effect.

This Agreement constitutes a valid and binding agreement of the Borrower and
each other Financing Document, when executed and delivered in accordance with
this Agreement, will constitute a valid and binding obligation of the Borrower
that is a party thereto, in each case enforceable in accordance with its terms.

Section 4.05 Financial Information.

(a) The most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries and the related consolidated statements of operations
and cash flows, in each case reported on by Ernst & Young or other independent
public accountants of nationally recognized standing and set forth in the Annual
Report on Form 10-K most recently filed by the

 

42



--------------------------------------------------------------------------------

Borrower with the Securities and Exchange Commission, fairly present, in
conformity with generally accepted accounting principles, the consolidated
financial position of the Borrower and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

(b) Except for Disclosed Matters, since December 31, 2010 there has been no
material adverse change in the business, financial position, results of
operations or prospects of the Borrower and its Consolidated Subsidiaries,
considered as a whole.

Section 4.06 Litigation.

Except for Disclosed Matters, there is no action, suit, investigation,
litigation or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, the Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official in which
there is a reasonable possibility of an adverse decision which could have a
Material Adverse Effect or which in any manner draws into question the legality,
validity or enforceability of any Financing Document, and there shall have been
no change in the status of, or in the financial effect on the Borrower or its
Subsidiaries from the actions, suits, investigations, litigations or proceedings
set forth in the Disclosed Matters that could reasonably be expected to have a
Material Adverse Effect.

Section 4.07 Compliance with ERISA.

Each member of the ERISA Group has fulfilled its obligations under the minimum
funding standards of ERISA and the Internal Revenue Code with respect to each
Plan and is in compliance in all material respects with the currently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan. No
member of the ERISA Group has (a) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code in respect of any Plan;
(b) failed to make any contribution or payment to any Plan or Multiemployer Plan
or in respect of any Benefit Arrangement, or made any amendment to any Plan or
Benefit Arrangement, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code; or (c) incurred any liability in excess of $100,000 under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.

Section 4.08 Environmental Matters.

(a) In the ordinary course of its business, each of the Borrower and its
Subsidiaries conducts an ongoing review of the effect of Environmental Laws on
the business, operations and properties of the Borrower or such Subsidiary, in
the course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required for investigation, to achieve or maintain
compliance with environmental protection standards imposed by Environmental Laws
or as a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with

 

43



--------------------------------------------------------------------------------

off-site disposal of wastes or Hazardous Substances by the Borrower or its
Subsidiaries, and any actual or potential liabilities to third parties,
including employees, and any related costs and expenses). On the basis of this
review, the Borrower has reasonably concluded that such associated liabilities
and costs, including the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.

(b) There are no facts, circumstances or conditions that are reasonably likely
to result in liabilities arising under Environmental Laws that could have a
material adverse effect on the business, financial conditions, results of
operations or prospects of the Borrower and its Consolidated Subsidiaries,
considered as a whole.

Section 4.09 Taxes.

United States Federal income tax returns of the Borrower, and of each Material
Subsidiary that files separately from the Borrower, and any other material tax
returns filed by them have been examined and closed (other than for the limited
purposes of net operating loss carry-forwards) through the fiscal year ended
December 31, 2007, there are no ongoing or pending tax audits or examinations,
and no deficiencies or other claims for unpaid taxes are proposed in respect of
any taxes due from the Borrower or any such Material Subsidiary that could have
a Material Adverse Effect. The Borrower, and all Material Subsidiaries that file
separately from the Borrower, have filed all United States Federal income tax
returns and the Borrower and all Material Subsidiaries that file separate from
the Borrower, have filed all other material tax returns which are required to be
filed by them, all such United States Federal income tax returns and all such
other material returns are true, correct and complete in all material respects
and all taxes due as indicated on such returns or pursuant to any assessment
received by the Borrower or any such Material Subsidiary have been paid, other
than any such taxes that are being diligently contested in good faith through
appropriate proceedings and for which adequate reserves have been established in
accordance with generally accepted accounting principles. The charges, accruals
and reserves on the books of the Borrower and all Material Subsidiaries in
respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.

Section 4.10 Material Subsidiaries.

Each Material Subsidiary is a corporation (or limited liability company, as
applicable) duly incorporated (or formed, as applicable), validly existing and
(other than any Material Subsidiary that is not incorporated under the laws of
the United States or any political subdivision thereof) in good standing under
the laws of its jurisdiction of incorporation (or jurisdiction of formation, as
applicable). Each Material Subsidiary has all corporate or other organizational
powers and all material governmental licenses, authorization, consents and
approvals required to carry on its business as proposed to be conducted and has
all governmental licenses, authorizations, consents and approvals required to
have been obtained prior to the Closing Date and which are material to the
operation of its business as proposed to be conducted, except to the extent that
the failure to obtain any such license, authorization, consent or approval,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

44



--------------------------------------------------------------------------------

Section 4.11 Not an Investment Company.

The Borrower is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

Section 4.12 Intentionally Omitted.

Section 4.13 Full Disclosure.

All information heretofore furnished by the Borrower to the Agent or any Bank
Party for purposes of or in connection with any Financing Document or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Borrower to the Agent or any Bank Party will be, true
and accurate in all material respects on the date as of which such information
is stated or certified in the light of the circumstances under which such
information was provided (as modified or supplemented by other information so
furnished, when taken together as a whole and with the Disclosed Matters);
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time, it being recognized by the
Bank Parties that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results. The Borrower has disclosed to
the Bank Parties, in the Disclosed Matters or otherwise in writing, any and all
facts specific to the Borrower and its Subsidiaries and known as of the Closing
Date to a responsible officer of the Borrower that could reasonably be expected
to result in a Material Adverse Effect, which materially and adversely affect or
may affect (to the extent the Borrower can now reasonably foresee), the
business, operations or financial condition of the Borrower and its Consolidated
Subsidiaries, taken as a whole, or the ability of the Borrower to perform its
obligations under the Financing Documents.

Section 4.14 Collateral Documents and Collateral.

(a) (i) The execution, delivery, recordation, filing or performance by the
Borrower and AES BVI II of the Collateral Documents; (ii) the grant by the
Borrower and AES BVI II of the Liens granted by each of them pursuant to the
Collateral Documents; (iii) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) and
(iv) the exercise by the Collateral Trustees of its remedies in respect of the
Collateral pursuant to the Collateral Documents, does not require any consent,
approval, authorization or other order of, or any notice to or filing with, any
court, regulatory body, administrative agency or other governmental body (other
than such filings required in order to perfect any security interest granted by
the Collateral Documents and other than any consent, approval, authorization,
order, notice or filing the failure of which to make or obtain could not
reasonably be expected to have a Material Adverse Effect), and does not conflict
with or constitute a breach of any of the terms or provisions of, or a default
under, the charter or by-laws of the Borrower, AES BVI II, or any of the other
Pledged Subsidiaries or any agreement, indenture or other instrument to which
the Borrower, AES BVI II or any of the other Pledged Subsidiaries is a party or
by which the Borrower, AES BVI II or any of the other Pledged Subsidiaries or
the Borrower’s, AES BVI II’s or the other Pledged Subsidiaries’ respective
property is bound, or violate or conflict with any laws, administrative
regulations or

 

45



--------------------------------------------------------------------------------

rulings or court decrees applicable to the Borrower, AES BVI II, any of the
other Pledged Subsidiaries or the Borrower’s, AES BVI II’s or the other Pledged
Subsidiaries’ respective property except for any violation, breach, conflict or
default that could not reasonably be expected to have a Material Adverse Effect
and except that in each of the foregoing cases any foreclosure or other exercise
of remedies by the Collateral Trustees will require additional approvals and
consents that have not been obtained from foreign and domestic regulators and
from lenders to, and suppliers, customers or other contractual counterparties
of, one or more Subsidiaries and failure to obtain such approval or consent
could result in a default under, or a breach of, agreements or other legal
obligations of such Subsidiaries.

(b) Each of the representations and warranties of the Borrower and AES BVI II
contained in the Collateral Documents is true and correct.

(c) Set forth on Schedule I hereto is a complete and accurate list of all
Pledged Subsidiaries as of the Closing Date showing as of such date (as to each
such Pledged Subsidiary) its legal name, its jurisdiction of incorporation, the
type and number of shares of each class of its Equity Interests authorized, and
the type and number outstanding, on such date and the percentage of each such
class of its Equity Interests owned (directly or indirectly) by the Borrower and
the certificate number corresponding to each such Equity Interest. All of the
outstanding Equity Interests pledged to the Collateral Trustees for the benefit
of the Secured Holders pursuant to the Security Agreement and the BVI Cayman
Pledge Agreement in each Pledged Subsidiary have been validly issued, are fully
paid and non-assessable and are owned by the Borrower or AES BVI II, as
applicable, free and clear of all Liens, except those created under the
Financing Documents.

(d) Set forth on Schedule II hereto is a complete and accurate list of all
assigned agreements of the Borrower and its Subsidiaries (the “Assigned
Agreements”), showing as of the Closing Date the parties, subject matter and
term thereof. Each such Assigned Agreement has been duly authorized, executed
and delivered by all parties thereto, has not been amended or otherwise modified
(except as otherwise permitted pursuant to the Security Agreement), is in full
force and effect (except as otherwise permitted pursuant to the Security
Agreement) and is valid and binding upon and enforceable against all parties
thereto, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by
equitable principles of general applicability and, as of the Closing Date, there
exists no default under any Assigned Agreement by any party thereto.

Section 4.15 Intentionally Omitted.

Section 4.16 Solvency.

The Borrower is, individually, and together with its Subsidiaries, taken as a
whole, Solvent as of the Closing Date.

Section 4.17 Pledged Subsidiaries.

Other than the Non-Pledged Subsidiaries, the Pledged Subsidiaries listed on
Schedule I hereto are all of the direct Subsidiaries of the Borrower and all of
the direct Subsidiaries of AES BVI II.

 

46



--------------------------------------------------------------------------------

Section 4.18 Qualified Holding Companies Debt.

None of the Qualified Holding Companies is an obligor or a contingent obligor on
any of the Debt other than Debt permitted by the definition of “Qualified
Holding Company”.

ARTICLE V

COVENANTS

The Borrower agrees that, so long as any Loan or any other Obligation of the
Borrower under any Financing Document shall remain unpaid:

Section 5.01 Information.

The Borrower will deliver to each of the Bank Parties (it being understood that,
(x) with respect to clause (c) below, such information shall only be delivered
to the Bank Parties that on or prior to the date of delivery have previously
requested such information and (y) delivery to the Agent and the posting by the
Agent of each of the following items on an electronic website, in accordance
with Section 7.11, shall constitute delivery to each of the Bank Parties, and
the Agent hereby agrees to post on an electronic website or otherwise distribute
to the Bank Parties (subject to clause (x) above) any such item delivered by the
Borrower to the Agent):

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower as of
the end of such fiscal year, an unconsolidated balance sheet of the Borrower as
of the end of such fiscal year, the related consolidated and unconsolidated (as
applicable) statements of operations for such fiscal year and the related
consolidated and unconsolidated statements of cash flows for such fiscal year,
and a statement of cash flow distributions to the Borrower by project for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, to be reported on, in a manner acceptable to the
Securities and Exchange Commission, by Ernst & Young or other independent public
accountants of nationally recognized standing and such unconsolidated financial
statements to be certified as to fairness of presentation, generally accepted
accounting principles (other than failure to consolidate) and consistency by the
chief executive officer, president, chief financial officer or chief accounting
officer of the Borrower;

(b) as soon as available and in any event within 60 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower as of the end of such quarter and an
unconsolidated balance sheet of the Borrower as of the end of such fiscal
quarter and the related consolidated and unconsolidated statements of operations
for such quarter and for the portion of the Borrower’s fiscal year ended at the
end of such quarter and the related consolidated and unconsolidated (as
applicable) statements of cash flows for the portion of the Borrower’s fiscal
year ended at the end of such quarter, and a statement of cash flow
distributions to the Borrower by project for such fiscal quarter and for the
period of the Borrower’s fiscal year ended at the end of such quarter, setting
forth in the case of such consolidated

 

47



--------------------------------------------------------------------------------

statements of operations and cash flows, in comparative form the figures for the
corresponding quarter and the corresponding portion of the Borrower’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, generally accepted accounting principles and
consistency by the chief executive officer, president, chief financial officer
or chief accounting officer of the Borrower;

(c) upon request by any such Bank Party made at least 30 days prior to the date
that the relevant financial statements are required to be delivered pursuant to
clause (a) or (b) above (it being understood that upon the first such request,
subsequent requests shall automatically be deemed to have been made for as long
as such requesting Bank Party continues to be a Bank Party hereunder), (1) as
soon as available and in any event no later than 60 days following the date on
which financial statements are required to be delivered pursuant to clause (a)
above, forecasts prepared by management of the Borrower, in form satisfactory to
the Agent, of cash flow statements on a monthly basis for the fiscal year
following such fiscal year and on an annual basis for each fiscal year
thereafter until the latest of the Initial Term Loan Termination Date, any
Incremental Term Loan Termination Date or any Other Term Loan Termination Date
then in effect and (2) as soon as available and in any event no later than the
date financial statements are required to be delivered pursuant to clause (a)
and (b) above, a statement of the monthly cash flows to the Borrower of each
Subsidiary of the Borrower for each of the 12 months ending prior to the date of
such financial statements;

(d) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief executive
officer, president, chief financial officer or chief accounting officer of the
Borrower (i) setting forth in reasonable detail the calculations required to
establish whether the Borrower was in compliance with the requirements of
Section 5.10 on the date of such financial statements; (ii) stating to the
knowledge of the Borrower whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto and (iii) accompanied by a schedule setting forth in reasonable detail a
description, including, where applicable, the expected and maximum dollar
amounts thereof, of all material contingent liabilities not disclosed in such
financial statements;

(e) simultaneously with the delivery of each set of financial statements
referred to in clause (a) above, a statement of the firm of independent public
accountants which reported on such statements whether anything has come to their
attention as a result of their audit (which was not directed primarily toward
obtaining knowledge of noncompliance) to cause them to believe that the Borrower
has failed to comply with the terms, covenants, provisions or conditions as they
relate to accounting of financial matters addressed in Section 5.10;

(f) within five days after any officer of the Borrower obtains knowledge of any
Default, if such Default is then continuing, a certificate of the chief
executive officer, president, executive vice-president or chief financial
officer of the Borrower setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto;

 

48



--------------------------------------------------------------------------------

(g) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(h) promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their equivalents)
which the Borrower shall have filed with the Securities and Exchange Commission;

(i) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief executive
officer, president, chief financial officer or chief accounting officer of the
Borrower setting forth details as to such occurrence and the action, if any,
which the Borrower or the applicable member of the ERISA Group is required or
proposes to take;

(j) by 12:00 Noon (New York City time) on the third Domestic Business Day after
receipt by the Borrower or any Subsidiary of the Borrower of Net Cash Proceeds
from any Asset Sale, a certificate of the chief executive officer, president,
chief financial officer or chief accounting officer of the Borrower setting
forth (i) a description of the transaction giving rise to such Net Cash
Proceeds, (ii) the amount of Net Cash Proceeds anticipated to be received on
such date or each of such dates (together with a schedule detailing the
calculations necessary to determine the amount of Net Cash Proceeds), (iii) the
amount of such Net Cash Proceeds that is anticipated to prepay the Term Loans
and (iv) in the case of the receipt by a Subsidiary of any such Net Cash
Proceeds, in the event that such Subsidiary is unable to transfer such Net Cash
Proceeds to the Borrower or a Qualified Holding Company whose Equity Interests
have been pledged to the Secured Holders pursuant to the Collateral Documents,
such certificate shall also set forth a reasonably detailed explanation of the
circumstances preventing such Subsidiary from transferring such Net Cash
Proceeds to the Borrower or a Qualified Holding Company whose Equity Interests
have been pledged to the Secured Holders pursuant to the Collateral Documents;

 

49



--------------------------------------------------------------------------------

(k) promptly after receipt by the Borrower or any Subsidiary of the Borrower, a
copy of: each complaint, order, citation, initial notice or other material
written communication from any Person with respect to the existence or alleged
existence of a violation of any applicable Environmental Law or the incurrence
of any liability, obligation, loss, damage, cost, expense, fine, penalty or
sanction or the requirement to commence any remedial action resulting from or in
connection with any air emission, water discharge, noise emission, Hazardous
Substance or any other environmental, health or safety matter at, upon, under or
within any of the properties now or previously owned, leased or operated by the
Borrower, any of its Subsidiaries or any Material Subsidiary, or due to the
operations or activities of the Borrower, any Subsidiary of the Borrower, any
Material Subsidiary or any other Person on or in connection with any such
property or any part thereof, in each case, to the extent that such existence or
alleged existence of such violation, incurrence of liability, obligation, loss,
damage, cost, expense, fine, penalty or sanction or the requirement to commence
any such remedial action could reasonably be expected to result in a Material
Adverse Effect;

(l) simultaneously with the delivery of each set of financial statements
referred to in clause (a) and (b) above, (1) a revised Schedule I showing as of
the last day of such quarter all of the direct Subsidiaries of the Borrower and
AES BVI II (other than Non-Pledged Subsidiaries) and (2) a revised Schedule IV
showing as of the last day of such quarter all the Subsidiaries of the Borrower
whose assets consist only of any of the Excluded AES Business and direct or
indirect Investments therein;

(m) promptly upon request thereof, deliver to the Agent and the Collateral
Trustees (A) a list setting forth, for each Secured Agreement, (i) the aggregate
principal amount outstanding thereunder, (ii) the accrued and unpaid interest
thereunder, (iii) the accrued and unpaid fees (if any) thereunder, (iv) the
names of the Representatives (as defined in the Collateral Trust Agreement) and
of the Secured Holders (to the extent known to the Borrower) thereunder, and all
other unpaid amounts thereunder known to the Borrower, owing to each such
Representative, for its own account and on behalf of such Secured Holders and
(v) such other information regarding the Representatives, such Secured Holders
and the Secured Agreements as the Agent may reasonably request and (B) the
Payment Information (as defined in the Collateral Trust Agreement); and

(n) from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Agent, at the
request of any Bank Party, may reasonably request.

Section 5.02 Payment of Obligations.

The Borrower will pay and discharge all its Material Obligations, in each case,
including, without limitation, tax liabilities, except where the same may be
contested in good faith by appropriate proceedings, and will maintain, in
accordance with generally accepted accounting principles, appropriate reserves
for the accrual of any of the same.

 

50



--------------------------------------------------------------------------------

Section 5.03 Maintenance of Property; Insurance.

(a) The Borrower will keep, and will cause each of its Subsidiaries to keep, all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted.

(b) The Borrower will, and will cause each of its Subsidiaries to, maintain
(either in the name of the Borrower or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance of such types,
in at least such amounts and against at least such risks (and with such risk
retention) as are usually insured against in similar circumstances in the same
general area by companies of established repute engaged in the same or a similar
business; and will furnish to each Bank Party upon request information presented
in reasonable detail as to the insurance so carried.

Section 5.04 Conduct of Business and Maintenance of Existence.

The Borrower (a) will continue, and will cause each of AES BVI II, the Material
Subsidiaries and the Pledged Subsidiaries to continue, to engage in a Permitted
Business; (b) will continue, and will cause AES BVI II, each Material Subsidiary
and each Pledged Subsidiary to continue, to operate their respective businesses
on a basis substantially consistent with the policies and standards of the
Borrower, AES BVI II or such Material Subsidiary or such Pledged Subsidiary as
in effect on the date hereof and (c) will preserve, renew and keep in full force
and effect, and will cause AES BVI II, each Material Subsidiary and each Pledged
Subsidiary to preserve, renew and keep in full force and effect their respective
corporate existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 5.04 shall prohibit (i) the merger of a Subsidiary into the
Borrower or the merger or consolidation of a Subsidiary with or into another
Person if the Person surviving such consolidation or merger is a Subsidiary and
if, in each case, after giving effect thereto (x) no Default shall have occurred
and be continuing, (y) the Borrower shall not be liable for any Debt of such
Subsidiary except to the extent it was liable for such Debt prior to giving
effect to such merger and (z) the transaction is otherwise permitted by
Section 5.11, (ii) any asset disposition by the Borrower or any of its
Subsidiaries permitted by Section 5.18 and (iii) the termination of the
corporate existence of any Subsidiary if the Borrower in good faith determines
that such termination is in the best interest of the Borrower and is not
materially disadvantageous to the Bank Parties.

Section 5.05 Compliance with Laws.

The Borrower will comply, and cause each of its Subsidiaries to comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings (and the pendency of such proceedings themselves shall
not have a material adverse effect on the Borrower and its Subsidiaries, taken
as a whole).

 

51



--------------------------------------------------------------------------------

Section 5.06 Inspection of Property, Books and Records.

The Borrower will keep, and will cause each of its Subsidiaries to keep, proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Material Subsidiary to permit,
representatives of any Bank Party at such Bank Party’s expense to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants, all at such reasonable times and as often as may
reasonably be desired.

Section 5.07 Intentionally Omitted.

Section 5.08 Use of Proceeds.

The proceeds of the Loans made under this Agreement will be used by the Borrower
for working capital and other general corporate purposes, including, but not
limited to, at the Borrower’s election, the financing of a portion of the
purchase price and related expenses in connection with the Borrower’s
contemplated acquisition of DPL Inc. None of such proceeds will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U.

Section 5.09 Intentionally Omitted.

Section 5.10 Negative Pledge.

(a) The Borrower shall not incur, issue, assume or guarantee any indebtedness
for borrowed money represented by notes, bonds, debentures or other similar
evidences of indebtedness, secured by a mortgage, pledge or other lien on any
Principal Property or any capital stock or indebtedness held directly by the
Borrower or any Subsidiary of the Borrower (other than assets that are part of
the Creditor Group Collateral), unless (i) the Borrower secures the Term Loans
equally and ratably with (or prior to) such indebtedness, so long as such
indebtedness shall be so secured, or (ii) after giving effect thereto the
aggregate amount of all such indebtedness so secured, together with all
Attributable Debt in respect of sale and leaseback transactions involving
Principal Properties, would not exceed the Secured Debt Limit.

(b) The Borrower agrees that Liens on the Creditor Group Collateral shall only
secure First Priority Secured Debt (including (x) Debt under the Existing Credit
Agreement and (y) Debt under this Agreement) up to an aggregate principal amount
not to exceed the Secured Debt Limit.

Section 5.11 Consolidations and Mergers.

(a) The Borrower shall not consolidate with, merge with or into, or sell,
convey, transfer, lease or otherwise dispose of all or substantially all of its
property and assets (as an entirety or substantially as an entirety in one
transaction or a series of related transactions) to, any Person (other than a
consolidation with or merger with or into a Subsidiary or a sale, conveyance,
transfer, lease or other disposition to a Subsidiary) or permit any Person to
merge

 

52



--------------------------------------------------------------------------------

with or into the Borrower unless either (x) the Borrower shall be the continuing
Person or (y) the Person (if other than the Borrower) formed by such
consolidation or into which the Borrower is merged or to which properties and
assets of the Borrower shall be a solvent corporation organized and validly
existing under the laws of the United States of America or any state thereof or
the District of Columbia and shall expressly assume, pursuant to a written
agreement, all of the obligations of the Borrower on all of the Obligations
under this Agreement and the Borrower shall have delivered to the Agent (A) an
opinion of counsel stating that such consolidation, merger or transfer complies
with this provision and that all conditions precedent provided for herein
relating to such transaction have been complied with and that such written
agreement constitutes the legal, valid and binding obligation of the Borrower or
such successor enforceable against such entity in accordance with its terms,
subject to customary exceptions and (B) an officer’s certificate to the effect
that immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

(b) Upon any consolidation or merger, or any sale, conveyance, transfer, lease
or other disposition of all or substantially all of the property and assets of
the Borrower in accordance with Section 5.11(a) of this Agreement, the successor
Person formed by such consolidation or into which the Borrower is merged or to
which such sale, conveyance, transfer, lease or other disposition is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Borrower under this Agreement with the same effect as if such successor
Person had been named as the Borrower herein.

Section 5.12 Intentionally Omitted.

Section 5.13 Intentionally Omitted.

Section 5.14 Intentionally Omitted.

Section 5.15 Intentionally Omitted.

Section 5.16 As to Existing Credit Agreement.

The Borrower shall not (a)(i) increase the aggregate principal amount of “Term
Loan Commitments” under and as defined in the Existing Credit Agreement or
refinance any outstanding “Term Loans” under and as defined in the Existing
Credit Agreement if, after giving effect thereto, the holders of such increased
Term Loan Commitments or refinanced term loans have any enforcement rights with
respect to the Collateral that are preferential to the holders of the Secured
Obligations with respect to this Agreement and the Term Loan Notes, or
(b) reduce or terminate the principal amount of “Revolving Credit Loan
Commitments” under and as defined in the Existing Credit Agreement to an amount
less than or equal to $300,000,000, in each case, unless prior to any such
increase, refinancing, reduction or termination or concurrently therewith, an
amendment to the Collateral Trust Agreement in substantially the form of Exhibit
L (or otherwise in a form satisfactory to the Required Banks) is signed by the
Collateral Trustees and the “Agent” under the Existing Credit Agreement (or any
successor thereof appointed pursuant to the Existing Credit Agreement) and
delivered to the Agent. The Agent is irrevocably authorized by the Required
Banks to execute an amendment substantially in the form of Exhibit

 

53



--------------------------------------------------------------------------------

L or a similar amendment or other document that accomplishes substantially the
same purpose, and to perform on behalf of the Bank Parties as set forth in the
Collateral Trust Agreement.

Section 5.17 Upstreaming of Net Cash Proceeds by Subsidiaries.

The Borrower shall cause any of its Subsidiaries who have received Net Cash
Proceeds from any Asset Sale to transfer such Net Cash Proceeds to the Borrower;
provided that such transfer shall not be required to be made if such transfer
would violate any applicable contracts or would violate applicable law or if
applicable law would require minority shareholder approval (it being understood
that the Borrower shall use reasonable efforts to obtain such minority
shareholder approval), a valuation or a discretionary order or would, in the
Borrower’s good faith determination or the good faith determination of a
majority of the board of directors of such Subsidiary, involve a reasonable
likelihood of there being a breach of fiduciary duties by the directors of such
Subsidiary. In connection with managing transfers of Net Cash Proceeds pursuant
to this Section 5.17, (a) the Borrower may cause Net Cash Proceeds to be
transferred to Qualified Holding Companies whose Equity Interests have been
pledged to the Secured Holders pursuant to the Collateral Documents if the
Borrower nonetheless makes the related mandatory prepayment that would otherwise
be required by Section 2.10(b) using funds not otherwise required to be made the
basis of any mandatory prepayment and (b) if the Net Cash Proceeds are less than
$10,000,000, the Borrower shall not be required to cause such Net Cash Proceeds
effectively to be transferred directly or indirectly to the Borrower and applied
pursuant to Section 2.10(b) until the aggregate Net Cash Proceeds not so applied
equal or exceed $10,000,000. In connection with managing transfers of Net Cash
Proceeds pursuant to this Section 5.17 and making loans, investments and other
advances to Subsidiaries, the Borrower may cause Net Cash Proceeds to be
transferred among Subsidiaries, rather than transferred to the Borrower, in lieu
of loans, investments or other advances made by the Borrower.

Section 5.18 Restrictions on Sales and Leasebacks.

The Borrower shall not enter into any sale and leaseback transaction involving
any Principal Property, the acquisition or completion of construction and
commencement of full operation of which has occurred more than 180 days prior
thereto, unless (a) the Borrower could incur a lien on such property under the
restrictions described in Section 5.10 hereof in an amount equal to the
Attributable Debt with respect to the sale and leaseback transaction or (b) the
Borrower, within 180 days after the sale or transfer by the Borrower, applies to
the retirement of its Funded Debt an amount equal to the greater of (i) the net
proceeds of the sale of the Principal Property sold and leased pursuant to such
arrangement or (ii) the fair market value of the Principal Property so sold and
leased as determined by the board of directors of the Borrower; provided that
the amount to be applied to the retirement of Funded Debt of the Borrower shall
be reduced by (A) the principal amount of any Term Loans prepaid within 180 days
after such sale or transfer, and (B) the principal amount of Funded Debt, other
than Term Loans, voluntarily retired by the Borrower within 180 days after such
sale or transfer; provided further that no retirement referred to in this clause
(b) may be effected by payment at maturity or pursuant to any mandatory sinking
fund payment or any mandatory prepayment provision.

Section 5.19 Intentionally Omitted.

 

54



--------------------------------------------------------------------------------

Section 5.20 Covenant to Give Security.

(a) Upon (x) the formation or acquisition of any new direct Subsidiary by the
Borrower or AES BVI II having a fair market value in excess of $3,000,000 or
(y) the Investment by the Borrower and its Subsidiaries in any direct Subsidiary
of the Borrower or AES BVI II that was not a “Pledged Subsidiary” on the Closing
Date such that aggregate assets of such Subsidiary have a fair market value in
excess of $3,000,000, then in each case at the Borrower’s expense, the Borrower
shall:

(i) within ten days after (A) such formation or acquisition and (B) such
Investment, furnish to the Agent a description of such Subsidiary, in each case
in detail satisfactory to the Agent,

(ii) within 15 days after such formation or acquisition of any new Subsidiary or
such Investment in any direct Subsidiary of the Borrower or AES BVI II that was
not a “Pledged Subsidiary” on the Closing Date, duly execute and deliver
security agreement supplements (if necessary) as specified by, and in form and
substance satisfactory to the Agent, securing payment of all of the Obligations
of the Borrower under the Financing Documents; provided that if such new
Subsidiary is a CFC, only 65% of such Equity Interests shall be pledged in favor
of the Secured Holders,

(iii) within 30 days after such formation or acquisition, take, and cause each
such new Subsidiary to take, whatever action (including, without limitation, the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Agent to vest in
the Collateral Trustees (or in any representative of the Collateral Trustees
designated by it) valid and subsisting Liens on the properties purported to be
subject to the pledges, security agreement supplements, and security agreements
delivered pursuant to this Section 5.20, enforceable against all third parties
in accordance with their terms, and

(iv) at any time and from time to time, promptly execute and deliver any and all
further instruments and documents and take all such other action as the Agent
may deem necessary or desirable in obtaining the full benefits of, or in
perfecting and preserving the Liens of, such pledges, assignments, security
agreement supplements and security agreements;

provided, however, that Section 5.20(a)(y) shall not be applicable to
Subsidiaries for which a grant or perfection of a Lien on such Subsidiary’s
stock would require approvals and consents from foreign and domestic regulations
and from lenders to, and suppliers, customers or other contractual
counterparties of, such Subsidiary.

(b) Other than with respect to the Non-Pledged Subsidiaries, the Secured Holders
shall have valid, perfected first priority Lien on (i) 65% of the Equity
Interests of each direct Subsidiary of the Borrower that is (A) organized under
the laws of a jurisdiction other than the United States or any state thereof, or
(B) any entity organized under the laws of the United States or any state
thereof the direct or indirect Subsidiary of which is organized under the laws

 

55



--------------------------------------------------------------------------------

of a jurisdiction other than the United States or any state thereof, (ii) 100%
of the Equity Interests of each direct Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof other than
those Subsidiaries described by clause (i)(B) above and (iii) 65% of the Equity
Interests of each direct Subsidiary of AES BVI II.

Section 5.21 Further Assurances.

(a) Promptly upon request by the Agent, or any Bank Party through the Agent,
correct any material defect or error that may be discovered in any Financing
Document or in the execution, acknowledgment, filing or recordation thereof that
affect the validity or enforceability thereof, and

(b) Promptly upon request by the Agent, or any Bank Party through the Agent, do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, pledge agreements, assignments,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and other instruments as the
Agent, or any Bank Party through the Agent, may reasonably require from time to
time in order to (A) carry out more effectively the purposes of the Financing
Documents, (B) to the fullest extent permitted by applicable law, subject to the
Borrower’s properties, assets, rights or interests to the Liens now or hereafter
intended to be covered by any of the Collateral Documents, (C) perfect and
maintain the validity, effectiveness and priority of any of the Collateral
Documents and any of the Liens intended to be created thereunder and (D) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Holders the rights granted or now or hereafter intended to be
granted to the Secured Holders under any Financing Document or under any other
instrument executed in connection with any Financing Document to which the
Borrower is or is to be a party.

ARTICLE VI

DEFAULTS

Section 6.01 Events of Default.

If one or more of the following events (“Events of Default”) shall have occurred
and be continuing:

(a) the Borrower shall fail to pay when due any principal of any Loan;

(b) the Borrower shall fail to pay interest on any Loan and such default
continues for a period of 30 days;

(c) the Borrower defaults in the performance of or breaches any other covenant
or agreement of the Borrower in this Agreement and such default or breach
continues for a period of 60 consecutive days after written notice to the
Borrower by the Agent at the request or with the consent of the Required Banks;

 

56



--------------------------------------------------------------------------------

(d) a court having jurisdiction in the premises shall enter a decree or order
for (i) relief in respect of the Borrower of any of its Material Subsidiaries in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, (ii) appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator, or similar official of the Borrower
or any of its Material Subsidiaries or for all or substantially all of the
property and assets of the Borrower or any of its Material Subsidiaries or
(iii) the winding up or liquidation of the affairs of the Borrower or any of its
Material Subsidiaries, and, in each case, such decree or other shall remain
unstayed and in effect for a period of 60 consecutive days;

(e) the Borrower or any of its Material Subsidiaries (i) commences a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consents to the entry of an order for relief in an
involuntary case under any such law, (ii) consents to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of the Borrower or any of its Material
Subsidiaries or for all or substantially all of the property and assets of the
Borrower or any of its Material Subsidiaries or (iii) effects any general
assignment for the benefit of its creditors;

(f) an event of default, as defined in any indenture or instrument evidencing or
under which the Borrower has as of the date hereof or shall thereafter have
outstanding any Debt, shall happen and be continuing and either (i) such default
results from the failure to pay the principal of such Debt in excess of
$50,000,000 at final maturity of such Debt or (ii) as a result of such default
the maturity of such Debt shall have been accelerated so that the same shall be
or become due and payable prior to the date on which the same would otherwise
have become due and payable, and such acceleration shall not be rescinded or
annulled within 60 days and the principal amount of such Debt, together with the
principal amount of any other indebtedness of the Borrower in default, or the
maturity of which has been accelerated, aggregates $50,000,000 or more.

(g) any Collateral Document after delivery thereof pursuant to Section 3.01
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid and perfected first priority lien on and security interest in a material
portion of the Collateral purported to be covered thereby,

then, and in every such event, the Agent shall if requested by the Required
Banks, by notice to the Borrower declare the Term Loan Notes, all interest
thereon, and all other amounts payable under this Agreement and the other
Financing Documents to be, and the Term Loan Notes, all such interest thereon
and all such other amounts shall thereupon become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

Section 6.02 Notice of Default.

The Agent shall give notice to the Borrower under Section 6.01(c) promptly upon
being requested to do so by any Bank Party and shall thereupon notify all the
Banks thereof.

 

57



--------------------------------------------------------------------------------

ARTICLE VII

THE AGENT

Section 7.01 Appointment and Authorization.

Each of the Banks hereby irrevocably appoints Bank of America to act on its
behalf as the Agent hereunder and under the other Financing Documents and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Agent and the
Banks, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

Section 7.02 Rights as a Bank.

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Bank as any other Bank and may exercise the same as though
it were not the Agent and the term “Bank” or “Banks” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Agent hereunder and without any duty to account
therefor to the Banks.

Section 7.03 Exculpatory Provisions.

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Financing Documents. Without limiting the
generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Financing Documents that the Agent is
required to exercise as directed in writing by the Required Banks (or such other
number or percentage of the Banks as shall be expressly provided for herein or
in the other Financing Documents), provided that the Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Agent to liability or that is contrary to any Financing Document or
applicable law; and

(c) shall not, except as expressly set forth herein and in the other Financing
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

 

58



--------------------------------------------------------------------------------

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Banks (or such other number or
percentage of the Banks as shall be necessary, or as the Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
10.03 and 6.01) or (ii) in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Agent by the
Borrower or a Bank.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Financing Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Financing Document or
any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.

Section 7.04 Reliance by Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Borrower, that by its terms must be fulfilled to
the satisfaction of a Bank, the Agent may presume that such condition is
satisfactory to such Bank unless the Agent shall have received notice to the
contrary from such Bank prior to the making of such Borrowing. The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 7.05 Delegation of Duties.

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Financing Document by or through any one or
more sub agents appointed by the Agent. The Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

 

59



--------------------------------------------------------------------------------

Section 7.06 Resignation of Agent.

The Agent may at any time give notice of its resignation to the Banks and the
Borrower. Upon receipt of any such notice of resignation, the Required Banks
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Banks and shall have accepted such
appointment within 45 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Banks, appoint a
successor Agent meeting the qualifications set forth above; provided that if the
Agent shall notify the Borrower and the Banks that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other
Financing Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Bank directly, until such time as the Required Banks appoint a successor
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Financing Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Financing Documents, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.

Section 7.07 Non-Reliance on Agent and Other Banks.

Each Bank acknowledges that it has, independently and without reliance upon the
Agent or any other Bank or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bank also acknowledges
that it will, independently and without reliance upon the Agent or any other
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Financing Document or any related agreement or any document furnished
hereunder or thereunder.

Section 7.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Joint Lead
Arrangers, Joint Book Runners or Co- Syndication Agents shall have any powers,
duties or responsibilities under this Agreement or any of the other Financing
Documents, except in its capacity, as applicable, as the Agent or a Bank.

 

60



--------------------------------------------------------------------------------

Section 7.09 Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Borrower, the Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Banks and the Agent and their respective agents and counsel and all other
amounts due the Banks and the Agent under Section 10.03) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Banks, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Section 10.03.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Bank to authorize the Agent to vote in respect of the claim of any Bank
in any such proceeding.

Section 7.10 Collateral Matters.

The Banks irrevocably authorize the Agent, at its option and in its discretion,
to release any Lien on any property granted to or held by the Agent under any
Financing Document (i) upon payment in full of all Obligations (other than
contingent indemnification obligations) or (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Financing Document. Upon request by the Agent at any time, the Required Banks
will confirm in writing the Agent’s authority to release its interest in
particular types or items of property.

Section 7.11 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or

 

61



--------------------------------------------------------------------------------

registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or the Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 7.11; and

(ii) if to any other Bank, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Bank on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Banks
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Bank
pursuant to Article II if such Bank, as applicable, has notified the Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Borrower hereby acknowledges that (a) the Agent and/or the Arranger
Parties will make available to the Banks materials and/or information provided
by or on behalf of the Borrower hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of

 

62



--------------------------------------------------------------------------------

the Banks (each, a “Public Bank”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Banks shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent, the
Arranger Parties and the Banks to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.11); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the Agent
and the Arranger Parties shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Bank or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Bank or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(e) Change of Address, Etc. Each of the Borrower and the Agent may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Bank may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Agent. In addition, each Bank agrees
to notify the Agent from time to time to ensure that the Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Bank. Furthermore, each Public Bank
agrees to cause at least one individual at or on behalf of such Public Bank to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in

 

63



--------------------------------------------------------------------------------

order to enable such Public Bank or its delegate, in accordance with such Public
Bank’s compliance procedures and applicable law, including United States Federal
and state securities laws, to make reference to Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to the Borrower or
its securities for purposes of United States Federal or state securities laws.

(f) Reliance by Agent and Banks. The Agent and the Banks shall be entitled to
rely and act upon any notices (including telephonic Notices of Borrower)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Agent, each Bank and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reasonable reliance by such Person on each notice purportedly given by or on
behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES

Section 8.01 Basis for Determining Interest Rate Inadequate or Unfair.

If on or prior to the first day of any Interest Period for any Eurodollar
Borrowing:

(a) the Agent is advised by the Required Banks that deposits in Dollars (in the
applicable amounts) are not being offered to banks in the relevant market for
such Interest Period, or

(b) the Required Banks advise the Agent that the Eurodollar Rate as determined
by the Agent will not adequately and fairly reflect the cost to such Banks of
funding their Eurodollar Loans for such Interest Period, the Agent shall
forthwith give notice thereof to the Borrower and the Bank Parties, whereupon
until the Agent notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, (i) the obligations of the Bank Parties to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended and (ii) each outstanding Eurodollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto. Unless the Borrower notifies the Agent at
least two Domestic Business Days before the date of any Eurodollar Borrowing for
which a Notice of Borrowing has previously been given that it elects not to
borrow on such date, such Borrowing shall instead be made as a Base Rate
Borrowing.

Section 8.02 Illegality.

If, on or after the Closing Date, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the

 

64



--------------------------------------------------------------------------------

interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Bank Party (or its Eurodollar Lending Office) with
any request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall make it unlawful or
impossible for any Bank Party (or its Eurodollar Lending Office) to make,
maintain or fund its Eurodollar Loans to the Borrower and such Bank Party shall
so notify the Agent, the Agent shall forthwith give notice thereof to the other
Bank Parties and the Borrower, whereupon until such Bank Party notifies the
Borrower and the Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank Party to make Eurodollar Loans to the
Borrower, or to convert outstanding Loans into Eurodollar Loans or continue
outstanding Loans as Eurodollar Loans, shall be suspended. Before giving any
notice to the Agent pursuant to this Section 8.02, such Bank Party shall
designate a different Eurodollar Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank
Party, be otherwise disadvantageous to such Bank Party. If such notice is given,
each Eurodollar Loan of such Bank Party then outstanding shall be converted to a
Base Rate Loan either (a) on the last day of the then current Interest Period
applicable to such Eurodollar Loan if such Bank Party may lawfully continue to
maintain and fund such Loan as a Eurodollar Loan to such day or (b) immediately
if such Bank Party shall determine that it may not lawfully continue to maintain
and fund such Loan as a Eurodollar Loan to such day. Interest and principal on
any such Base Rate Loan shall be payable on the same dates as, and on a pro rata
basis with, the interest and principal payable on the related Eurodollar Loans
of the other Bank Parties.

Section 8.03 Increased Cost and Reduced Return.

(a) If on or after the Closing Date, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) (any Bank (or its Applicable Lending Office) being referred to in this
Section 8.03 as a “Credit Party”) with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Eurodollar Loan any
such requirement included in an applicable Eurodollar Reserve Percentage),
special deposit, insurance assessment or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Credit Party or
shall impose on any Credit Party or on the London interbank market any other
condition affecting its Eurodollar Loans, its Note or Notes, or its obligation
to make Eurodollar Loans and the result of any of the foregoing is to increase
the cost to such Credit Party of making or maintaining any Eurodollar Loan, or
to reduce the amount of any sum received or receivable by such Credit Party
under this Agreement or under its Note or Notes with respect thereto, by an
amount deemed by such Credit Party to be material, then, within 15 days after
demand by such Credit Party (with a copy to the Agent), the Borrower shall pay
to such Credit Party such additional amount or amounts as will compensate such
Credit Party for such increased cost or reduction.

(b) If any Credit Party shall have determined that, after the Closing Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change in

 

65



--------------------------------------------------------------------------------

any such law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on capital of such Credit Party (or its
Parent) as a consequence of such Credit Party’s obligations hereunder to a level
below that which such Credit Party (or its Parent) could have achieved but for
such adoption, change, request or directive (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such Credit
Party to be material, then from time to time, within 15 days after demand by
such Credit Party (with a copy to the Agent), the Borrower shall pay to such
Credit Party such additional amount or amounts as will compensate such Credit
Party (or its Parent) for such reduction.

(c) Each Credit Party will promptly notify the Borrower and the Agent of any
event of which it has knowledge, occurring after the Closing Date, which will
entitle such Credit Party to compensation pursuant to this Section 8.03(c) and
will designate a different Applicable Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Credit Party, be otherwise disadvantageous to such Credit
Party. A certificate of any Credit Party claiming compensation under this
Section 8.03(c) and setting forth the additional amount or amounts to be paid to
it hereunder shall be conclusive in the absence of manifest error. In
determining such amount, such Bank Party may use any reasonable averaging and
attribution methods.

Section 8.04 Taxes.

(a) Any and all payments by the Borrower to or for the account of any Bank
Party, the Agent hereunder or under any other Financing Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, (i) in the case of each Bank Party
and the Agent, taxes imposed on its income (including branch profit taxes),
franchise and similar taxes and other taxes imposed on it that, in any such
case, would not have been imposed but for a material connection between such
Bank Party or the Agent (as the case may be) and the jurisdiction imposing such
taxes (other than a material connection arising by reason of this Agreement or
any other Financing Document or the receipt of payments made hereunder or
thereunder or the exercise of any rights by a Bank Party or the Agent (as the
case may be) hereunder or thereunder) and (ii) any U.S. federal withholding
Taxes imposed under FATCA that would not have been imposed but for the failure
by the Agent, Bank, Assignee or Participant, as applicable, to satisfy the
applicable requirements of FATCA (all such non-excluded taxes, duties, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If deduction shall be required by law in respect of any
Taxes from or in respect of any sum payable hereunder or under any other
Financing Document to any Bank Party or the Agent, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 8.04) such
Bank Party or the Agent (as the case may be) receives an amount equal to the sum
it would have received had no such deductions been made; (ii) the Borrower or
the Agent, as applicable, shall withhold or make such deductions as are
determined by the Borrower or the Agent, as applicable, to be required based
upon the information and documentation received

 

66



--------------------------------------------------------------------------------

pursuant to subsection (d) below; (iii) the Borrower or the Agent, as
applicable, shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) as
applicable, the Agent shall furnish to the Borrower or the Borrower shall
furnish to the Agent, at its address referred to in Section 7.11, the original
or a certified copy of a receipt or other satisfactory documentation evidencing
payment thereof.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made by it hereunder or under any Term Loan
Note or from the execution or delivery of, or otherwise with respect to, this
Agreement or any other Financing Document (hereinafter referred to as “Other
Taxes”).

(c) The Borrower agrees to indemnify each Bank Party and the Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 8.04) paid by such Bank Party or the Agent (as the case may be) and
any liability (including penalties, interest and expenses) arising therefrom or
with respect thereto. This indemnification shall be made within 10 days from the
date such Bank Party or the Agent (as the case may be) makes demand therefor.

(d) Each Bank Party, on or prior to the date of its execution and delivery of
this Agreement in the case of a Bank Party listed on the signature pages hereof
or on or prior to the date on which it becomes a Bank Party in the case of each
other Bank Party and in the case any Bank Party changes jurisdiction of its
Applicable Lending Office and from time to time thereafter as requested in
writing by the Borrower or the Agent (but only so long thereafter as such Bank
Party remains lawfully able to do so), shall deliver to the Borrower and the
Agent such certificates, documents or other evidence, as required by the Code or
Treasury Regulations issued pursuant thereto, including Internal Revenue Service
Form W-8BEN, Form W-8 IMY or Form W-8ECI and any other certificate or statement
of exemption specified by the Borrower and required by Treasury Regulation
Section 1.1441-4(a) or Section 1.1441-6(c) or any subsequent version thereof,
properly completed and duly executed by such Bank Party establishing that any
payment under this Agreement or any other Financing Documents is (a) in the case
of a Bank Party that is organized under the laws of a jurisdiction outside of
the United States, (i) not subject to withholding under the Code because such
payment is effectively connected with the conduct by such Bank Party of a trade
or business in the United States, or (ii) fully or partially exempt from United
States tax under a provision of an applicable tax treaty, or (iii) not subject
to withholding under the portfolio interest exception under Section 881(c) of
the Code (and, if such Bank Party delivers a Form W-8BEN claiming the benefits
of exemption from United States withholding tax under Section 881(c), a
certificate representing that such Bank Party is not a “bank” for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code) and (b) in the case of a Bank Party that is
organized under the law of the United States or any state thereof not subject to
United States federal backup withholding tax. Unless the Borrower or the Agent,
as applicable, has received forms or other documents reasonably satisfactory to
it indicating that payments hereunder are not subject to United States
withholding tax or United States federal backup withholding tax or are subject
to such tax at a rate reduced by an applicable

 

67



--------------------------------------------------------------------------------

tax treaty, the Borrower or the Agent, as applicable, shall withhold taxes from
such payments at the applicable statutory rate in the case of payments to or for
any Bank Party organized under the laws of a jurisdiction outside the United
States. If a Bank Party is unable to deliver one of these forms or if the forms
provided by a Bank Party at the time such Bank Party first becomes a party to
this Agreement or at the time a Bank Party changes its Applicable Lending Office
(other than at the request of the Borrower or the Agent) or designates a Conduit
Bank that indicates a United States interest withholding tax or United States
federal backup withholding tax rate in excess of zero, withholding tax at such
rate shall be considered excluded from Taxes unless and until such Bank Party
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such appropriate forms; provided, however, that (i) that
should a Bank Party, which is otherwise exempt from or subject to a reduced rate
of withholding tax, become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as such Bank Party
shall reasonably request to assist such Bank Party to recover such Taxes and
(ii) if at the effective date of a transfer pursuant to which a Bank Party
becomes a party to this Agreement, the Bank Party assignor was entitled to
payments under Section 8.04(a) in respect of United States withholding tax with
respect to interest paid at such date, then, to such extent, the term Taxes
shall include (in addition to withholding taxes that may be imposed in the
future or other amounts otherwise includable in Taxes) United States withholding
tax, if any, applicable with respect to the Bank Party assignee on such date. If
a payment made to a Bank Party hereunder or under any other Financing Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Bank
Party were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank Party shall deliver to the Borrower and the Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Bank Party has complied with such Bank
Party’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 8.04(d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Bank Party shall promptly (i) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (ii) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Bank Party, and as may
be reasonably necessary (including the re-designation of its Applicable Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Agent make any withholding or deduction for taxes from amounts
payable to such Bank Party.

(e) Each Bank Party agrees to indemnify the Agent, and shall make payment in
respect thereof within 10 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Agent) incurred by or asserted against the Agent by any governmental authority
as a result of the failure by such Bank Party to deliver, or as a result of the
inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Bank Party to the Agent pursuant to subsection (d). Each Bank
Party agrees to authorize the

 

68



--------------------------------------------------------------------------------

Agent to set off and apply any and all amounts at any time owing to such Bank
Party under this Agreement against any amount due to the Agent under this
subsection (e).

(f) If the Borrower is required to pay additional amounts to or for the account
of any Bank Party pursuant to this Section 8.04, then such Bank Party shall use
reasonable effort (consistent with internal policy and regulatory restrictions)
to change the jurisdiction of its Applicable Lending Office so as to eliminate
or reduce any such additional payment which may thereafter accrue if such
change, in the judgment of such Bank Party, is not otherwise disadvantageous to
such Bank Party.

(g) Each Bank Party and the Agent agrees that it will promptly (within 30 days)
after receiving notice thereof from any taxing authority, notify the Borrower of
the assertion of any liability by such taxing authority with respect to Taxes or
Other Taxes; provided that the failure to give such notice shall not relieve the
Borrower of its obligations under this Section 8.04 except to the extent that
the Borrower has been prejudiced by such failure and except that the Borrower
shall not be liable for penalties, interest or expenses accruing after such 30
day period until such time as it receives the notice contemplated above, after
which time it shall be liable for interest, penalties and expenses accruing
after such receipt.

(h) If any Bank Party or the Agent shall receive a credit or refund from a
taxing authority (as a result of any error in the imposition of Taxes or Other
Taxes by such taxing authority) with respect to and actually resulting from an
amount of such Taxes or Other Taxes paid by the Borrower pursuant to
subsection (a) or (c) above, such Bank Party or the Agent shall promptly pay to
the Borrower the amount so received (without interest thereon, whether or not
received).

(i) Without prejudice to the survival of any other agreement contained herein,
the agreements, covenants and obligations contained in this Section 8.04 shall
survive the resignation and/or replacement of the Agent, any assignment of
rights by, or the replacement of, a Bank Party, or the payment in full of the
principal of and interest on all Loans, Notes and other advances made hereunder.

Section 8.05 Base Rate Loans Substituted for Affected Eurodollar Loans.

If (a) the obligation of any Bank Party to make, or to continue or to convert
outstanding Loans as or to, Eurodollar Loans to the Borrower has been suspended
pursuant to Section 8.02 or (b) any Bank Party has demanded compensation under
Section 8.03 or 8.04 with respect to its Eurodollar Loans to the Borrower shall,
by at least five Eurodollar Business Days’ prior notice to such Bank Party
through the Agent, have elected that the provisions of this Section 8.05 shall
apply to such Bank Party, then, unless and until such Bank Party notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, all Loans to the Borrower which would otherwise be
made by such Bank Party as (or continued or converted to) Eurodollar Loans shall
be made instead as Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Eurodollar Loans of the other Bank
Parties). If such Bank Party notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist, the

 

69



--------------------------------------------------------------------------------

principal amount of each such Base Rate Loan shall be converted into a
Eurodollar Loan on the first day of the next succeeding Interest Period
applicable to the related Eurodollar Loans of the other Bank Parties.

ARTICLE IX

INTENTIONALLY OMITTED.

ARTICLE X

MISCELLANEOUS

Section 10.01 Intentionally Omitted.

Section 10.02 No Waivers.

No failure or delay by the Agent or any Bank Party in exercising any right,
power or privilege hereunder or under any other Financing Document shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by law.

Section 10.03 Expenses; Indemnification; Waiver and Acknowledgment.

(a) The Borrower shall pay (i) all out-of-pocket expenses of the Agent and its
Affiliates, including, without limitation, (A) reasonable fees and disbursements
of outside counsel for the Agent in connection with the syndication of the Term
Loan Facilities, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Financing Documents, any waiver
or consent hereunder or any amendment hereof or any Default or alleged Default
hereunder (whether or not the transactions contemplated hereby shall be
consummated), (B) the reasonable fees and disbursements of the Collateral
Trustees and their outside counsel and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by the Agent and each Bank, including (without
duplication) the fees and disbursements of outside counsel and the allocated
cost of inside counsel, in connection with such Event of Default and collection,
bankruptcy, insolvency, workout, restructuring and other enforcement proceedings
resulting therefrom.

(b) The Borrower agrees to indemnify the Agent (and any sub-agent thereof) and
each Bank Party, and each Related Party of any of the foregoing (each, an
“Indemnitee”) and hold each Indemnitee harmless from and against, any and all
liabilities, losses, claims, damages and related costs and expenses of any kind,
including, without limitation, the reasonable fees and disbursements of counsel,
which may be incurred by such Indemnitee in connection with any investigative,
administrative or judicial proceeding (whether or not such Indemnitee shall be
designated a party thereto) brought or threatened relating to or arising out of
the Financing Documents or any actual or proposed use of proceeds of Loans;
provided that no Indemnitee shall have the right to be indemnified hereunder for
such Indemnitee’s own gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction.

 

70



--------------------------------------------------------------------------------

(c) In no event shall any Indemnitee be liable (whether direct or indirect, in
contract or tort or otherwise) to the Borrower or any of its Affiliates,
equityholders, directors, officers, agents or employees for any indirect,
special, incidental, consequential or punitive damages relating to or arising
out of the Financing Documents or any related transaction. In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Financing Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Agent and each of the
Banks, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Financing Documents (including
any amendment, waiver or other modification hereof or thereof) and (ii) neither
the Agent nor any Bank has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Financing Document (irrespective of whether the Agent or any Bank has advised or
is currently advising the Borrower or any of its Affiliates on other matters)
and neither the Agent nor any Bank has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Financing Documents. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(d) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Agent (or any sub-agent thereof) or any Related Party of any of the
foregoing, each Bank severally agrees to pay to the Agent (or any such
sub-agent) or such Related Party, as the case may be, such Bank’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Banks under this subsection (c) are subject to the
provisions of Section 2.11(e). All amounts due under this Section shall be
payable no later than ten Domestic Business Days after demand therefor.

Section 10.04 Sharing of Payments.

Each Bank Party agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise (including, without limitation, through the
application of any proceeds of the Creditor Group Collateral), receive payment
of a proportion of the aggregate amount due and payable to such Bank Party
hereunder which is greater than the proportion received by any

 

71



--------------------------------------------------------------------------------

other Bank Party (A) on account of Obligations due and payable to such Bank
Party hereunder and under the Term Loan Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Bank Party at such time to (ii) the aggregate amount of
Obligations due and payable to all Bank Parties hereunder and under the Term
Loan Notes at such time) of payments on account of the Obligations due and
payable to all the Bank Parties hereunder and under the Term Loan Notes at such
time obtained by all the Bank Parties at such time or (B) on account of
Obligations owing (but not due and payable) to such Bank Party hereunder and
under the Term Loan Notes at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Bank Party at such time to (ii) the aggregate amount of
Obligations owing (but not due and payable) to all Bank Parties hereunder and
under the Term Loan Notes at such time) of payments on account of the
Obligations owing (but not due and payable) to all Bank Parties hereunder and
under the Term Loan Notes at such time obtained by all of the Bank Parties at
such time, such Bank Party shall forthwith purchase from the other Bank Parties
such participations in the Obligations due and payable or owing to them, as the
case may be, as shall be necessary to cause such purchasing Bank Party to share
the excess payment ratably with each of them; provided that nothing in this
Section 10.04 shall impair the right of any Bank Party to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower owing to it. The
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in a Term Loan Note, whether or not
acquired pursuant to the foregoing arrangements, may exercise rights of set-off
or counterclaim and other rights with respect to such participation as fully as
if such holder of a participation were a direct creditor of the Borrower in the
amount of such participation.

Section 10.05 Amendments and Waivers.

Any provision of this Agreement or any other Financing Document may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Borrower and the Required Banks (and, if the rights or duties of the
Agent are affected thereby, by the Agent); provided that (a) no such amendment
or waiver shall, unless signed by all the Bank Parties, (i) waive any of the
conditions specified in Section 3.01 or 3.02 (with respect to the Extensions of
Credit made or deemed to be made on the Closing Date); (ii) change the number of
Bank Parties or the percentage of the aggregate unpaid principal amount of the
Loans that shall be required for the Bank Parties or any of them to take any
action hereunder; (iii) release all or substantially all of the Collateral in
any transaction or series of related transactions; or (iv) amend Section 10.04
or this Section 10.05, (b) except for Permitted Amendments, no such amendment or
waiver shall, unless signed by the Required Banks and each Bank Party if such
Bank Party is directly adversely affected by such amendment or waiver,
(i) reduce the principal of, or interest on, the Term Loan Notes held by such
Bank Party or Loans outstanding to such Bank Party or any fees or other amounts
payable to such Bank Party; (ii) reduce the principal of or rate of interest on
any Loan or any fees hereunder, (iii) change (x) the order of application in the
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.10 in any manner that materially
affects the Bank Parties under such Facilities or (y) the right of any Bank
Party to pro rata sharing of payments pursuant to the terms hereof (except as
otherwise specifically provided in clause (c)(i) below), (iv) postpone the date
fixed for any payment of principal of or interest on any Loan or any fees

 

72



--------------------------------------------------------------------------------

hereunder or (v) postpone the final maturity of the Loans and (c) no such
amendment or waiver shall, except as provided in Section 5.16, unless signed by
the Supermajority Banks (i) change the pro rata application of Net Cash Proceeds
from Asset Sales among the Bank Parties, on the one hand, and the other
Financing Parties, on the other hand, set forth in Section 2.10(b)(i) by
amending the definition of “Banks’ Ratable Share” or otherwise or (ii) amend the
definition of “Secured Holders” or “Secured Obligations” in the Collateral Trust
Agreement or amend Sections 5.01, 8.01, 8.02 or 9.01 of the Collateral Trust
Agreement; provided further that no such amendment or waiver shall (x) release
all or substantially all of the Creditor Group Collateral or (y) change the pro
rata application of Net Cash Proceeds from Asset Sales among the Financing
Parties set forth in Section 2.10(b)(i) by amending the definition of “Banks’
Ratable Share” or otherwise unless the Agent shall have received evidence
satisfactory to it from the Agent under the Existing Credit Agreement.

Section 10.06 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except the Borrower may not assign or otherwise transfer any of its rights and
obligations under this Agreement without the prior written consent of all of the
Bank Parties.

(b) Any Bank other than a Conduit Bank may, without notice to or consent of the
Borrower and Agent, at any time grant to one or more banks or other institutions
(each, a “Participant”) participating interests in any or all of its Loans. In
the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower, and the Agent, such
Bank shall remain responsible for the performance of its obligations hereunder,
and the Borrower and the Agent shall continue to deal solely and directly with
such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement or any other Financing Document;
provided that such participation agreement may provide that such Bank will not
agree to any modification, amendment or waiver of this Agreement described in
clauses (a) (i), (iv) through (vi) and clause (b) of Section 10.05 without the
consent of the Participant. The Borrower agrees that each Participant shall, to
the extent provided in its participation agreement, be entitled to the benefits
of Article VIII with respect to its participating interest (subject to the
requirements and limitations therein, including the requirements under
Section 8.04(d) (it being understood that the documentation required under
Section 8.04(d) shall be delivered to the participating Bank)); provided that
such Participant (A) agrees to be subject to the provision of Section 8.04(f)
and Section 10.16 as if it were an Assignee; and (B) shall not be entitled to
receive any greater payment under Section 8.04, with respect to any
participating interest, than its participating Bank would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from the adoption of any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority that occurs after the Participant acquired the applicable
participating interest. Each Bank that grants a participating interest agrees,
at the Borrower’s request and expense, to use reasonable efforts to cooperate
with the Borrower to effectuate the provisions of Section 10.16 with respect to
any Participant. Each

 

73



--------------------------------------------------------------------------------

Bank that grants a participating interest shall, acting solely for this purpose
as an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interests in the Loans (the “Participant Register”); provided
that no Bank shall have any obligations to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans
or its other obligations under any Loan) except to the extent that such
disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participating
interest for all purposes under this Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register. An assignment or
other transfer which is not permitted by subsection (c) or (d) below shall be
given effect for purposes of this Agreement only to the extent of a
participating interest granted in accordance with this subsection (b). No such
participating interests shall be granted to any Person who at the time of such
grant either (x) has been declared by the Agent to be a Defaulting Bank, (y) is
known by the granting Bank to be a Defaulting Bank, or in each case any of its
Subsidiaries, or (z) is the Borrower or an Affiliate of the Borrower, or any
Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing persons described in this sentence.

(c) Any Bank Party other than a Conduit Bank may at any time assign to one or
more banks or other institutions (each, an “Assignee”) all, or a proportionate
part of all, in each case in an amount not less than $1,000,000 (or such lesser
amount as may be agreed to by the Borrower and the Agent) (except in the case of
an assignment which will result in a group of Banks which are managed by the
same Bank Party holding a Term Loan Commitment of not less than $1,000,000), of
its rights and obligations under this Agreement and the other Financing
Documents, and such Assignee shall assume such rights and obligations, pursuant
to an Assignment and Assumption in substantially the form of Exhibit C hereto,
as the case may be, executed by such Assignee and such transferor Bank Party,
with (and subject to) the subscribed consent of the Agent; provided that if an
Assignee is an Affiliate of such transferor Bank Party, no such consent shall be
required; and provided, further that under no circumstances may the Borrower or
any of its Affiliates be an “Assignee” hereunder. Upon execution and delivery of
such instrument and payment by such Assignee to such transferor Bank Party of an
amount equal to the purchase price agreed between such transferor Bank Party and
such Assignee, such Assignee shall be a Bank Party party to this Agreement and
shall have all the rights and obligations of a Bank Party as set forth in such
instrument of assumption, and the transferor Bank Party shall be released from
its obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank Party, the Agent and the
Borrower shall make appropriate arrangements so that, if required, new Notes are
issued to the Assignee. In connection with any such assignment, other than an
assignment by a Bank Party to one of its own Affiliates, the transferor Bank
Party or Assignee shall pay to the Agent an administrative fee for processing
such assignment in the amount of $3,500 (except the payment of such fee shall
not be required in connection with an assignment by a Bank to a Related Fund of
such Bank). The Assignee shall deliver to the Borrower and the Agent
certification as to exemption from, or

 

74



--------------------------------------------------------------------------------

reduction in, deduction or withholding of any United States federal income and
backup withholding taxes as required by Section 8.04. Notwithstanding the
foregoing, any Conduit Bank may assign at any time to its designating Bank
hereunder without the consent of the Borrower or the Agent any or all of the
Loans it may have funded hereunder and pursuant to its designation agreement and
without regard to the limitations set forth in the first sentence of this
Section 10.06(c). The Agent shall be reasonable in withholding its consent to
any attempted assignments to any Defaulting Bank or any of its Subsidiaries, or
any Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing persons described in this sentence.

(d) In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Bank, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Bank to the
Agent or any Bank hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans in accordance with its
pro rata share. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Bank hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Bank for all purposes of this Agreement until such compliance occurs.

(e) Any Bank Party may at any time assign all or any portion of its rights under
this Agreement and the other Financing Documents to a Federal Reserve Bank. No
such assignment shall release the transferor Bank Party from its obligations
hereunder. In the case of any Bank Party that is a fund that invests in bank
loans, such Bank Party may, without the consent of the Borrower or the Agent,
assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Bank Party under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owed or securities issued, by such
fund, as security for such obligations or securities; provided that unless and
until such holder, trustee or representative actually becomes a Bank Party in
compliance with the other provisions of this Section 10.06, (i) no such pledge
shall release the pledging Bank Party from any of its obligations under the
Financing Documents and (ii) such holder, trustee or representative shall not be
entitled to exercise any of the rights of a Bank Party under the Financing
Documents even though such trustee may have acquired ownership rights with
respect to the pledged interest through foreclosure or otherwise.

(f) Each of the Borrower, the Agent and each Bank hereby confirms that it will
not institute against a Conduit Bank or join any other Person in instituting
against a Conduit Bank any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Bank; provided, however, that

 

75



--------------------------------------------------------------------------------

each Bank designating any Conduit Bank hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Bank
during such period of forbearance.

(g) The Agent shall maintain at its address referred to in Section 7.11, a copy
of each Assignment and Assumption delivered to and accepted by it and a register
for the recordation of the names and addresses of the Bank Parties and the
principal amount of the Loans owing to, each Bank Party from time to time (the
“Register”). In addition, the Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Bank as a
Defaulting Bank. The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Agent and the Bank
Parties may treat each Person whose name is recorded in the Register as a Bank
Party hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Bank Party at any reasonable
time and from time to time upon reasonable prior notice.

Section 10.07 No Margin Stock.

Each of the Bank Parties represents to the Agent and each of the other Bank
Parties that it in good faith is not relying upon any “margin stock” (as defined
in Regulation U) as collateral in the extension or maintenance of the credit
provided for in this Agreement.

Section 10.08 Governing Law; Submission to Jurisdiction.

This Agreement and the other Financing Documents shall be governed by and
construed in accordance with the laws of the State of New York. The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court located in New York City,
Borough of Manhattan, or federal court of the United States of America sitting
in the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Financing Documents (other than with respect to any action or proceeding
by the Agent or the Borrower in respect of rights under any Collateral Document
governed by laws other than the laws of the State of New York or with respect to
any Collateral subject thereto), or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The Borrower irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

Section 10.09 Release of Collateral.

Upon the sale, lease, transfer or other disposition of any item of Collateral in
accordance with the terms of the Financing Documents, the Agent will, at the
Borrower’s

 

76



--------------------------------------------------------------------------------

expense, execute and deliver to the Borrower such documents as the Borrower may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents in
accordance with the terms of the Financing Documents.

Section 10.10 Counterparts; Integration; Effectiveness.

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement and the other Financing Documents
constitute the entire agreement and understanding among the parties hereto and
supersede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective
upon the Agent’s receipt of executed counterparts of this Agreement from the
Agent, each Bank party to the Agreement on the date hereof and the Borrower.

Section 10.11 Confidentiality.

The Agent and each Bank Party agrees to keep confidential all non-public
information provided to it by the Borrower pursuant to this Agreement that is
designated by the Borrower as confidential; provided that nothing herein shall
prevent the Agent or any Bank Party from disclosing any such information (a) to
the Agent, any other Bank Party or any affiliate of any Bank Party; (b) to any
(i) actual or prospective transferee or (ii) Derivatives Obligations
counterparty or such contractual counterparty’s professional advisor), in each
case that agrees to comply with the provisions of this Section 10.11 or other
provisions that are no less restrictive in any respect than this Section 10.11;
(c) to its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates; (d) upon the request or
demand of any governmental authority or regulatory body; (e) in response to any
order of any court or other governmental authority or as may otherwise be
required pursuant to any requirement of law; (f) if required to do so in
connection with any litigation or similar proceeding; (g) that has been publicly
disclosed or that becomes available to the Agent, any Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower and as to which to the Agent, such Bank or any of their respective
Affiliates has no knowledge that such information is being made available as a
result of a breach of contract or duty by such source providing such
information; (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Bank Party’s investment portfolio in connection
with ratings issued with respect to such Bank Party; (i) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 10.11; or (j) in connection with the exercise of
any remedy hereunder or under any other Financing Documents or any action or
proceeding relating to this Agreement or any other Financing Document.
Notwithstanding any other provision in this Agreement, the Borrower, the Agent
and each Bank Party hereby agree that each of the Borrower, the Agent and each
Bank Party (and each of the officers, directors, employees, accountants,
attorneys and other advisors of the Agent, each Third Party Fronting Bank and
each Bank Party) may disclose to any and all persons, without limitation of any
kind, the U.S. tax treatment and U.S. tax structure of

 

77



--------------------------------------------------------------------------------

the transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to each of them relating to such U.S. tax treatment
and U.S. tax structure.

Section 10.12 WAIVER OF JURY TRIAL.

EACH OF THE BORROWER, THE AGENT AND THE BANK PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
FINANCING DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 10.13 Severability; Modification to Conform to Law.

It is the intention of the parties that this Agreement be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, this Agreement shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable law, without in
any manner affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction. Without limiting the foregoing provisions of this Section 10.13,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Banks shall be limited by Debtor Relief Laws, as
determined in good faith by the Agent, then such provisions shall be deemed to
be in effect only to the extent not so limited.

Section 10.14 Judgment Currency.

If for the purposes of enforcing the obligations of the Borrower hereunder it is
necessary to convert a sum due from such Person in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent and the Bank Parties could
purchase Dollars with such currency at or about 11:00 A.M. (New York City time)
on the Domestic Business Day preceding that on which final judgment is given.
The obligations in respect of any sum due to the Agent and the Bank Parties
hereunder shall, notwithstanding any adjudication expressed in a currency other
than Dollars, be discharged only to the extent that on the Domestic Business Day
following receipt by the Agent and the Bank Parties of any sum adjudged to be so
due in such other currency the Agent and the Bank Parties may in accordance with
normal banking procedures purchase Dollars with such other currency; if the
amount of

 

78



--------------------------------------------------------------------------------

Dollars so purchased is less than the sum originally due to the Agent and the
Bank Parties in Dollars, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
adjudication, to indemnify the Agent and the Bank Parties against such loss, and
if the amount of Dollars so purchased exceeds the sum originally due to the
Agent and the Bank Parties, it shall remit such excess to the Borrower.

Section 10.15 Intentionally Omitted.

Section 10.16 Replacement of Banks.

If (i) any Bank or any participant of such Bank requests compensation under
Section 8.03, or (ii) if the Borrower is required to pay any additional amount
to any Bank or any participant of such Bank or any governmental authority for
the account of any Bank or any participant of such Bank pursuant to
Section 8.04, or (iii) if such Bank has failed to consent to any amendment,
waiver or consent hereunder requiring the consent of all Banks or all Banks
directly affected thereby as to which the Required Banks or the majority of
Banks directly affected thereby have given their consent or (iv) a Bank is a
Defaulting Bank (each, a “Non-Consenting Bank”) or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Bank as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Bank and the Agent, require such Bank to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Financing Documents to an
assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment), provided that:

(a) the Borrower shall have paid to the Agent the assignment fee specified in
Section 10.06(c);

(b) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Financing Documents
(including any amounts under Section 2.12) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 8.03 or payments required to be made pursuant to Section 8.04,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable laws or guidelines,
directed duties or requests of, or agreements with, any governmental authority
(whether or not having the force of law).

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
If the Borrower elects to exercise its rights with respect to a Non-Consenting
Bank pursuant to clause (iii) above, then it must exercise such rights

 

79



--------------------------------------------------------------------------------

with respect to all but not less than all such Non-Consenting Banks. Each Bank
agrees that, if it becomes a Non-Consenting Bank, it shall execute and deliver
to the Agent an Assignment and Assumption to evidence such sale and purchase and
shall deliver to the Agent any Term Loan Note (if the assigning Bank’s Loans are
evidenced by Notes) subject to such Assignment and Assumption; provided,
however, that the failure of any Non-Consenting Bank to execute an Assignment
and Assumption shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register.

Section 10.17 Permitted Amendments. Each Bank that is party hereto hereby agrees
on its own behalf, and on behalf of its successors and assigns, as follows:

(a) The Borrower may, by written notice to the Agent from time to time, make one
or more offers to all Banks holding (i) Initial Term Loans, (ii) Incremental
Term Loans and/or (iii) Other Term Loans, to make one or more Permitted
Amendments pursuant to procedures reasonably specified by the Agent and
reasonably acceptable to the Borrower. Such notice shall set forth (x) the terms
and conditions of the requested Permitted Amendments and (y) the date on which
responses from the applicable Banks in respect of such Permitted Amendment are
required to be received (which shall not be less than three Domestic Business
Days after the date of such notice). Only those Banks that consent to such
Permitted Amendment (the “Accepting Banks”) will have the maturity of their
applicable Loans and Commitments extended and be entitled to receive any
increase in the Base-Rate Margin or Eurodollar Margin, as applicable, and any
fees (including prepayment premiums or fees), in each case, as provided therein.

(b) The Borrower and each Accepting Bank shall execute and deliver to the Agent
such documentation as the Agent shall reasonably specify to evidence the
acceptance of the Permitted Amendments and the terms and conditions thereof. The
Agent shall promptly notify each Bank as to the effectiveness of each Permitted
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Permitted Amendment, this Agreement shall be deemed amended, as may be
necessary or appropriate, in the opinion of the Agent, to effect the terms and
provisions of the Permitted Amendment with respect to the Loans and Commitments
of the Accepting Banks (including any amendments necessary to treat the Loans
and Commitments of the Accepting Banks in a manner consistent with the other
Loans and Commitments under this Agreement). Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 10.17 unless the
Agent, to the extent so reasonably requested by the Agent, shall have received
legal opinions, board resolutions and officer’s certificates consistent with
those delivered pursuant to Section 3.01.

Section 10.18 USA PATRIOT Act. Each Bank that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Bank)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Bank or the Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Agent or any Bank, provide all
documentation and other information that the Agent or such Bank requests in
order to comply with its ongoing obligations under

 

80



--------------------------------------------------------------------------------

applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

Section 10.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Financing
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agent and the Arranger Parties are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Agent and the Arranger Parties, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Financing Documents;
(ii) (A) the Agent and each Arranger Party each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Agent nor any Arranger Party has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Financing Documents; and
(iii) the Agent and the Arranger Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Agent nor any Arranger
Party has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Agent and the
Arranger Parties with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 10.20 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE AES CORPORATION,
as Borrower

By:  

/s/ Willard C. Hoagland III

  Name:   Willard C. Hoagland III   Title:   Vice President and Treasurer  
Address:   4300 Wilson Boulevard     Arlington, VA 222093   Fax:  



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent and a Bank By:  

/s/ Hendrik Dahlback

  Name: Hendrik Dahlback   Title:   Director

 



--------------------------------------------------------------------------------

Appendix I

Initial Term Loan Facility

 

Lender

   Initial Term Loan Commitment  

Bank of America, N.A.

   $ 1,050,000,000.00   

Total

   $ 1,050,000,000.00   

AES – Appendix I to Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGOR: AES CORP.

 

Legal Name   

Jurisdiction of

Incorporation

  

Types of

Shares

  

Authorized

Shares

    

Outstanding

Shares

    

Percentage

Owned by AES

    

Certificate

No.

   % Pledged  

AES Alamitos Development, Inc.

   Delaware    Common      10         10         100       2      100   

AES Barka Services, Inc.

   Delaware    Common      200         200         100       4      65   

AES Big Sky, L.L.C.

   Delaware    Units      1,000         10         100       1      100   

AES CAESS Distribution, Inc.

   Delaware    Common      100         100         100       3      65   

AES California Management Co., Inc.

   Delaware    Common      10         10         100       4      100   

AES Canal Power Services, Inc.

   Delaware    Common      100         100         100       3      65   

AES Cemig Holdings, Inc.

   Delaware    Common      100         100         100       4      65   

AES Central American Management Services, Inc.

   Delaware    Common      100         100         100       3      65   

AES Climate Solutions Holdings, LLC

   Delaware    Units      1,000         10         100       1      100   

AES Columbia Power, LLC

   Delaware    Units      1,000         10         100       2      100   

AES Connecticut Management, L.L.C.

   Delaware    Units      1,000         10         100       2      100   

AES Ecotek Holdings, L.L.C.

   Delaware    Units      1,000         10         100       2      100   

AES EDC Funding II, L.L.C.

   Delaware    Units      1,000         100         100       4      65   

AES EEO Distribution, Inc.

   Delaware    Common      100         100         100       3      65   

AES El Faro Generation, Inc.

   Delaware    Common      1000         220         100       4      65   

 

1



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGOR: AES CORP.

 

Legal Name   

Jurisdiction of

Incorporation

  

Types of

Shares

  

Authorized

Shares

    

Outstanding

Shares

    

Percentage

Owned by AES

    

Certificate

No.

   % Pledged  

AES Energy Storage Holdings, LLC

   Delaware    Units      N/A         10         100       1      100   

AES Engineering, Ltd.

   Cayman    Ordinary      50,000         1,000         100       6      65   

AES GEH Holdings, L.L.C.

   Delaware    Units      N/A         100         100       3      65   

AES GEH, Inc.

   Delaware    Units      N/A         100         100       3      65   

AES Hawaii Management Company, Inc.

   Delaware    Common      10         10         100       5      100   

AES Ironwood, Inc.

   Delaware    Common      10         10         100       4      100   

AES Kalaeloa Venture, L.L.C.

   Delaware    Units      1,000         10         100       2      100   

AES Keystone, L.L.C.

   Delaware    Units      N/A         10         100       2      100   

AES King Harbor, Inc.

   Delaware    Common      10         10         100       2      100   

AES New York Funding, L.L.C.

   Delaware    Units      N/A         10         100       2      100   

AES Odyssey, L.L.C.

   Delaware    Units      1,000         10         100       2      100   

AES Oklahoma Holdings, L.L.C.

   .Delaware    Units      1,000         10         100       2      100   

AES Pacific, Inc.

   Delaware    Common      10         10         100       1      100   

AES Red Oak, Inc.

   Delaware    Common      10         10         100       2      100   

AES Riverside Holdings, L.L.C.

   Delaware    Common      1,000         10         100       2      100   

 

2



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGOR: AES CORP.

 

Legal Name   

Jurisdiction of

Incorporation

  

Types of

Shares

  

Authorized

Shares

    

Outstanding

Shares

    

Percentage

Owned by AES

    

Certificate

No.

   % Pledged  

AES Solar Holdings. LLC

   Delaware    Units      1,000         100         100       2      65   

AES Southland Funding, L.L.C.

   Delaware    Units      N/A         10         100       2      100   

AES Sparrows Point Holdings, LLC

   Delaware    Units      1000         10         100       1      100   

AES Stonehaven Holding, Inc.

   Delaware.    Common      100         100         100       5      65   

AES Teal Holding, Inc.

   Delaware    Common      100         100         100       3      65   

AES Technologies Holdings, LLC

   Delaware    Units      1,000         10         100       1      100   

AES Texas Funding III, L.L.C.

   Delaware    Units      1,000         10         100       4      100   

AES Warrior Run Funding, L.L.C.

   Delaware    Units      N/A         10         100       2      100   

Cavanal Minerals, L.L.C.

   Delaware    Common      10         10         100       3      100   

IPALCO Enterprises, Inc.

   Indiana    Common      290,000,000         89,685,177         100       AES-1
     100   

AES US Wind Development, L.L.C

   Delaware    Units      1,000         10         100       1      100   

AES Western Power Holdings, L.L.C

   Delaware    Units      1,000         10         100       2      100   

 

3



--------------------------------------------------------------------------------

SCHEDULE I

PLEDGOR: AES INTERNATIONAL HOLDINGS II, LTD.

 

Legal Name   

Jurisdiction of

Incorporation

  

Types of

Shares

  

Authorized

Shares

    

Outstanding

Shares

    

Percentage

Owned by AES

    

Certificate

No.

   % Pledged  

AES El Salvador, Ltd.

   Cayman    Ordinary      50,000         1,000         100       5      65   

 

4



--------------------------------------------------------------------------------

Schedule II

ASSIGNED AGREEMENTS

Grantor Assigned Agreement

 

The AES Corporation    Tax Sharing Agreement dated as of June 23, 1987 (as
amended, supplemented or modified through the date hereof) among The AES
Corporation (formerly known as Applied Energy Services, Inc.), AES Oklahoma
Management Co., Inc., AES Shady Point, Inc., Combustion Engineering, Inc., and
Union Bank of California N.A. (formerly known as Union Bank), as successor in
interest to Security Pacific National Bank, as agent. The AES Corporation    Tax
Sharing Agreement dated as of March 20, 1990 (as amended, supplemented or
modified through the date hereof) among The AES Corporation (formerly known as
Applied Energy Services, Inc.), AES Hawaii Management Company, Inc., AES Hawaii,
Inc. (formerly known as AES Barbers Point, Inc.), and Union Bank of California
N.A. (formerly known as Union Bank), as successor in interest to Security
Pacific National Bank, as agent. The AES Corporation    Tax Sharing Agreement
dated as of March 28, 2001 among The AES Corporation, IPALCO Enterprises, Inc.,
and each corporation or other entity listed therein.



--------------------------------------------------------------------------------

SCHEDULE III

AES CORP.

 

Non-Pledged Subsidiary

  

Jurisdiction of

Incorporation

AES (India) Private Limited

   India

AES Americas, Inc.

   Delaware

AES Andes Energy, Inc.

   Delaware

AES Angel Falls, L.L.C.

   Delaware

AES Argentina, Inc.

   Delaware

AES Aurora, Inc.

   Delaware

AES Battery Rock Holdings LNG, LLC

   Delaware

AES Brazil, Inc.

   Delaware

AES BVI Holdings I, Inc.

   Delaware

AES BVI Holdings II, Inc.

   Delaware

AES Calgary, Inc.

   Delaware

AES Canada, Inc.

   Delaware

AES Cartegena Holdings BV

   The Netherlands

AES Central Valley, L.L.C.

   Delaware

AES Communications Latin America, Inc.

   Delaware

AES Coral, Inc.

   Delaware

AES Desert Power, L.L.C.

   Delaware

AES Disaster Relief Fund

   Virginia

AES Drax Financing, Inc.

   Delaware

AES Ecotek International Holdings, Inc.

   Cayman Islands

AES Edelap Funding Corporation, L.L.C.

   Delaware

AES Endeavor, Inc.

   Delaware

AES Energy and Natural Resources, L.L.C.

   Delaware

AES Finance and Development, Inc.

   Delaware

AES Frontier Development, Inc.

   Delaware

AES Global Mobility Services, LLC

   Delaware

AES GPH Holdings, Inc.

   Delaware

AES Highgrove Holdings, L.L.C.

   Delaware

AES Huntington Beach Development, L.L.C.

   Delaware

AES India, L.L.C.

   Delaware

AES Indiana Holdings, L.L.C.

   Delaware

AES International Holdings II, Ltd.

   British Virgin Islands

AES Mexico Development, S. de R.L. de C.V.

   Mexico

AES Mobile Power Holdings, LLC

   Delaware

AES NA Central, L.L.C.

   Delaware

AES New Hampshire Biomass, Inc.

   New Hampshire

AES North America Development, LLC

   Delaware

AES North America Hydro, LLC

   Delaware

AES Oasis Energy, Inc.

   Delaware

AES Oasis Holdco, Inc.

   Delaware

AES Oasis Private Ltd.

   Singapore

AES Oman Holdings, Ltd.

   Cayman Islands

AES Orissa Distribution Private Limited

   India

AES Pacific, L.L.C.

   Delaware

AES Pakistan Operations, Ltd.

   Pakistan

AES Parana II Limited Partnership

   Cayman Islands

AES Puerto Rico Services, Inc.

   Delaware

AES Rio Diamante, Inc.

   Delaware

AES Services, Inc.

   Delaware

AES Silk Road, Inc.

   Delaware

AES Songas Holdings, Ltd.

   Cayman Islands

AES South American Holdings, Ltd.

   Cayman Islands

AES Transpower Australia Pty Ltd.

   Australia

AES Transpower Private Ltd.

   Singapore

AES Transpower, Inc.

   Delaware

AES UK Power Holdings Limited

   United Kingdom

AES UK Power, L.L.C.

   Delaware

Health and Welfare Benefit Plans LLC

   Delaware

Mid-Atlantic Express Holdings, L.L.C.

   Delaware

TEG/TEP Management, LLC

   Delaware

Thermo Fuels Company, Inc.

   California

AES INTERNATIONAL HOLDINGS II, LTD

 

Non-Pledged Subsidiary

  

Jurisdiction of

Incorporation

AES Argentina Investments, Ltd.

   Cayman Islands

AES Cayman Guaiba, Ltd.

   Cayman Islands

AES Bandeirante, Ltd.

   Cayman Islands

AES Communications, Ltd.

   Cayman Islands

AES El Salvador Services Holding Ltda. de C.V.

   El Salvador

AES Holanda Holdings C.V.

   The Netherlands

AES Intercon II, Ltd.

   Cayman Islands

AES Interenergy, Ltd.

   Cayman Islands

AES Merida Management Services, S. de R.L. de C.V.

   Mexico

AES Peru S.R.L.

   Peru

AES Santa Ana, Ltd.

   Cayman Islands

AES Santa Branca, Ltd.

   Cayman Islands

AES Servicios Electricos Limitada de Capital Variable

   El Salvador

AES South American Holdings, Ltd.

   Cayman Islands

AES South Point, Ltd.

   Cayman Islands

AES Yucatan, S. de R.L. de C.V.

   Mexico

CCS Telecarrier

   Cayman Islands



--------------------------------------------------------------------------------

SCHEDULE IV: QUALIFIED HOLDING COMPANIES

AES Argentina Holdings S.C.A.

AES Baltic Holdings BV

AES Barka Services 1 (Cayman) Ltd.

AES Barka Services 2 (Cayman) Ltd.

AES Brazilian Holdings, Ltd.

AES Bridge I Ltd.

AES Bridge II Ltd.

AES Canal Power Services, Inc.

AES Cayman Island Holdings, Ltd.

AES Cemig Empreendimentos, Inc.

AES Cemig Empreendimentos II, Ltd.

AES Central American Mgmt Services, Inc.

AES Chaparron I, Ltd.

AES Chaparron II, Ltd.

AES Chigen Holdings Ltd.

AES Climate Solutions Holdings, L. P.

AES Climate Solutions Holdings, LLC

AES Climate Solutions Holdings I, LLC

AES Climate Solutions Holdings II, LLC

AES Communications Latin America, Inc.

AES Denmark GP Holding I ApS

AES Denmark GP Holding II ApS

AES EDC Funding II, LLC

AES EDC Holding, LLC

AES GEI US Finance, Inc.

AES Global Power Holdings BV

AES International Holdings Ltd.

AES Isthmus Energy, S.A.

AES LNG Holding II, Ltd.

AES Medway Electric Ltd.

AES Nigeria Holdings Ltd.

AES Oasis Holdco (Cayman) Ltd.

AES Oman Holdings Ltd.

AES Overseas Holdings (Cayman) Ltd.

AES Panama Holding Ltd.

AES Platense Investments Uruguay S.C.A.

AES Qatar Holdings Ltd.

AES Shannon Holdings BV

AES Songas Holdings Ltd.

AES Summit Generation Ltd.

AES Tisza Holdings BV

AES Transgas I, Ltd.

AES Transgas II, Ltd.

AES UK Holdings Limited

AES UK Power Holdings Ltd.

AES Venezuela Finance Ltd.

AES VFL Holdings, L.L.C.

Global Energy Investment CV

Global Energy Holdings CV

La Plata II, Ltd.

La Plata III, Ltd.

Siram Investments BV



--------------------------------------------------------------------------------

Schedule 2.10

Discounted Loan Prepayments

Section 1 Definitions:

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Agreement to which this Schedule 2.10 is attached. The
following terms as used in this Schedule 2.10 have the following meanings.

“Acceptable Discount” has the meaning set forth in Section 2(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in Section 2(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit D.

“Acceptance Date” has the meaning set forth in Section 2(D)(2).

“Applicable Discount” has the meaning set forth in Section 2(C)(2).

“Auction Agent” means (a) the Agent or (b) any other financial institution or
advisor employed by the Borrower (whether or not an Affiliate of the Agent) to
act as an arranger in connection with any Discounted Loan Prepayment pursuant to
Section 2(A); provided that the Borrower shall not designate the Agent as the
Auction Agent without the written consent of the Agent (it being understood that
the Agent shall be under no obligation to agree to act as the Auction Agent);
provided, further, that neither the Borrower nor any of its Affiliates may act
as the Auction Agent.

“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Bank of, a voluntary prepayment of Loans at a specified range of discounts to
par pursuant to Section 2(C).

“Discount Prepayment Accepting Bank” has the meaning set forth in
Section 2(B)(2).

“Discount Range” has the meaning set forth in Section 2(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in Section 2(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section 2(C)
substantially in the form of Exhibit E.

AES Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Discount Range Prepayment Offer” means the irrevocable written offer by a Bank,
substantially in the form of Exhibit F, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2(C)(1).

“Discount Range Proration” has the meaning set forth in Section 2(C)(3).

“Discounted Loan Prepayment” has the meaning set forth in Section 2(A).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Domestic Business Days following the Specified Discount Prepayment Response
Date, the Discount Range Prepayment Response Date or the Solicited Discounted
Prepayment Response Date, as applicable, in accordance with Section 2(B),
Section 2(C) or Section 2(D), respectively, unless a shorter period is agreed to
between the Borrower and the Auction Agent.

“Identified Qualifying Banks” has the meaning set forth in Section 2(D)(3).

“Offered Amount” has the meaning set forth in Section 2(D)(1).

“Offered Discount” has the meaning set forth in Section 2(D)(1).

“Participating Bank” has the meaning set forth in Section 2(C)(2).

“Qualifying Bank” has the meaning set forth in Section 2(D)(3).

“Solicited Discount Proration” has the meaning set forth in Section 2(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2(D)
substantially in the form of Exhibit G.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Bank, substantially in the form of Exhibit H, submitted following the
Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2(D)(1).

“Specified Discount” has the meaning set forth in Section 2(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2(B)(1).

 

AES - Credit Agreement



--------------------------------------------------------------------------------

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2(B)
substantially in the form of Exhibit I.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Bank, substantially in the form of Exhibit J, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2(B)(1).

“Specified Discount Proration” has the meaning set forth in Section 2(B)(3).

“Submitted Amount” has the meaning set forth in Section 2(C)(1).

“Submitted Discount” has the meaning set forth in Section 2(C)(1).

Section 2. Discounted Loan Prepayments

(A) The Borrower shall have the right to make a voluntary prepayment of Loans at
a discount to par pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this
Section 2; provided that the Borrower shall not initiate any action under this
Section 2 in order to make a Discounted Loan Prepayment unless (I) at least ten
Domestic Business Days shall have passed since the consummation of the most
recent Discounted Loan Prepayment as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date; or (II) at
least three Domestic Business Days shall have passed since the date the Borrower
was notified that no Bank was willing to accept any prepayment of any Loan at
the Specified Discount, within the Discount Range or at any discount to par
value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Borrower’s election not to accept any
Solicited Discounted Prepayment Offers.

(B) (1) The Borrower may from time to time offer to make a Discounted Loan
Prepayment by providing the Auction Agent with five Domestic Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that
(I) any such offer shall be made available, at the sole discretion of the
Borrower, to (x) each Bank and/or (y) each Bank with respect to any tranche of
Loans on an individual tranche basis, (II) any such offer shall specify the
aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) with respect to each applicable tranche, the tranche or
tranches of Loans subject to such offer and the specific percentage discount to
par (the “Specified Discount”) of such Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Bank with respect to the applicable tranche of Loans

 

AES - Credit Agreement



--------------------------------------------------------------------------------

subject to such offer with a copy of such Specified Discount Prepayment Notice
and a form of the Specified Discount Prepayment Response to be completed and
returned by each such Bank to the Auction Agent (or its delegate) by no later
than 5:00 p.m. (New York City time), on the third Domestic Business Day after
the date of delivery of such notice to such Banks (the “Specified Discount
Prepayment Response Date”).

(2) Each Bank receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Bank, a “Discount Prepayment
Accepting Bank”), the amount and the tranches of such Bank’s Loans to be prepaid
at such offered discount. Each acceptance of a Discounted Loan Prepayment by a
Discount Prepayment Accepting Bank shall be irrevocable. Any Bank whose
Specified Discount Prepayment Response is not received by the Auction Agent by
the Specified Discount Prepayment Response Date shall be deemed to have declined
to accept the applicable Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Bank, the Borrower
will make a prepayment of outstanding Loans pursuant to this paragraph (B) to
each Discount Prepayment Accepting Bank in accordance with the respective
outstanding amount and tranches of Loans specified in such Bank’s Specified
Discount Prepayment Response given pursuant to subsection (2) above; provided
that, if the aggregate principal amount of Loans accepted for prepayment by all
Discount Prepayment Accepting Banks exceeds the Specified Discount Prepayment
Amount, such prepayment shall be made pro rata among the Discount Prepayment
Accepting Banks in accordance with the respective principal amounts accepted to
be prepaid by each such Discount Prepayment Accepting Bank and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its reasonable discretion) will calculate such proration
(the “Specified Discount Proration”). The Auction Agent shall promptly, and in
any case within three Domestic Business Days following the Specified Discount
Prepayment Response Date, notify (I) the Borrower of the respective Banks’
responses to such offer, the Discounted Prepayment Effective Date and the
aggregate principal amount of the Discounted Loan Prepayment and the tranches to
be prepaid, (II) each Bank of the Discounted Prepayment Effective Date, and the
aggregate principal amount and the tranches of Loans to be prepaid at the
Specified Discount on such date and (III) each Discount Prepayment Accepting
Bank of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Loans of such Bank to be prepaid at the
Specified Discount on such date. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Borrower and such Banks shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Borrower shall be due and payable by the
Borrower on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

(C) (1) The Borrower may from time to time solicit Discount Range Prepayment
Offers by providing the Auction Agent with five Domestic Business Days’ notice
in the form of a Discount Range Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to
(x) each Bank and/or (y) each Bank with respect to any tranche of Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Loans (the “Discount Range

 

AES - Credit Agreement



--------------------------------------------------------------------------------

Prepayment Amount”), the tranche or tranches of Loans subject to such offer and
the maximum and minimum percentage discounts to par (the “Discount Range”) of
the principal amount of such Loans with respect to each relevant tranche of
Loans willing to be prepaid by the Borrower (it being understood that different
Discount Ranges and/or Discount Range Prepayment Amounts may be offered with
respect to different tranches of Loans and, in such event, each such offer will
be treated as separate offer pursuant to the terms of this Section), (III) the
Discount Range Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by the Borrower shall remain outstanding through the Discount
Range Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Bank with a copy of such Discount Range Prepayment Notice and a form
of the Discount Range Prepayment Offer to be submitted by a responding Bank to
the Auction Agent (or its delegate) by no later than 5:00 p.m. (New York City
time) on the third Domestic Business Day after the date of delivery of such
notice to such Banks (the “Discount Range Prepayment Response Date”). Each
Bank’s Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Discount”) at which
such Bank is willing to allow prepayment of any or all of its then outstanding
Loans of the applicable tranche or tranches and the maximum aggregate principal
amount and tranches of such Bank’s Loans (the “Submitted Amount”) such Bank is
willing to have prepaid at the Submitted Discount. Any Bank whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Loan Prepayment of any of its Loans at any discount to their par value within
the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The Borrower agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts. Each Bank that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Bank, a “Participating Bank”).

(3) If there is at least one Participating Bank, the Borrower will prepay the
respective outstanding Loans of each Participating Bank in the aggregate
principal amount and of the tranches specified in such Bank’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Banks offered at a discount to par greater than the
Applicable Discount exceeds the Discount Range

 

AES - Credit Agreement



--------------------------------------------------------------------------------

Prepayment Amount, prepayment of the principal amount of the relevant Loans for
those Participating Banks whose Submitted Discount is a discount to par greater
than or equal to the Applicable Discount (the “Identified Participating Banks”)
shall be made pro rata among the Identified Participating Banks in accordance
with the Submitted Amount of each such Identified Participating Bank and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five Domestic Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrower of the
respective Banks’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Bank of
the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount and tranches of Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Bank of the aggregate principal
amount and tranches of such Bank to be prepaid at the Applicable Discount on
such date, and (IV) if applicable, each Identified Participating Bank of the
Discount Range Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Borrower and Banks shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(D) (1) The Borrower may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five Domestic Business
Days’ notice in the form of a Solicited Discounted Prepayment Notice; provided
that (I) any such solicitation shall be extended, at the sole discretion of the
Borrower, to (x) each Bank and/or (y) each Bank with respect to any tranche of
Loans on an individual tranche basis, (II) any such notice shall specify the
maximum aggregate amount of the Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Loans the Borrower is willing to prepay
at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Loans
and, in such event, each such offer will be treated as separate offer pursuant
to the terms of this Section), (III) the Solicited Discounted Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such solicitation by the Borrower
shall remain outstanding through the Solicited Discounted Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Bank with a copy
of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Bank to the Auction
Agent (or its delegate) by no later than 5:00 p.m. (New York City time) on the
third Domestic Business Day after the date of delivery of such notice to such
Banks (the “Solicited Discounted Prepayment Response Date”). Each Bank’s
Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y) remain
outstanding until the Acceptance Date, and (z) specify both a discount to par
(the “Offered Discount”) at which such Bank is willing to allow prepayment of
its then outstanding Loan and the maximum aggregate principal amount and
tranches of such Loans (the “Offered Amount”) such Bank is willing to have
prepaid at the Offered Discount. Any Bank whose Solicited Discounted Prepayment
Offer is not received by the Auction Agent by the Solicited Discounted
Prepayment Response Date shall be deemed to have declined prepayment of any of
its Loans at any discount.

 

AES - Credit Agreement



--------------------------------------------------------------------------------

(2) The Auction Agent shall promptly provide the Borrower with a copy of all
Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Banks in the Solicited Discounted
Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Domestic Business
Day after the date of receipt by the Borrower from the Auction Agent of a copy
of all Solicited Discounted Prepayment Offers pursuant to the first sentence of
this subsection (2) (the “Acceptance Date”), the Borrower shall submit an
Acceptance and Prepayment Notice to the Auction Agent setting forth the
Acceptable Discount. If the Auction Agent shall fail to receive an Acceptance
and Prepayment Notice from the Borrower by the Acceptance Date, the Borrower
shall be deemed to have rejected all Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three Domestic Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Loans (the “Acceptable Prepayment
Amount”) to be prepaid by the Borrower at the Acceptable Discount in accordance
with this Section 2(D). If the Borrower elects to accept any Acceptable
Discount, then the Borrower agrees to accept all Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, in the order from largest Offered Discount to smallest Offered Discount,
up to and including the Acceptable Discount. Each Bank that has submitted a
Solicited Discounted Prepayment Offer with an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Loans equal to its Offered Amount (subject to any
required pro-rata reduction pursuant to the following sentence) at the
Acceptable Discount (each such Bank, a “Qualifying Bank”). The Borrower will
prepay outstanding Loans pursuant to this subsection (D) to each Qualifying Bank
in the aggregate principal amount and of the tranches specified in such Bank’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Banks whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Banks whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Banks”) shall be made pro
rata among the Identified Qualifying Banks in accordance with the Offered Amount
of each such Identified Qualifying Bank and the Auction Agent (in consultation
with the Borrower and subject to rounding requirements of the Auction Agent made
in its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Bank of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Loans and the tranches to be prepaid to be
prepaid at the Applicable Discount on such date, (III) each

 

AES - Credit Agreement



--------------------------------------------------------------------------------

Qualifying Bank of the aggregate principal amount and the tranches of such Bank
to be prepaid at the Acceptable Discount on such date, and (IV) if applicable,
each Identified Qualifying Bank of the Solicited Discount Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Borrower and Banks shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Borrower shall be due and payable by the Borrower on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(E) In connection with any Discounted Loan Prepayment, the Borrower and the
Banks acknowledge and agree that the Auction Agent may require as a condition to
any Discounted Loan Prepayment, the payment of customary fees and expenses from
the Borrower in connection therewith.

(F) If any Loan is prepaid in accordance with paragraphs (B) through (D) above,
the Borrower shall prepay such Loans on the Discounted Prepayment Effective
Date. The Borrower shall make such prepayment to the Agent, for the account of
the Discount Prepayment Accepting Banks, Participating Banks, or Qualifying
Banks, as applicable, in immediately available funds not later than 11:00 a.m.
(New York City time) on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro-rata basis across such installments. The
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Loans pursuant to
this Section 2 shall be paid to the Discount Prepayment Accepting Banks,
Participating Banks, or Qualifying Banks, as applicable, and shall be applied to
the relevant Loans of such Banks in accordance with their respective pro rata
share. The aggregate principal amount of the tranches and installments of the
relevant Loans outstanding shall be deemed reduced by the full par value of the
aggregate principal amount of the tranches of Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2, established by the Auction Agent acting in its
reasonable discretion and as reasonably agreed by the Borrower. Notwithstanding
anything in any Financing Document to the Contrary, the Borrower shall represent
and warrant to the Agent and each Bank as of the date of any Borrower offer of
Specified Discount Prepayment Notice, Discount Range Prepayment Notice, and
Solicited Discount Prepayment Notice and as of the date of any Discounted
Prepayment Effective Date, that (a) it is not in possession of any information
with respect to the Borrower or any of its Subsidiaries or the securities of any
of them that (i) has not been disclosed by or on behalf of the Borrower or any
of its Subsidiaries to the Banks generally prior to the date of determination
and (ii) could be “material” as such term is used in the United States Federal
and state securities laws, and (b) it was not directed to make the Discounted
Loan Prepayment by an Affiliate which had information of the type referred to in
clause (a). In the event that on or prior to the date of any prepayment made
pursuant to Section 2(B)(3), (C)(3) and (D)(3), the foregoing representation and
warranty will not be true and correct, the Borrower shall promptly notify each
Bank that was notified by the Auction Agent as being scheduled to receive a
Discounted Loan Prepayment pursuant to this Section 2, and any such Bank may
revoke its right

 

AES - Credit Agreement



--------------------------------------------------------------------------------

to such Discounted Loan Prepayment within two Domestic Business Days of
receiving such notification by the Borrower.

(H) Notwithstanding anything in any Financing Document to the contrary, for
purposes of this Section 2, each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Domestic Business Day.

(I) The Borrower and the Banks acknowledge and agree that the Auction Agent may
perform any and all of its duties under this Section 2 by itself or through any
Affiliate of the Auction Agent and expressly consents to any such delegation of
duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any Discounted Loan Prepayment provided for in
this Section 2 as well as activities of the Auction Agent.

(J) The Borrower shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by the Borrower to make any prepayment to a Bank,
as applicable, pursuant to this Section 2 shall not constitute a Default or
Event of Default under Section 6.01 or otherwise).

 

AES - Credit Agreement



--------------------------------------------------------------------------------

Schedule 7.11

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main St

Mail Code: TX1-492-15-05

Dallas, TX 75202-3714

Attention: Jared McClure

Telephone: 214-209-2354

Telecopier: 214-290-9413

Electronic Mail: jared.l.mcclure@baml.com

Account No.: 1292000883

Ref: Cedar Shopping Centers Partnership L.P.

ABA# 026009593

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

101 S. Tryon Street

Mail Code: NC1-002-15-36

Charlotte, NC 28255

Attention: Maria A. McClain

Telephone: 980-388-1935

Telecopier: 704-409-0913

Electronic Mail: maria.a.mcclain@baml.com

BORROWER:

The AES Corporation

43 Wilson Boulevard

Arlington, Virginia 22203

Attention: Willard C. Hoagland III

Fax: 703-528-4510



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TERM LOAN NOTE

Date:                     , 20    

$ [                                        ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                         or registered assigns (the “Bank”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the principal amount of each Loan from time to time made by the Bank to the
Borrower under that certain Credit Agreement, dated as of May 27, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among The AES Corporation, a Delaware corporation
(the “Borrower”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P.
Morgan Securities LLC and Morgan Stanley Senior Funding, Inc., as Joint Lead
Arrangers (the “Joint Lead Arrangers”) and Joint Book Runners (the “Joint Book
Runners”), J.P. Morgan Securities LLC and Morgan Stanley Senior Funding, Inc. as
Co-Syndication Agents (the “Co-Syndication Agents”), Bank of America, N.A., as
Agent for the Bank Parties (the “Agent”) and each Bank from time to time party
thereto. The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Agent for the account of
the Bank in Dollars in immediately available funds at the Agent’s Office. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement. Loans made by
the Bank shall be evidenced by one or more loan accounts or records maintained
by the Bank in the ordinary course of business. The Bank may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

  A-1   AES - Form of Term Loan Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

THE AES CORPORATION By:  

 

Name:  

 

Title:  

 

 

  A-2   AES - Form of Term Loan Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

       

Type of Loan

Made

         

Amount of

Loan Made

         

End of

Interest

Period

         

Amount of

Principal or

Interest Paid

This Date

         

Outstanding

Principal

Balance This

Date

         

Notation

Made By

                                                                              
                                                                                
                                                                               
                                                                                
                                                                                
                                                                               
                                                                                
                                                                              
                                                                              
                                                                                
                                               

 

  A-3   AES - Form of Term Loan Note



--------------------------------------------------------------------------------

EXHIBIT B-1

[See attached]



--------------------------------------------------------------------------------

[FORM OF OPINION OF ASSISTANT GENERAL COUNSEL OF THE BORROWER]

June [    ], 2011

To the Bank Parties

and the Administrative Agent

referred to Below

c/o Bank of America, N.A., as Administrative Agent

One Bryant Park

New York, NY 10036

Ladies and Gentlemen:

I am the Assistant General Counsel of The AES Corporation (the “Company”), a
corporation organized and existing under the laws of the State of Delaware, and
have acted as counsel for the Company in connection with the Credit Agreement
(the “Credit Agreement”) dated as of May 27, 2011 among AES, the banks listed on
the signature pages thereof on the date hereof (the “Bank Parties”), as
Administrative Agent. Terms in the Credit Agreement are used herein as therein
defined. This opinion is being furnished to you pursuant to Section 3.01(c)(i)
of the Credit Agreement.

In rendering this opinion, I have examined, and relied on, subject to the
assumptions and qualifications herein, executed counterparts of the Credit
Agreement and such agreements, instruments and documents and have conducted such
investigations of law as I have deemed necessary or appropriate as a basis for
the opinions hereafter expressed. As to questions of fact material to this
opinion, I have, when relevant facts were not independently established, relied
upon certificates of appropriate public officials and officers and
representatives of the Company and other appropriate persons, and upon the
factual representations or statements made by these persons or in the Credit
Agreement. In all such examinations, I have assumed, without independent
verification the authenticity and completeness of documents purporting to be
originals (whether examined in original, facsimile or copy form), the conformity
to originals of documents purporting to be photostatic or facsimile copies of
originals, and the genuineness of all signatures.

I make no observations and give no opinion in relation to any contract,
instrument or document other than the Credit Agreement (whether or not referred
to in the Credit Agreement) nor have I made any enquiries concerning any party
to the Credit Agreement, or other person or entity, other than the Company.

This opinion is strictly limited to the matters stated in it and is not to be
read as extending by implication to any other matter or any other contract,



--------------------------------------------------------------------------------

instrument or document executed in connection with the Credit Agreement or the
transactions contemplated by them or otherwise.

On the basis of the foregoing, and having regard for such legal considerations
as I deem relevant, I am of the opinion that:

(i) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of Delaware and has all corporate or other
organizational powers and, to my knowledge, all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted;

(ii) The execution, delivery and performance by the Company of the Credit
Agreement, the designation of the obligations of the Company under the Credit
Agreement as Secured Obligations under the Collateral Trust Agreement and the
Security Agreement and the performance of the Company’s obligations under the
Collateral Trust Agreement and the Security Agreement, are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not (i) contravene, or constitute a default under, any
provision of (1) the certificate of incorporation or by-laws of the Company or
(2) to my knowledge, (A) any law or regulation applicable to the Company or
(B) any judgment, injunction, order or decree binding upon the Company or
(C) any agreement or instrument evidencing or governing any Debt of the Company
in the amount of $100,000,000 or more (“Specified Debt”) or (ii) result in or
require the creation or imposition of any lien or any asset of the Company under
any agreement or instrument evidencing or governing any Specified Debt; and

(iii) Except for Disclosed Matters, there is no action, suit, investigation of
which the Company has notice, litigation or proceeding pending against, or to my
knowledge threatened against, the Company or any of its Subsidiaries before any
court or arbitrator or any governmental body, agency or official in which there
is a reasonable possibility of an adverse decision which could have a Material
Adverse Effect, or which in any manner draws into question the legality,
validity or enforceability of the Credit Agreement.

I am a member of the Bar of the State of Illinois, however, this opinion relates
solely to the General Corporation Law of the State of Delaware and the federal
laws of the United States as at the date and time of its issue. I have made no
investigation of, and neither express nor imply any opinion with respect to the
laws of any state or jurisdiction other than the General Corporation Law of the
State of Delaware and the federal laws of the United States.



--------------------------------------------------------------------------------

This opinion may be relied upon solely by each of the addressees hereto, and may
not be relied upon by any other person, nor used, circulated, quoted or
otherwise referred to for any other purpose, without my prior written consent,
except that any Person that becomes a Bank Party in accordance with
Section 10.06(c) of the Credit Agreement may rely upon this opinion as if it
were specifically addressed and delivered to such Person on the date hereof.

 

Very truly yours, Zafar Hasan Assistant General Counsel



--------------------------------------------------------------------------------

EXHIBIT B-2

[See attached]



--------------------------------------------------------------------------------

[FORM OF OPINION OF DAVIS POLK & WARDWELL LLP]

June [    ], 2011

To the Bank Parties

    and the Administrative Agent

    referred to Below

c/o Bank of America, N.A., as Administrative Agent

One Bryant Park

New York, NY 10036

Ladies and Gentlemen:

We have participated in the preparation of the Credit Agreement dated as of
May 27, 2011 (the “Credit Agreement”) among The AES Corporation, a Delaware
corporation (“AES”), the banks listed on the signature pages thereof as of the
date hereof (the “Bank Parties”) and Bank of America, N.A., as Administrative
Agent (the “Administrative Agent”). We have acted as special New York counsel
for AES for the purpose of rendering this opinion pursuant to
Section 3.01(c)(ii) of the Credit Agreement. Terms used (but not defined) herein
have the meanings assigned to them in the Credit Agreement.

We have reviewed executed copies of:

(i) the Credit Agreement;

(ii) the Security Agreement dated as of December 12, 2002 (the “Original
Security Agreement” and, as amended by Amendment No. 1 dated as of July 29, 2003
and as further amended through the date hereof, the “Security Agreement”) made
by AES to the Collateral Trustees named therein; and

(iii) the Collateral Trust Agreement dated as of December 12, 2002 (the
“Original Collateral Trust Agreement” and, as amended by Amendment No. 1 dated
as of July 29, 2003, Amendment No. 2 dated as of March 17, 2004, Amendment No. 3
dated as of August 20, 2009 and as further amended through the date hereof and
as supplemented by the Notice delivered by AES to the Collateral Trustees
designating the Credit Agreement as an “Other Debt Agreement” dated as of the
date hereof, the “Collateral Trust Agreement”) made by the grantors thereunder
in favor of the Collateral Trustees named therein.

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records and certificates of
public officials and officers of AES and have conducted such other
investigations of fact and law as we have deemed necessary or advisable for
purposes of this opinion.

Based on the foregoing, and subject to the assumptions and qualifications set
forth below, we are of the opinion that:



--------------------------------------------------------------------------------

To the Bank Parties

and the Administrative Agent

referred to Below

   2   

June [    ], 2011

 

1. The execution, delivery and performance by AES of the Credit Agreement
require no action by or in respect of, or filing with, any governmental body,
agency or official under United States federal or New York State law (other than
filings and recordings to perfect security interests granted) and do not
contravene, or constitute a default under, any provision of applicable United
States federal or New York State law or regulation, in each case that in our
experience is normally applicable to general business corporations in relation
to transactions of the type contemplated by the Credit Agreement.

2. Each of the Credit Agreement, the Security Agreement and the Collateral Trust
Agreement (collectively, the “Credit Documents” and each a “Credit Document”)
constitutes a valid and binding agreement of AES, enforceable against AES in
accordance with its terms.

3. The Security Agreement is effective to create, in favor of the Collateral
Trustees for the benefit of the Secured Holders, as security for the Secured
Obligations, a valid security interest (the “AES Security Interest”) in the
right, title and interest of AES in that portion of the Collateral, as defined
in the Security Agreement, described therein in which a security interest may be
created pursuant to Article 9 of the Uniform Commercial Code as in effect in the
State of New York on the date hereof (the “UCC”).

4. Assuming that the certificates evidencing the Pledged Equity (as defined in
the Security Agreement) that constitute “certificated securities” within the
meaning of Section 8-102(a)(4) of the UCC (the “Pledged Certificated Equity
Securities”) and instruments constituting the Pledged Debt (as defined in the
Security Agreement) that constitute “instruments” within the meaning of
Section 9-102(a)(47) of the UCC (the “Pledged Instruments”), in each case
indorsed by an appropriate person in blank or accompanied by instruments of
transfer or assignment in blank duly executed by an appropriate person, have
been delivered on or prior to the date hereof to the Collateral Trustees, and
have been continuously held by the Collateral Trustees since such delivery, in
each case in the State of New York, (i) the AES Security Interest in such
Pledged Certificated Equity Securities and such Pledged Instruments is perfected
and (ii) the Collateral Trustees have, for the benefit of the Secured Holders,
control (within the meaning of Section 8-106 of the UCC) of such Pledged
Certificated Equity Securities.

5. AES is not required to register as an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

The foregoing opinions are subject to the following qualifications:

(i) Our opinions in paragraphs 2 through 4 above are subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally,
concepts of reasonableness and equitable principles of general applicability.

(ii) We express no opinion as to (x) the effect of fraudulent conveyance,
fraudulent transfer or similar provisions of applicable law on the conclusions
expressed above or (y) any provision of any Credit Document that purports to
avoid the effect of fraudulent conveyance, fraudulent transfer or similar
provisions of applicable law by limiting the amount of any obligations of AES.



--------------------------------------------------------------------------------

To the Bank Parties

and the Administrative Agent

referred to Below

   3   

June [    ], 2011

 

(iii) We express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Bank Party is located
which may limit the rate of interest that such Bank Party may charge or collect.

(iv) We express no opinion as to provisions in the Credit Documents that purport
to (1) indemnify any Person for its own gross negligence or willful misconduct
or (2) confer upon any Person the right to require specific performance or to
receive liquidated damages.

(v) We express no opinion as to provisions in the Credit Documents that purport
to create rights of set-off in favor of participants or that provide for set-off
to be made otherwise than in accordance with applicable laws.

(vi) We express no opinion as to provisions in the Credit Documents that purport
to waive objections to venue, claims that a particular jurisdiction is an
inconvenient forum or the like.

(vii) We express no opinion as to whether a United States federal court would
have subject-matter or personal jurisdiction over a controversy arising under
the Credit Documents.

(viii) We express no opinion as to the right, title or interest of AES in or to
any collateral or the value given therefor.

(ix) Except as expressly set forth in paragraphs 3 and 4 above, we express no
opinion as to the creation, attachment, perfection or priority of any security
interest.

(x) We note the possible unenforceability in whole or in part of certain
remedial provisions of the Security Agreement and the Collateral Trust Agreement
(the “Collateral Documents”), although the inclusion of such provisions does not
render the Collateral Documents invalid and, subject, to the extent applicable,
to Section 9-408(c) of the UCC, each of the Collateral Documents contains, in
our judgment, adequate remedial provisions for the practical realization of the
rights and benefits afforded thereby. In addition, we note that any foreclosure
or other exercise of remedies by the Collateral Trustees will require additional
approvals and consents that have not been obtained from foreign and domestic
regulators and from lenders to, and suppliers, customers or other contractual
parties of one or more Subsidiaries of AES and failure to obtain such approval
or consent could result in a default, or a breach of agreement or other legal
obligations of such Subsidiaries.

(xi) Any security interest in proceeds is subject to the limitations set forth
in Section 9-315 of the UCC.

(xii) Our opinions in paragraphs 3 and 4 above are limited to Articles 8 and 9
of the UCC.



--------------------------------------------------------------------------------

To the Bank Parties

and the Administrative Agent

referred to Below

   4   

June [    ], 2011

 

(xiii) We express no opinion as to whether a New York State or United States
federal court would enforce the exclusivity of the jurisdiction of any New York
State or United States federal court provided for in the Credit Documents.

(xiv) We express no opinion on the effectiveness of any service of process made
other than in accordance with applicable law.

(xv) Except as expressly set forth in paragraph 5 above, we express no opinion
as to the United States federal or any state securities laws.

(xvi) We express no opinion as to the validity, legally binding effect or
enforceability of any provision of the Credit Documents that permits a Bank to
collect any portion of the stated principal amount of any Loan upon acceleration
or prepayment thereof to the extent determined to constitute unearned interest.

(xvii) As to various provisions in the Credit Documents that grant the
Administrative Agent, the Banks or the Collateral Trustees certain rights to
make determinations or take actions in their discretion, we assume that such
discretion will be exercised in good faith and in a commercially reasonable
manner.

(xviii) We express no opinion as to any regulatory scheme applicable to, or any
license or permit required in connection with, the businesses conducted by AES
or its subsidiaries and our opinions expressed in paragraph 1 above relate only
to laws, actions and filings, which, in our experience, are normally applicable
to general business corporations in relation to transactions of the type
contemplated by the Credit Agreement and, in particular, we express no opinion
as to the Federal Power Act or any other energy or electricity law or any rule
or regulation thereunder or any law, rule or regulation applicable to, or any
approval given or required to be given by, the Federal Energy Regulatory
Commission.

The foregoing opinion is limited to the laws of the State of New York and the
federal laws of the United States of America. We have assumed that (i) AES is
validly existing and, to the extent applicable, in good standing under the laws
of its jurisdiction of organization and (ii) the execution, delivery and
performance by AES of the Credit Agreement are within its corporate powers, have
been duly authorized by all necessary corporate action on the part of AES and do
not contravene the articles or certificate of incorporation or bylaws or other
constitutive documents of AES or any law, rule or regulation (other than
applicable United States federal or New York State laws and regulations that in
our experience are normally applicable to general business corporations in
relation to transactions of the type contemplated by the Credit Agreement)
applicable to AES. We have further assumed that AES has duly executed and
delivered the Credit Agreement. We have assumed that (i) at the time that each
of the Original Security Agreement, the Original Collateral Trust Agreement and
any amendment thereto (collectively, the “Underlying Documents”) was entered
into by AES and at all times thereafter, (x) AES was validly existing and in
good standing under the laws of its jurisdiction of organization, (y) the
execution, delivery and performance by AES of each Underlying Document were
within its corporate powers, had been duly authorized by all necessary corporate
action on the part of AES and did not contravene the constitutive documents of
AES or any law, rule or regulation applicable to AES and (z) each Underlying
Document was executed and delivered by



--------------------------------------------------------------------------------

To the Bank Parties

and the Administrative Agent

referred to Below

   5   

June [    ], 2011

 

AES and (ii) immediately prior to the effectiveness of the Credit Agreement and
the designation of the Credit Agreement as an “Other Debt Agreement” under the
Collateral Trust Agreement, (w) each Collateral Document constituted a valid and
binding agreement of each party thereto, (x) the Security Agreement was
effective to create, in favor of the Collateral Trustees for the benefit of the
Secured Holders, as security for the Secured Obligations, a valid security
interest (the “Existing AES Security Agreement”) in the right, title and
interest of AES in that portion of the Collateral, as defined therein, described
therein in which a security interest may be created pursuant to Article 9 of the
UCC, (y) the Existing AES Security Interest in the Pledged Certificated Equity
Securities and Pledged Instruments was perfected and (z) the Collateral Trustees
had, for the benefit of the Secured Holders, control (within the meaning of
Section 8-106 of the UCC) of the Pledged Certificated Equity Securities. This
opinion is delivered to you in connection with the above matter.

This opinion may not be relied upon by you for any other purpose or relied upon
by any other person without our prior written consent, except that any person
that becomes a Bank Party in accordance with the provisions of Section 10.06(c)
of the Credit Agreement may rely upon this opinion as if it were specifically
addressed and delivered to such person on the date hereof.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT B-3

[See attached]



--------------------------------------------------------------------------------

[FORM OF OPINION OF MORRIS, NICHOLS, ARSHT & TUNNELL, DELAWARE

COUNSEL TO THE BORROWER]

[Letterhead of Morris, Nichols, Arsht & Tunnell LLP]

June 1, 2011

The addressees listed on Schedule I attached hereto

 

  Re: The AES Corporation

Ladies and Gentlemen:

We have acted as special Delaware counsel to The AES Corporation, a Delaware
corporation (“Borrower”), in connection with certain matters of Delaware law set
forth below relating to that certain Credit Agreement dated
                    , 2011 (the “Credit Agreement”) among the Borrower, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC and
Morgan Stanley Senior Funding, Inc., as joint lead arrangers and joint book
runners, J.P. Morgan Securities LLC and Morgan Stanley Senior Funding, Inc., as
co-syndication agents, Barclays Capital, BNP Paribas, Credit Agricole CIB,
Mitsubishi UFJ Securities, Scotia Capital and Union Bank, N.A., as co-managers,
Bank of America, N.A., as agent (in such capacity, the “Agent”), and the banks
listed on the signature pages thereof as of the date hereof (collectively, the
“Bank Parties” and each, individually, a “Bank Party”). Non-capitalized terms
used in connection with the opinions given herein with respect to matters within
the scope of Article 9 of the Uniform Commercial Code are used as defined in the
Uniform Commercial Code as enacted and presently in effect in the State of
Delaware (the “Delaware UCC”), to the extent that they are defined in the
Delaware UCC.

In rendering this opinion, we have examined and relied upon copies of the
following documents in the forms provided to us: the Security Agreement dated
December 12, 2002 (the “Original Security Agreement”) by and among the Borrower,
the other persons listed on the signature pages thereof and the Additional
Grantors (as defined therein), Wilmington



--------------------------------------------------------------------------------

To the addressees listed on Schedule I

June 1, 2011

Page 2

 

Trust Company, as corporate trustee (the “Original Corporate Trustee”) and Bruce
L. Bisson, as individual trustee (the “Original Individual Trustee” and together
with the Original Corporate Trustee, the “Original Collateral Trustees”);
Amendment No. 1 dated July 29, 2003 to the Original Security Agreement (the
“Security Agreement Amendment” and together with the Original Security Agreement
amended thereby, the “Security Agreement”); the Collateral Trust Agreement dated
as of December 12, 2002 (the “Original Collateral Trust Agreement”) by and among
the Borrower, the other persons listed on the signature pages thereto, the
Additional Grantors (as defined in the Security Agreement) and the Original
Collateral Trustees; Amendment No. 1 dated July 29, 2003 to the Original
Collateral Trust Agreement (the “Collateral Trust First Amendment” and together
with the Original Collateral Trust Agreement amended thereby, the “First Amended
Collateral Trust Agreement”); Amendment No. 2 dated March 17, 2004 to the First
Amended Collateral Trust Agreement (the “Collateral Trust Second Amendment” and
together with the First Amended Collateral Trust Agreement amended thereby, the
“Second Amended Collateral Trust Agreement”); Amendment No. 3 dated August 26,
2009 to the Second Amended Collateral Trust Agreement (the “Collateral Trust
Third Amendment” and together with the Second Amended Collateral Trust Agreement
amended thereby, the “Collateral Trust Agreement”); the Assignment and
Assumption Agreement dated as of December 13, 2004 by and among the Original
Collateral Trustees, as assignors, Union Bank of California, N.A. (the
“Corporate Trustee”) and Vicki Elnick (the “Individual Trustee” and together
with the Corporate Trustee, the “Collateral Trustees”), as assignees, and
Citicorp USA, Inc., as Required Representative (as defined in the Collateral
Trust Agreement); the UCC-1 Financing Statement No. 2008 1876760 naming Borrower
as “debtor” and the Collateral Trustees as “secured party” (the “Original
Borrower Security Agreement Financing Statement”) as filed in the Office of the
Secretary of State of the State of Delaware (the “State Office”) on June 2,
2008; the UCC Financing Statement Amendment No. 2008 2423570 naming Borrower as
“debtor” and the Collateral Trustees as “secured party” (the “Borrower Security
Agreement Financing Statement Amendment” and the Original Borrower Security
Agreement Financing Statement as amended by the Borrower Security Agreement
Financing Statement Amendment, the “Borrower Security Agreement Financing
Statement”) as filed in the State Office on July 15, 2008; the UCC-1 Financing
Statement No. 2008 1876935 naming Borrower as “debtor” and the Collateral
Trustees as “secured party” (the “Original Borrower Collateral Trust Agreement
Financing Statement” and together with the Original Borrower Security Agreement
Financing Statement, the “Original Financing Statements” and each individually,
an “Original Financing Statement”) as filed in the State Office on June 2, 2008;
the UCC Financing Statement Amendment No. 2008 2423794 naming Borrower as
“debtor” and the Collateral Trustees as “secured party” (the “Borrower
Collateral Trust Agreement Financing Statement Amendment” and the Original
Borrower Collateral Trust Agreement Financing Statement as amended by the
Borrower Collateral Trust Agreement Financing Statement Amendment, the “Borrower
Collateral Trust Agreement Financing Statement”) as filed in the State Office on
July 15, 2008; and a certified copy of the Sixth Restated Certificate of
Incorporation of Borrower as filed in the State Office on April 25, 2000. In
such examinations, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as copies or drafts of
documents to be executed and the legal competence and capacity of natural
persons to complete the execution of documents. We have further assumed for
purposes of this opinion: (i) the due formation or



--------------------------------------------------------------------------------

To the addressees listed on Schedule I

June 1, 2011

Page 3

 

organization, valid existence and good standing of each entity that is a
signatory to any of the above-referenced documents under the laws of the
jurisdiction of its formation or organization; (ii) the due authorization,
authentication, adoption, approval, certification, acknowledgement, execution,
filing, indexing and delivery, as applicable, of each of the above-referenced
documents by each of the parties thereto; (iii) that the Borrower Security
Agreement Financing Statement provides the mailing address of Borrower and the
names and mailing addresses of the Collateral Trustees and sufficiently
indicates the “Collateral” (as defined in the Security Agreement) in accordance
with Section 9-502 of the Delaware UCC; (iv) that the Borrower Collateral Trust
Agreement Financing Statement provides the mailing address of Borrower and the
names and mailing addresses of the Collateral Trustees and sufficiently
indicates the “Additional Collateral Trust Agreement Collateral” (as defined in
the Collateral Trust Agreement) in accordance with Section 9-502 of the Delaware
UCC; (v) that the Borrower is organized solely under the laws of the State of
Delaware; (vi) that each of the above-referenced documents constitutes a legal,
valid and binding agreement of each of the parties thereto and is enforceable
against each of the parties thereto in accordance with its terms; and (vii) that
the documents examined by us are in full force and effect, express the entire
understanding of the parties thereto with respect to the subject matter thereof
and have not been amended, supplemented or otherwise modified, except as
referenced herein. No opinion is expressed herein with respect to the
requirements of, or compliance with, federal or state securities or blue sky
laws. As to any facts material to our opinion, other than those assumed, we have
relied without independent investigation on the above-referenced documents and
on the accuracy as of the date hereof of the matters therein contained. We have
not reviewed any documents other than those referenced above in connection with
rendering this opinion, and we have assumed there are no documents that are
contrary to or inconsistent with the opinions herein expressed.

Based on and subject to the foregoing and to the further assumptions and
qualifications set forth below, and limited in all respects to matters of
Delaware law, it is our opinion that:

1. The Borrower Security Agreement Financing Statement having been filed, solely
to the extent that the Delaware UCC is applicable to the perfection of the
security interest of the Collateral Trustees in the “Collateral” (as defined in
the Security Agreement) owned or acquired by Borrower (the “Borrower
Collateral”), the security interest of the Collateral Trustees in that portion
of the Borrower Collateral as to which a security interest can be perfected by
filing a financing statement in the State Office under the Delaware UCC (the
“Borrower Filing Collateral”) is perfected.

2. The Borrower Collateral Trust Agreement Financing Statement having been
filed, solely to the extent that the Delaware UCC is applicable to the
perfection of the security interest of the Collateral Trustees in the
“Additional Collateral Trust Agreement Collateral” (as defined in the Collateral
Trust Agreement) owned or acquired by Borrower (the “Borrower Additional
Collateral Trust Agreement Collateral”), the security interest of the Collateral
Trustees in that portion of the Borrower Additional Collateral Trust Agreement
Collateral as to which a security interest can be perfected by filing a
financing statement in the



--------------------------------------------------------------------------------

To the addressees listed on Schedule I

June 1, 2011

Page 4

 

State Office under the Delaware UCC (the “Borrower Additional Collateral Trust
Agreement Filing Collateral”) is perfected.

In connection with the opinions set forth above, we have assumed that (i) the
Security Agreement creates or, with respect to after acquired property, will
create in favor of the Collateral Trustees a valid security interest in and to
the Borrower Filing Collateral, which security interest has attached or, with
respect to after acquired property, will attach under the Uniform Commercial
Code as in effect in the State of New York (the “New York UCC”), (ii) the
Collateral Trust Agreement creates or, with respect to after acquired property,
will create in favor of the Collateral Trustees a valid security interest in and
to the Borrower Additional Collateral Trust Agreement Filing Collateral
(collectively with the Borrower Filing Collateral, the “Filing Collateral”),
which security interest has attached or, with respect to after acquired
property, will attach under the New York UCC, and (iii) the substantive laws of
the Delaware UCC (and not the Delaware UCC choice-of-law rules) govern the
perfection of a security interest in the Filing Collateral.

In addition, in connection with the opinions set forth above, we express no
opinion as to (i) the effect of perfection or nonperfection or the priority of
any security interest of the Collateral Trustees in any portion of the Filing
Collateral, (ii) the existence, legality, validity, binding effect or
enforceability of any security interest under the Security Agreement, the
Collateral Trust Agreement or otherwise, (iii) the rights or interests of any of
the parties to the Security Agreement, the Collateral Trust Agreement or any
other person or entity in, or title of any such parties, persons or entities to,
any of the Filing Collateral, or as to the value of any such Filing Collateral,
(iv) any Borrower Collateral or Borrower Additional Collateral Trust Agreement
Collateral until such Borrower Collateral or Borrower Additional Collateral
Trust Agreement Collateral is acquired by Borrower; (v) in the case of any
Filing Collateral that is secured by other property, the rights or interests of
any of the parties to the Security Agreement, the Collateral Trust Agreement or
any other person or entity in, or title of any such parties, persons or entities
to, any of such underlying property, (vi) any collateral other than the Filing
Collateral, (vii) any Filing Collateral due from any government or any agency or
instrumentality thereof, (viii) any Filing Collateral that constitutes fixtures,
as-extracted collateral or timber to be cut, (ix) any Filing Collateral that
constitutes commercial tort claims, (x) any Filing Collateral that constitutes
consumer goods, (xi) any Filing Collateral that constitutes goods subject to a
negotiable document of title and (xii) transactions excluded from the
application of Article 9 of the Delaware UCC pursuant to the provisions of
Section 9-109 thereof. Further, to the extent the opinions set forth above
relate to proceeds, such opinions are subject to the qualification that the
perfection of an interest in proceeds is subject to the limitations and
requirements of Section 9-315 of the Delaware UCC.

Further, in connection with the opinions set forth above, we note that the
security interest of the Collateral Trustees in certain Filing Collateral may be
subject to the rights of account debtors in respect of such Filing Collateral,
claims and defenses of such account debtors and terms of agreements with such
account debtors.

In addition, we express no opinion as to any actions that may be required to be
taken periodically under the Delaware UCC or other applicable law in order for
the effectiveness



--------------------------------------------------------------------------------

To the addressees listed on Schedule I

June 1, 2011

Page 5

 

of the Borrower Security Agreement Financing Statement or the Borrower
Collateral Trust Agreement Financing Statement (the Borrower Collateral Trust
Agreement Financing Statement together with the Borrower Security Agreement
Financing Statement, the “Financing Statements” and each individually, a
“Financing Statement”), or the perfection of the security interest of the
Collateral Trustees in the Filing Collateral, to be maintained. We note,
however, that the perfection of the security interest of the Collateral Trustees
in the Filing Collateral and the effectiveness of each Financing Statement will
either terminate or be materially limited (i) unless an appropriate continuation
statement is properly filed (a) within the period of six months prior to the
expiration of the five-year period from the date of the original filing of each
Original Financing Statement and (b) if a prior continuation statement has been
filed, within the period of six months prior to the expiration of the Original
Financing Statement continued by such prior continuation statement, (ii) if
Borrower changes its name so as to make the relevant Financing Statement
seriously misleading, unless an amendment to such Financing Statement that
renders such Financing Statement not seriously misleading is properly filed
within four months after such a change in name, (iii) if Borrower changes its
jurisdiction of formation or organization to another jurisdiction, four months
after Borrower changes its jurisdiction of formation or organization to another
jurisdiction, unless such security interest is perfected in such new
jurisdiction within such time, (iv) if Borrower transfers the relevant Filing
Collateral to a person or entity that thereby becomes a debtor and is located in
another jurisdiction, one year after Borrower transfers such Filing Collateral
to a person or entity that thereby becomes a debtor and is located in another
jurisdiction, unless such security interest is perfected in such new
jurisdiction within such time, and (v) if Borrower becomes organized under the
laws of another jurisdiction in addition to the State of Delaware.

Further, the opinions set forth above are subject to the effect of
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other laws of general application relating to or affecting the enforcement of
creditors’ rights and remedies, as from time to time in effect, (ii) application
of equitable principles (regardless of whether such enforceability is considered
in a proceeding in equity or at law), (iii) principles of course of dealing or
course of performance and standards of good faith, fair dealing, materiality and
reasonableness that may be applied by a court to the exercise of rights and
remedies by, and other acts of, a creditor, and (iv) considerations of public
policy with respect to the enforceability of exculpation, indemnification and
limitation on damages provisions.

This opinion speaks only as of the date hereof, and is based on our
understandings and assumptions as to present facts and a review of the above
referenced documents and the application of Delaware law as the same exist on
the date hereof, and we undertake no duty to update or supplement this opinion
for the benefit of any person or entity with respect to any facts or
circumstances that may hereafter come to our attention or any changes in facts,
circumstances or law that may hereafter occur or take effect. The opinions
herein expressed are intended solely for the benefit of the addressees hereof
and may not be relied upon by any other person or entity or for any other
purpose without our prior written consent except that any person or entity that
becomes a Bank Party in accordance with the provisions of Section 10.06(c) of
the Credit Agreement may rely upon this opinion as if it were specifically
addressed and delivered to such person on the date hereof.



--------------------------------------------------------------------------------

To the addressees listed on Schedule I

June 1, 2011

Page 6

 

Very truly yours, MORRIS, NICHOLS, ARSHT & TUNNELL Louis G. Hering



--------------------------------------------------------------------------------

SCHEDULE I

Identification of Addressees of

The AES Corporation Opinion

Dated June 1, 2011

The Bank Parties

c/o Bank of America, N.A., as Agent

One Bryant Park

New York, NY 10036

The Agent

One Bryant Park

New York, NY 10036



--------------------------------------------------------------------------------

EXHIBIT B-4

[See attached]



--------------------------------------------------------------------------------

[FORM OF OPINION OF MAPLES AND CALDER, CAYMAN ISLANDS COUNSEL FOR THE

BORROWER]

LOGO [g192617appip41a.jpg]

Our ref SMC/600534/21145685v3

to the Addressees named in the Schedule

[date] 2011

Dear Sirs

AES International Holdings II, Ltd.

We have acted as counsel as to Cayman Islands law to AES International Holdings
II, Ltd. (the “Company”) in connection with the entry by the Company into
(i) the Credit Agreement among AES Corporation as borrower, Bank of America,
N.A., as Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated, J.P. Morgan
Securities LLC, Morgan Stanley Senior Funding, Inc., as Joint Lead Arrangers and
Joint Book Runners, J.P. Morgan Securities LLC, Morgan Stanley Senior Funding,
Inc., as Co-Syndication Agents, Barclays Capital, BNP Paribas, Credit Agricole
CIB, Mitsubishi UFJ Securities, Scotia Capital, Union Bank, N.A., as
Co-Managers, the Banks listed therein and the Subsidiary Guarantors a party
thereto; and (ii) the Charge and Assignment of Shares dated as of 12 December
2002 between the Company, as chargor, the Wilmington Trust Company, as corporate
trustee, and Bruce L. Bisson as the individual trustee, as amended by an
assignment and assumption agreement dated 13 December 2004 between Wilmington
Trust Company, as corporate trustee, Bruce L. Bisson as individual trustee,
Union Bank of California, N.A. and Vicki Elnick and Citicorp USA, Inc. as
required representative (the “Charge over Shares”).

 

1 Documents Reviewed

We have reviewed originals, copies, drafts or conformed copies of the following
documents:

 

1.1 The Certificate of Incorporation and Memorandum and Articles of Association
of AES El Salvador, Ltd. as registered or adopted on 14 October 1997.

 

1.2 A certificate from a Director of AES El Salvador, Ltd. a copy of which is
annexed hereto (the “Director’s Certificate”).

 

1.3 the Charge over Shares.

 

2 Assumptions

The following opinion is given only as to, and based on, circumstances and
matters of fact existing and known to us on the date of this opinion. This
opinion only relates to the laws of the Cayman Islands which are in force on the
date of this opinion. In giving this opinion we have relied (without further
verification)

 

LOGO [g192617appip41b.jpg]



--------------------------------------------------------------------------------

upon the completeness and accuracy of the Director’s Certificate. We have also
relied upon the following assumptions, which we have not independently verified:

 

2.1 The existence and good standing of the Company as a company limited by
shares incorporated under the laws of the British Virgin Islands and the due
authorisation, execution and unconditional delivery of the Charge over Shares by
the Company, in each case as a matter of British Virgin Islands law and all
other relevant laws (other than the laws of the Cayman Islands).

 

2.2 The Charge over Shares has been authorised and duly executed and
unconditionally delivered by or on behalf of all relevant parties in accordance
with all relevant laws (other than, with respect to the Company, the laws of the
Cayman Islands).

 

2.3 The choice of Cayman Islands law as the governing law of the Charge over
Shares has been made in good faith.

 

2.4 The Company is not subject to legal, arbitral, administrative or other
proceedings in any jurisdiction and no such proceedings have been threatened
against the Company. No steps have been taken to commence the winding up or
dissolution of the Company nor have the directors, members or shareholders taken
any steps to have the Company struck off or placed in liquidation. No steps have
been taken to wind up or dissolve the Company. No receiver has been appointed
over any of the Company’s property or assets.

 

2.5 The execution and delivery of the Charge over Shares does not breach or
conflict with any other agreement into which the Company has entered prior to
the date of this opinion. All preconditions to the obligations of the parties to
the Charge over Shares have been or will be satisfied or duly waived and there
has been or will be no breach of the terms of the Charge over Shares.

 

2.6 Copy documents, conformed copies or drafts of documents provided to us are
true and complete copies of, or in the final forms of, the originals, and
translations of documents provided to us are complete and accurate.

 

2.7 All signatures, initials and seals are genuine.

 

2.8 The final execution version of Charge over Shares existed at the moment of
execution as a single physical document (whether in counterpart or not)
including the entire body of such document, the signature pages and any annexes
and/or schedules thereto.

 

2.9 The power, authority and legal right of all parties under all relevant laws
and regulations (other than, with respect to the Company, the laws of the Cayman
Islands) to enter into, execute, unconditionally deliver and perform their
respective obligations under the Charge over Shares.

 

2.10 The shares which are the subject of the security interest created by the
Charge over Shares (the “Secured Shares”) are not subject to any liens or rights
of forfeiture under the relevant articles of association and the company whose
shares are the Secured Shares has not received a stop notice under Order 50 r.11
of the Grand Court Rules of the Cayman Islands in respect of the Secured Shares.

 

2.11

The existence of the Secured Shares, that immediately prior to the creation of
the Charge over Shares the Company is the legal and beneficial owner of the
Secured Shares and that no encumbrances or equities exist in respect of the
Secured Shares (other than arising by virtue of the laws of the Cayman Islands)
and that there is no contractual or other prohibition (other than

 

2



--------------------------------------------------------------------------------

 

one arising by virtue of the laws of the Cayman Islands) binding upon the
Company preventing the Company from creating the first priority security
interest over the Secured Shares pursuant to the Charge over Shares.

 

2.12 There is nothing under any law (other than the law of the Cayman Islands)
which would or might affect the opinions hereinafter appearing. Specifically, we
have made no independent investigation of the laws of the British Virgin
Islands.

 

2.13 None of the parties to the Charge over Shares is a company incorporated, or
a partnership or foreign company registered, under applicable Cayman Islands law
and all the activities of such parties in relation to the Charge over Shares and
any transactions entered into thereunder have not been and will not be carried
on through a place of business in the Cayman Islands.

 

2.14 The Company is not a sovereign entity of any state and is not a subsidiary,
direct or indirect, of any sovereign entity or state.

 

3 Opinions

Based upon, and subject to, the foregoing assumptions and the qualifications set
out below, and having regard to such legal considerations as we deem relevant,
we are of the opinion that:

 

3.1 The Charge over Shares constitutes the legal, valid and binding obligations
of the Company enforceable in accordance with its terms.

 

3.2 No authorisations, consents, approvals, licences, validations or exemptions
are required by law from any governmental authorities or agencies or other
official bodies in the Cayman Islands in connection with:

 

  (a) the creation, execution or delivery of the Charge over Shares by the
Company;

 

  (b) subject to the payment of the appropriate stamp duty, enforcement of the
Charge over Shares against the Company; or

 

  (c) the performance by the Company of its obligations under the Charge over
Shares.

 

3.3 No taxes, fees or charges (other than stamp duty) are payable (either by
direct assessment or withholding) to the government or other taxing authority in
the Cayman Islands under the laws of the Cayman Islands in respect of:

 

  (a) the execution or delivery of the Charge over Shares;

 

  (b) the enforcement of the Charge over Shares;

 

  (c) the acquisition, ownership or disposal of the Secured Shares by the
Company; or

 

  (d) payments made under, or pursuant to, the Charge over Shares.

The Cayman Islands currently have no form of income, corporate or capital gains
tax and no estate duty, inheritance tax or gift tax.

 

3.4 The courts of the Cayman Islands will observe and give effect to the choice
of Cayman Islands law as the governing law of the Charge over Shares.

 

3



--------------------------------------------------------------------------------

3.5 Based solely on our search of the Register of Writs and Other Originating
Process (the “Court Register”) maintained by the Clerk of the Court of the Grand
Court of the Cayman Islands from the date of incorporation of the Company to [*]
2011 (the “Litigation Search”), the Court Register disclosed no writ,
originating summons, originating motion, petition, counterclaim nor third party
notice (“Originating Process”) nor any amended Originating Process pending
before the Grand Court of the Cayman Islands, in which the Company is a
defendant or respondent.

 

3.6 It is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of the Charge over Shares that any document be filed,
recorded or enrolled with any governmental authority or agency or any official
body in the Cayman Islands.

 

3.7 The Charge over Shares creates a valid security interest over the Secured
Shares. In relation to the Charge over Shares:

 

  (a) no steps are required as a matter of Cayman Islands law to perfect such
security interest or to regulate its ranking in point of priority; and

 

  (b) subject to the insolvency laws applicable to the Company the security
interest created by the Charge over Shares will have priority over any claims by
third parties (other than those preferred by law).

 

3.8 None of the parties to the Charge over Shares is or will be treated as
resident, domiciled or carrying on or transacting business in the Cayman Islands
solely by reason of the negotiation, preparation or execution of the Charge over
Shares, or the enforcement of it in the Cayman Islands.

 

3.9 None of the chargor or the chargee will be required to be licenced,
qualified, or otherwise entitled to carry on business in the Cayman Islands in
order to enforce their respective rights under the Charge over Shares, or as a
consequence of the execution, delivery and performance of the Charge over
Shares.

 

4 Qualifications

The opinions expressed above are subject to the following qualifications:

 

4.1 The term “enforceable” as used above means that the obligations assumed by
the Company under the Charge over Shares are of a type which the courts of the
Cayman Islands will enforce. It does not mean that those obligations will
necessarily be enforced in all circumstances in accordance with their terms. In
particular:

 

  (a) enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganisation, readjustment of debts or moratorium or other laws of general
application relating to or affecting the rights of creditors;

 

  (b) enforcement may be limited by general principles of equity. For example,
equitable remedies such as specific performance may not be available, inter
alia, where damages are considered to be an adequate remedy;

 

  (c) some claims may become barred under the statutes of limitation or may be
or become subject to defences of set off, counterclaim, estoppel and similar
defences;

 

4



--------------------------------------------------------------------------------

  (d) where obligations are to be performed in a jurisdiction outside the Cayman
Islands, they may not be enforceable in the Cayman Islands to the extent that
performance would be illegal under the laws of that jurisdiction;

 

  (e) the courts of the Cayman Islands have jurisdiction to give judgment in the
currency of the relevant obligation and statutory rates of interest payable upon
judgments will vary according to the currency of the judgment. If the Company
becomes insolvent and is made subject to a liquidation proceeding, the courts of
the Cayman Islands will require all debts to be proved in a common currency,
which is likely to be the “functional currency” of the Company determined in
accordance with applicable accounting principles. Currency indemnity provisions
have not been tested, so far as we are aware, in the courts of the Cayman
Islands;

 

  (f) arrangements that constitute penalties will not be enforceable;

 

  (g) the courts of the Cayman Islands may decline to exercise jurisdiction in
relation to substantive proceedings brought under or in relation to the Charge
over Shares in matters where they determine that such proceedings may be tried
in a more appropriate forum;

 

  (h) we reserve our opinion as to the enforceability of the relevant provisions
of the Charge over Shares to the extent that they purport to grant exclusive
jurisdiction to the courts of a particular jurisdiction as there may be
circumstances in which the courts of the Cayman Islands would accept
jurisdiction notwithstanding such provisions; and

 

  (i) a company cannot, by agreement or in its articles of association, restrict
the exercise of a statutory power and there exists doubt as to enforceability of
any provision in the Charge over Shares whereby the Company covenants not to
exercise powers specifically given to its shareholders by the Companies Law
(2010 Revision) of the Cayman Islands, including, without limitation, the power
to increase its authorised share capital, amend its memorandum and articles of
association, or present a petition to a Cayman Islands court for an order to
wind up the Company.

 

4.2 Applicable court fees will be payable in respect of the enforcement of the
Charge over Shares.

 

4.3 Cayman Islands stamp duty may be payable if the original Charge over Shares
are brought to or executed in the Cayman Islands.

 

4.4 The obligations of the Company may be subject to restrictions pursuant to
United Nations sanctions as implemented under the laws of the Cayman Islands
and/or restrictive measures adopted by the European Union Council for Common
Foreign and Security Policy extended to the Cayman Islands by the Order of Her
Majesty in Council.

 

4.5 A certificate, determination, calculation or designation of any party to the
Charge over Shares as to any matter provided therein might be held by a Cayman
Islands court not to be conclusive final and binding if, for example, it could
be shown to have an unreasonable or arbitrary basis, or in the event of manifest
error.

 

4.6 The Litigation Search of the Court Register would not reveal, amongst other
things, an Originating Process filed with the Grand Court which, pursuant to the
Grand Court Rules or best practice of the Clerk of the Courts’ office, should
have been entered in the Court Register but was not in fact entered in the Court
Register (properly or at all).

 

5



--------------------------------------------------------------------------------

4.7 In principle the courts of the Cayman Islands will award costs and
disbursements in litigation in accordance with the relevant contractual
provisions but there remains some uncertainty as to the way in which the rules
of the Grand Court will be applied in practice. Whilst it is clear that costs
incurred prior to judgment can be recovered in accordance with the contract, it
is likely that post-judgment costs (to the extent recoverable at all) will be
subject to taxation in accordance with Grand Court Rules Order 62.

 

4.8 The interest of the secured party created pursuant to the Charge over Shares
will rank after (i) any prior legal or perfected equitable interest in the
Secured Shares and (ii) any later legal interest in the Secured Shares created
in favour of a bona fide purchaser or mortgagee for value without notice of the
security interest created pursuant to the Charge over Shares.

 

4.9 The courts of the Cayman Islands would not recognise or enforce foreclosure
(meaning the assumption by the mortgagee of beneficial ownership of the Secured
Shares and the extinction of the mortgagor’s equity of redemption therein)
against the Secured Shares pursuant to any provision in the Charge over Shares
in the absence of foreclosure proceedings against the relevant mortgagor in the
courts of the Cayman Islands, or a judgment in respect of foreclosure
proceedings against the mortgagor in the courts of another jurisdiction which
the courts of the Cayman Islands are prepared to enforce in accordance with the
usual principles applicable to the enforcement of foreign judgments in the
Cayman Islands.

 

4.10 Following the English decision in MacMillan Inc. V Bishopsgate Trust (No.
3) [1995] 1 W.L.R. 978, which would be persuasive although not technically
binding in the courts of the Cayman Islands, it is not necessarily the case
that, as a matter of Cayman Islands conflict of law rules, priorities of
competing interests in shares in a Cayman Islands company will be determined
according to the jurisdiction of incorporation of such company, for example,
when the register of members is maintained in another jurisdiction.

 

4.11 The articles of association (the “Articles”) of AES El Salvador, Ltd.
contain restrictions on the transferability of its shares which may affect the
ability of the secured party to realise its security by, for example, selling
the Secured Shares. Article 9 of the Articles confer on the Board of Directors
of the company the right to refuse to register transfers of shares in its sole
discretion. Unless and until the Board of Directors resolves to register a
transfer of Secured Shares in accordance with the Articles and such transfer is
duly registered in the company’s register of members, the Company shall, as a
matter of Cayman Islands law, remain the legal and registered holder of the
Secured Shares.

 

4.12 All transfers of shares and any alteration in the status of the members of
a company that take place after the commencement of the winding up of the
company are void unless, in the case of a transfer of shares in a voluntary
winding up, the transfer is made to or with the sanction of the liquidator or,
in the case of a winding up by, or under the supervision of, the Court, the
Court consents.

 

4.13 We reserve our opinion as to the extent to which the courts of the Cayman
Islands would, in the event of any relevant illegality, sever the offending
provisions and enforce the remainder of the transaction of which such provisions
form a part, notwithstanding any express provisions in this regard.

 

4.14 We make no comment with regard to the references to foreign statutes in the
Charge over Shares.

 

6



--------------------------------------------------------------------------------

We express no view as to the commercial terms of the Charge over Shares or
whether such terms represent the intentions of the parties and make no comment
with regard to the representations that may be made by the Company.

This opinion is addressed to and is for the benefit solely of the addressees and
may not be relied upon by, or disclosed to, any other person without our prior
written consent.

Yours faithfully

Maples and Calder

 

7



--------------------------------------------------------------------------------

[FORM OF OPINION OF MAPLES AND CALDER, CAYMAN ISLANDS COUNSEL FOR THE

BORROWER]

Schedule

The Banks and the Administrative Agent (as defined below)

c/o Bank of America, N.A., as Administrative Agent

One Bryant Park

New York, NY 10036

AES International Holdings II, Ltd.

PO Box 662

Road Town, Tortola

British Virgin Islands



--------------------------------------------------------------------------------

[FORM OF OPINION OF MAPLES AND CALDER, CAYMAN ISLANDS COUNSEL FOR THE

BORROWER]

AES El Salvador, Ltd.

PO Box 31106

Grand Cayman

KY1-1205

Cayman Islands

[date]

 

To: Maples and Calder

PO Box 309, Ugland House

Grand Cayman

KY1-1104

Cayman Islands

Dear Sirs

AES El Salvador, Ltd. (the “Company”)

I, [    ], being a director of the Company, am aware that you are being asked to
provide a legal opinion (the “Opinion”) in relation to certain aspects of Cayman
Islands law. Capitalised terms used in this certificate have the meaning given
to them in the Opinion. I hereby certify that:

 

1 The Memorandum and Articles of Association of the Company as adopted or
registered on 14 October 1997 remain in full force and effect and are unamended.

 

2 The authorised share capital of the Company is US$50,000 divided into 50,000
shares of US$1.00 par value each. The issued share capital of the Company is
2,000 shares of US$1.00 each, which have been issued and are fully paid up.

I confirm that you may continue to rely on this certificate as being true and
correct on the day that you issue the Opinion unless I shall have previously
notified you personally to the contrary.

 

Signature:

 

 

 

[Director]



--------------------------------------------------------------------------------

EXHIBIT B-5

[See attached]



--------------------------------------------------------------------------------

Form of Opinion

 

Our ref    KQW/ 999999/10162937v3.002 Direct tel    +1 284 852 3003 Email   
Karen.gilbert@maplesandcalder.com

The Banks and the Administrative Agent (as defined below)

c/o Bank of America, N.A., as Administrative Agent

One Bryant Park

New York, NY 10036

[    ] June 2011

Dear Sirs

AES International Holdings II, Ltd. (the “Company”)

We have acted as counsel as to British Virgin Islands law to the Company in
connection with the entry by the Company into the Credit Agreement dated 27 May
2011 among AES Corporation (“AES”) as borrower, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, J.P. Morgan Securities LLC, Morgan Stanley Senior Funding,
Inc., as Joint Lead Arrangers and Joint Book Runners, J.P. Morgan Securities LLC
and Morgan Stanley Senior Funding, Inc., as Co-Syndication Agents, Barclays
Capital, BNP Paribas, Credit Agricole CIB, Mitsubishi UFJ Securities, Scotia
Capital, Union Bank, N.A., as Co-Managers, Bank of America, N.A., as Agent for
the Bank Parties and each lender from time to time party thereto (collective the
“Banks”).

 

1 Documents Reviewed

We have reviewed originals, copies, drafts or conformed copies of the following
documents:

 

1.1 A registered agent’s certificate dated [ ] 2011, issued by Citco BVI
Limited, the Company’s registered agent, (a copy of which is attached as
Annexure A) (the “Registered Agent’s Certificate”).

 

1.2 The public records of the Company on file and available for public
inspection at the Registry of Corporate Affairs in the British Virgin Islands
(the “Registry of Corporate Affairs”) on [    ] June 2011 including:

 

  (a) the Company’s Certificate of Incorporation; and

 

  (b) the Company’s Memorandum and Articles of Association.

 

1.3 The records of proceedings on file with and available for inspection on
[    ] June 2011 at the British Virgin Islands High Court Registry (the “High
Court Registry”).



--------------------------------------------------------------------------------

1.4 A Charge and Assignment of Shares in AES El Salvador Ltd. and AES South
American Holdings Ltd. dated 12 December 2002 between the Company, as chargor,
Union Bank of California, N.A. as successor to the Wilmington Trust Company, as
corporate trustee, and Vicki Elnick as successor to Bruce L. Bisson as the
individual trustee (the “Charge over Shares”).

 

1.5 A Collateral Trust Agreement dated 12 December 2002 between AES, the
Grantors (as defined therein) (including the Company), Union Bank of California,
N.A. as successor to the Wilmington Trust Company, as corporate trustee and
Vicki Elnick as successor to Bruce L. Bisson as the individual trustee (the
“Collateral Trust Agreement”).

 

1.6 An amending agreement dated 29 July 2003 between AES, the Grantors (as
defined in the Collateral Trust Agreement) (including the Company), Union Bank
of California, N.A. as successor to the Wilmington Trust Company, as corporate
trustee and Vicki Elnick as successor to Bruce L. Bisson as the individual
trustee, amending the terms of the Collateral Trust Agreement.

 

1.7 An amending agreement dated 17 March 2004 between AES, the Grantors (as
defined in the Collateral Trust Agreement) (including the Company), Union Bank
of California, N.A. as successor to the Wilmington Trust Company, as corporate
trustee and Vicki Elnick as successor to Bruce L. Bisson as the individual
trustee, amending the terms of the Collateral Trust Agreement.

 

1.8 An assignment and assumption agreement dated 13 December 2004 between
Wilmington Trust Company, as corporate trustee, Bruce L. Bisson as individual
trustee (together the “Assignors”), Union Bank of California, N.A. and Vicki
Elnick (together the “Assignees”) and Citicorp USA, Inc. as required
representative.

The documents referred to in paragraphs 1.4 to 1.7 above are collectively
referred to as the “Transaction Documents”.

 

2 Assumptions

In giving this opinion we have assumed (without further verification) the
completeness and accuracy of the Registered Agent’s Certificate and the
Director’s Certificate. We have also relied upon the following assumptions,
which we have not independently verified:

 

2.1 The Transaction Documents have been authorised and duly executed and
unconditionally delivered by or on behalf of all relevant parties, including the
Company as a matter of British Virgin Islands law, in accordance with all
relevant laws, including the laws of the British Virgin Islands.

 

2.2 The Transaction Documents are legal, valid, binding and enforceable against
all relevant parties in accordance with their respective terms under the laws of
the Cayman Islands and the State of New York (the “Governing Laws”) and all
other relevant laws (other than the laws of the British Virgin Islands).

 

2.3 The choice of the Governing Laws as the governing laws of the Transaction
Documents has been made in good faith and would be regarded as a valid and
binding selection which will be upheld by the courts of the Cayman Islands and
the courts of the State of New York and any other relevant jurisdiction (other
than the British Virgin Islands) as a matter of the Governing Law and all other
relevant laws (other than the laws of the British Virgin Islands).

 

2



--------------------------------------------------------------------------------

2.4 Copy documents, conformed copies or drafts of documents provided to us are
true and complete copies of, or in the final forms of, the originals.

 

2.5 All signatures, initials and seals are genuine.

 

2.6 The accuracy and completeness of all factual representations expressed in or
implied by the documents we have examined.

 

2.7 That all public records of the Company which we have examined are accurate
and that the information disclosed by the searches which we conducted against
the Company at the Registry of Corporate Affairs and the High Court Registry is
true and complete and that such information has not since then been altered and
that such searches did not fail to disclose any information which had been
delivered for registration but did not appear on the public records at the date
of our searches.

 

2.8 The power, authority and legal right of all parties under all relevant laws
and regulations (other than, with respect to the Company, the laws of the
British Virgin Islands) to enter into, execute, deliver and perform their
respective obligations under the Transaction Documents.

 

2.9 Under the Governing Laws and all other relevant laws (other than the laws of
the British Virgin Islands) including, without prejudice to the generality of
the foregoing, the governing law and law of situs of the property subject to the
security interests created pursuant to the Transaction Documents (the “Secured
Property”), the Charge over Shares creates a valid security interest over the
Secured Property, any steps required as a matter of the Governing Laws or other
relevant laws (other than the laws of the British Virgin Islands) to perfect
such security interest or to regulate its ranking in point of priority have been
taken and there are no prior encumbrances or interests over the Secured
Property.

 

2.10 There is nothing under any law (other than the law of the British Virgin
Islands) which would or might affect the opinions hereinafter appearing.
Specifically, we have made no independent investigation of the laws of the
Cayman Islands or the laws of the State of New York.

 

3 Opinions

Based upon, and subject to, the foregoing assumptions and the qualifications set
out below, and having regard to such legal considerations as we deem relevant,
we are of the opinion that:

 

3.1 The Company is a company limited by shares registered under the BVI Business
Companies Act, 2004 (the “Act”), in good standing at the Registry of Corporate
Affairs and validly existing under the laws of the British Virgin Islands, and
possesses the capacity to sue and be sued in its own name.

 

3.2 The Company has full power and authority under its Memorandum and Articles
of Association to perform its obligations under the Transaction Documents.

 

3.3 The performance by the Company of its obligations under the Transaction
Documents will not conflict with or result in a breach of any of the terms or
provisions of the Memorandum and Articles of Association of the Company or any
law, public rule or regulation applicable to the Company in the British Virgin
Islands currently in force.

 

3



--------------------------------------------------------------------------------

3.4 The Transaction Documents constitute the legal, valid and binding
obligations of the Company enforceable in accordance with their terms.

 

3.5 No authorisations, consents, approvals, licenses, validations, registrations
or exemptions are required by law from any governmental authorities or agencies
or other official bodies in the British Virgin Islands in connection with:

 

  (a) enforcement of the Transaction Documents against the Company; or

 

  (b) the performance by the Company of its obligations under any of the
Transaction Documents.

 

3.6 With the exception of filing fees charged by the Registry of Corporate
Affairs in respect of any optional filings made at the Registry of Corporate
Affairs no taxes, fees or charges (including stamp duty) are payable (either by
direct assessment or withholding) to the government or other taxing authority in
the British Virgin Islands under the laws of the British Virgin Islands in
respect of:

 

  (a) the execution or delivery of the Transaction Documents;

 

  (b) the enforcement of the Transaction Documents; or

 

  (c) payments made under, or pursuant to, the Transaction Documents.

Companies incorporated or registered under the Act are currently exempt from
income and corporate tax. In addition, the British Virgin Islands currently does
not levy capital gains tax on companies incorporated or registered under the
Act. There is no applicable statutory usury or interest limitation law in the
British Virgin Islands which would restrict the recovery of payments or the
performance by the Company of its obligations under the Transaction Documents.

 

3.7 The courts of the British Virgin Islands will observe and give effect to the
choice of the Governing Laws as the governing laws of the Transaction Documents,
as applicable.

 

3.8 Based solely on our inspection of the High Court Registry from the date of
incorporation of the Company there were no actions or petitions pending against
the Company in the High Court of the British Virgin Islands as at the time of
our searches on [    ] June 2011.

 

3.9 On the basis of our searches conducted at the Registry of Corporate Affairs
and at the High Court Registry, no currently valid order or resolution for the
winding-up of the Company and no current notice of appointment of a receiver
over the Company, or any of its assets, appears on the records maintained in
respect of the Company. It is a requirement that notice of appointment of a
receiver made under section 118 of the Insolvency Act 2003 be registered with
the Registry of Corporate Affairs under section 118 of the Insolvency Act 2003.
However, it should be noted that there is no mechanism to file with the Registry
of Corporate Affairs notice of an appointment of a receiver made under foreign
legislation. [In addition we refer you to the Registered Agent’s Certificate
that states that the registered agent is not aware that any liquidation,
dissolution or insolvency proceedings have been commenced against the Company or
that a receiver has been appointed over the Company or any of its assets].

 

4



--------------------------------------------------------------------------------

3.10 The submission to the jurisdiction of the courts of the State of New York
and the courts of the Cayman Islands contained in the Transaction Documents is,
in each case, a valid one and will be upheld by the courts of the British Virgin
Islands.

 

3.11 Service of process in the British Virgin Islands on the Company may be
effected by leaving at the registered office of the Company the relevant
document to be served. On the basis of our search at the Registry of Corporate
Affairs, the registered office of the Company is PO Box 662, Road Town, Tortola,
British Virgin Islands.

 

3.12 Any final and conclusive monetary judgment obtained against the Company in
the courts of the Cayman Islands or the courts of the State of New York in
respect of the Transaction Documents, for a definite sum, may be treated by the
courts of the British Virgin Islands as a cause of action in itself so that no
retrial of the issues would be necessary provided that in respect of the foreign
judgment:

 

  (a) the foreign court issuing the judgment had jurisdiction in the matter and
the Company either submitted to such jurisdiction or was resident or carrying on
business within such jurisdiction and was duly served with process;

 

  (b) the judgment given by the foreign court was not in respect of penalties,
taxes, fines or similar fiscal or revenue obligations of the Company;

 

  (c) in obtaining judgment there was no fraud on the part of the person in
whose favour judgment was given or on the part of the court;

 

  (d) recognition or enforcement of the judgment in the British Virgin Islands
would not be contrary to public policy; and

 

  (e) the proceedings pursuant to which judgment was obtained were not contrary
to natural justice.

On the facts of this matter presented to us we know of no reason, at the date
hereof, which would prevent or hinder the enforcement of such a final judgment
in the British Virgin Islands.

 

3.13 It is not necessary to be licensed, qualified or otherwise entitled to
carry on business in, or otherwise registered with, any governmental or other
authority of or in the British Virgin Islands in order to claim and enforce in
the British Virgin Islands any right in the Transaction Documents.

 

3.14 It is not necessary to ensure the legality, validity, enforceability or
admissibility in evidence of the Transaction Documents that any document be
filed, recorded or enrolled with any governmental authority or agency or any
official body in the British Virgin Islands.

 

3.15 The parties to the Transaction Documents (other than the Company) will not
be deemed to be resident, domiciled or carrying on business in, or subject to,
the laws of the British Virgin Islands by reason only of the execution,
delivery, performance or enforcement of the Transaction Documents.

 

3.16 The Company is subject to the jurisdiction of the courts of the British
Virgin Islands and is not entitled to claim any immunity from suit or execution
of any judgment on the grounds of sovereignty or otherwise.

 

5



--------------------------------------------------------------------------------

3.17 In relation to the Charge over Shares:

 

  (a) the courts of the British Virgin Islands will recognise the security
interest created by the Charge over Shares;

 

  (b) no steps are required as a matter of British Virgin Islands law to perfect
such security interest. However it is a requirement of the Act that the Company
keep a register of all relevant charges created by the Company (the “Register”),
either at the Company’s registered office, or at the office of the Company’s
registered agent. Details of the Charge over Shares should therefore be entered
into the Register. Furthermore, for the purposes of priority, an application
should be made to the British Virgin Islands Registrar of Corporate Affairs to
register the charge created by the Charge over Shares at the Registry of
Corporate Affairs;

 

  (c) subject to registration as detailed in paragraph 3.18(b) above the
security interest created by the Charge over Shares will have priority over any
claims by third parties (other than those preferred by law) including any
liquidator or a creditor of the Company, subject in the case of a winding up of
the Company in a jurisdiction other than the British Virgin Islands to any
provisions of the laws of that jurisdiction as to priority of claims in a
winding up; and

 

  (d) our searches at the Registry of Corporate Affairs reveal that particulars
of the Charge over Shares were registered on 15 January 2003 and amended
particulars were also filed on 10 September 2003 (copies of the filings are
annexed as Annexure B).

 

4 Qualifications

The opinions expressed above are subject to the following qualifications:

 

4.1 The term “enforceable” as used above means that the obligations assumed by
the Company under the Transaction Documents are of a type which the courts of
the British Virgin Islands will enforce. It does not mean that those obligations
will necessarily be enforced in all circumstances in accordance with their
terms. In particular:

 

  (a) enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganisation, readjustment of debts or moratorium or other laws of general
application relating to or affecting the rights of creditors;

 

  (b) enforcement may be limited by general principles of equity. For example,
equitable remedies such as specific performance may not be available, inter
alia, where damages are considered to be an adequate remedy;

 

  (c) some claims may become barred under the statutes of limitation or may be
or become subject to defences of set off, counterclaim, estoppel and similar
defences;

 

  (d) where obligations are to be performed in a jurisdiction outside the
British Virgin Islands, they may not be enforceable in the British Virgin
Islands to the extent that performance would be illegal under the laws of that
jurisdiction;

 

6



--------------------------------------------------------------------------------

  (e) the courts of the British Virgin Islands have jurisdiction to give
judgment in the currency of the relevant obligation and statutory rates of
interest payable upon judgments will vary according to the currency of the
judgment;

 

  (f) obligations to make payments that may be regarded as penalties will not be
enforceable;

 

  (g) the courts of the British Virgin Islands may decline to exercise
jurisdiction in relation to substantive proceedings brought under or in relation
to the Transaction Documents in matters where they determine that such
proceedings may be tried in a more appropriate forum; and

 

  (h) a company cannot, by agreement or in its articles of association, restrict
the exercise of a statutory power. There exists doubt as to enforceability of
any provision whereby the Company covenants not to exercise powers specifically
given to its shareholders by the Act.

 

4.2 To maintain the Company in good standing under the laws of the British
Virgin Islands, annual filing fees must be paid to the Registry of Corporate
Affairs.

 

4.3 The obligations of the Company may be subject to restrictions pursuant to
United Nations sanctions as implemented under the laws of the British Virgin
Islands.

 

4.4 A certificate, determination, calculation or designation of any party to the
Transaction Documents as to any matter provided therein might be held by a
British Virgin Islands court not to be conclusive final and binding if, for
example, it could be shown to have an unreasonable or arbitrary basis, or in the
event of manifest error.

 

4.5 We reserve our opinion as to the extent to which the courts of the British
Virgin Islands would, in the event of any relevant illegality, sever the
offending provisions and enforce the remainder of the transaction of which such
provisions form a part, notwithstanding any express provisions in this regard.

 

4.6 We make no comment with regard to the references to foreign statutes in the
Transaction Documents.

 

4.7 This opinion is given only as to, and based on, circumstances and matters of
fact existing and known to us on the date of this opinion. This opinion only
relates to the laws of the British Virgin Islands which are in force on the date
of this opinion.

 

4.8 We express no view as to the commercial terms of the Transaction Documents
or whether such terms represent the intentions of the parties and make no
comment with regard to the representations that may be made by the Company.

This opinion may be relied upon by the addressees only. It may not be relied
upon by any other person except with our prior written consent, except that any
person that becomes a Bank Party in accordance with the provisions of
Section 10.06(c) of the Credit Agreement may rely upon this opinion as if it
were specifically addressed and delivered to such person on the date hereof.”

Yours faithfully

 

7



--------------------------------------------------------------------------------

Maples and Calder

 

8



--------------------------------------------------------------------------------

Annexure A

Registered Agent's Certificate



--------------------------------------------------------------------------------

Annexure B

Register of Charges



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TERM LOAN FACILITY

ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Bank][their respective capacities as
Banks] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Bank)][the respective Assignors (in their
respective capacities as Banks)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

1. Assignor[s]:                                                      

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

  C-1   AES - Form of Term Loan Facility     Assignment and Assumption Agreement



--------------------------------------------------------------------------------

        

                                                                   

2. Assignee[s]:         

                                                                   

        

                                                                   

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Bank]]

3. Borrower(s): The AES Corporation

4. Agent: Bank of America, N.A., as the agent under the Credit Agreement

5. Credit Agreement: Credit Agreement, dated as of May 27, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time), among The AES Corporation, a Delaware corporation (the “Borrower”), Bank
of America, N.A., as Agent for the Bank Parties and each lender from time to
time party thereto (collectively, the “Banks” and individually, a “Bank”)

6. Assigned Interest[s]:

 

Assignor[s]5

  

Assignee[s]6

  

Facility

Assigned7

   Aggregate
Amount of
Commitment/Loans
for all Banks8      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans9    

CUSIP

Number

                      $                    $                                  
%                          $                    $                     
             %                          $                    $                
                  %   

[7. Trade Date:                              ]10

Effective Date:                                              , 20     [TO BE
INSERTED BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Term Loan
Commitment”, etc.).

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Banks
thereunder.

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

  C-2   AES - Form of Term Loan Facility     Assignment and Assumption Agreement



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and]11 Accepted: BANK OF AMERICA, N.A., as Agent By:  

 

  Title:

 

11

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

  C-3   AES - Form of Term Loan Facility     Assignment and Assumption Agreement



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(c) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.06(c) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Bank
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Bank thereunder, (iv) it is sophisticated with respect
to decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 4.05 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Agent or any other Bank and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Bank,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Agent, [the][any] Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

 

  C-4   AES - Form of Term Loan Facility     Assignment and Assumption Agreement



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

  C-5   AES - Form of Term Loan Facility     Assignment and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

Date:             , 20    

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 2(D) of Schedule 2.10 of that certain Credit Agreement, dated as of
May 27, 2011 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among The AES
Corporation, a Delaware corporation (the “Borrower”), Bank of America, N.A., as
Agent for the Bank Parties (the “Agent”) and each lender from time to time party
thereto (collectively, the “Banks” and individually, a “Bank”) and (b) that
certain Solicited Discounted Prepayment Notice, dated             , 20    , from
the Borrower (the “Solicited Discounted Prepayment Notice”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Credit Agreement.

Pursuant to Section 2(D) of Schedule 2.10 of the Credit Agreement, the Borrower
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[—]% in respect of the Loans] [[—]% in respect of the [—, 20—]1
tranche[(s)] of the [    ]2 Loans] (the “Acceptable Discount”) in an aggregate
amount not to exceed the Solicited Discounted Prepayment Amount.

The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Section 2(D) of Schedule 2.10
of the Credit Agreement.

The Borrower hereby represents and warrants to the Auction Agent and [the
Banks][each Bank of the [—, 20—]3 tranche[s] of the [    ]4 Loans] as follows:

1. [At least ten Business Days have passed since the consummation of the most
recent Discounted Loan Prepayment as a result of a prepayment made by the
Borrower on the applicable Discounted Prepayment Effective Date.] [At least
three Business Days have passed since the date the Borrower was notified that no
Bank was willing to accept any prepayment of any Loan at the Specified Discount,
within the Discount Range or at any discount to par value, as applicable, or in
the case of Borrower Solicitation of Discounted Prepayment Offers, the date of
any Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Bank.]5

2. The Borrower (a) does not possess any information with respect to the
Borrower or any of its Subsidiaries or the securities of any of them that
(i) has not been disclosed by or on

 

1  List multiple tranches if applicable.

2  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

3  List multiple tranches if applicable.

4  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

5  Insert applicable representation.

 

  D-1   AES - Form of Acceptance and Prepayment Notice



--------------------------------------------------------------------------------

behalf of the Borrower or any of its Subsidiaries to the Banks generally prior
to the date hereof and (ii) could be “material” as such term is used in the
United States Federal and state securities laws, and (b) was not directed to
deliver this Acceptance and Prepayment Notice in connection with a proposed
Discounted Loan Prepayment by an Affiliate which had information of the type
referred to in clause (a).

The Borrower acknowledges that the Auction Agent and the relevant Banks are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Borrower requests that the Auction Agent promptly notify each Bank party to
the Credit Agreement of this Acceptance and Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

  D-2   AES - Form of Acceptance and Prepayment Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

THE AES CORPORATION By:  

 

  Name:   Title:

 

  D-3   AES - Form of Acceptance and Prepayment Notice



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

Date:             , 20    

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2(C) of Schedule 2.10 of that certain Credit Agreement, dated as of
May 27, 2011 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among The AES
Corporation, a Delaware corporation (the “Borrower”), Bank of America, N.A., as
Agent for the Bank Parties (the “Agent”) and each lender from time to time party
thereto (collectively, the “Banks” and individually, a “Bank”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.

Pursuant to Section 2(C) of Schedule 2.10 of the Credit Agreement, the Borrower
hereby requests that [each Bank] [each Bank of the [—, 20—]1 tranche[s] of the
[    ]2 Loans] submit a Discount Range Prepayment Offer. Any Discounted Loan
Prepayment made in connection with this solicitation shall be subject to the
following terms:

1. This Borrower Solicitation of Discount Range Prepayment Notice is extended at
the sole discretion of the Borrower to [each Bank] [each Bank of the [—, 20—]3
tranche[s] of the [    ]4 Loans].

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
will be made in connection with this solicitation is [$[—] of Loans] [$[—] of
the [—, 20—]5 tranche[(s)] of the [    ]6 Loans] (the “Discount Range Prepayment
Amount”).7

3. The Borrower is willing to make Discount Loan Prepayments at a percentage
discount to par value greater than or equal to [[—]% but less than or equal to
[—]% in respect of the Loans] [[—]% but less than or equal to [—]% in respect of
the [—, 20—]8 tranche[(s)] of the [    ]9 Loans] (the “Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York time, on the

 

1  List multiple tranches if applicable.

2  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

3  List multiple tranches if applicable.

4  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

5  List multiple tranches if applicable.

6  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

7  Minimum of $10.0 million and whole increments of $1.0 million.

8  List multiple tranches if applicable.

9  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

 

  E-1   AES - Form of Discount Range Prepayment Notice



--------------------------------------------------------------------------------

date that is the third Business Day following the date of delivery of this
notice pursuant to Section 2(C) of Schedule 2.10 of the Credit Agreement.

The Borrower hereby represents and warrants to the Auction Agent and [the
Banks][each Bank of the [—, 20—]10 tranche[s] of the [    ]11 Loans] as follows:

1. [At least ten Business Days have passed since the consummation of the most
recent Discounted Loan Prepayment as a result of a prepayment made by a Borrower
on the applicable Discounted Prepayment Effective Date.][At least three Business
Days have passed since the date the Borrower was notified that no Bank was
willing to accept any prepayment of any Loan at the Specified Discount, within
the Discount Range or at any discount to par value, as applicable, or in the
case of Borrower Solicitation of Discounted Prepayment Offers, the date of any
Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Bank.]12

2. As of the date hereof and as of the date of any Discounted Prepayment
Effective Date with respect to this Discount Range Prepayment Notice, the
Borrower (a) does not possess any information with respect to the Borrower or
any of its Subsidiaries or the securities of any of them that (i) has not been
disclosed by or on behalf of the Borrower or any of its Subsidiaries to the
Banks generally prior to each such date and (ii) could be “material” as such
term is used in the United States Federal and state securities laws, and (b) was
not directed to deliver this Discount Range Prepayment Notice in connection with
a proposed Discounted Loan Prepayment by an Affiliate which had information of
the type referred to in clause (a). The Borrower agrees that if on or prior to
the Discounted Prepayment Effective Date with respect to this Discount Range
Prepayment Notice this representation and warranty will not be true and correct,
it shall promptly notify each Bank that was notified by the Auction Agent as
being scheduled to receive a Discounted Loan Prepayment in connection with this
Discount Range Prepayment Notice, and any such Bank may revoke its right to such
Discounted Loan Prepayment within two Domestic Business Days of receiving such
notification by the Borrower.

The Borrower acknowledges that the Auction Agent and the relevant Banks are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Borrower requests that the Auction Agent promptly notify each Bank party to
the Credit Agreement of this Discount Range Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

10

List multiple tranches if applicable.

11 

List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental Term
Loans or Other Term Loans).

12 

Insert applicable representation.

 

  E-2   AES - Form of Discount Range Prepayment Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

THE AES CORPORATION By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

  E-3   AES - Form of Discount Range Prepayment Notice



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

Date:             , 20    

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that Credit Agreement, dated as of May 27, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among The AES Corporation, a Delaware
corporation (the “Borrower”), Bank of America, N.A., as Agent for the Bank
Parties (the “Agent”) and each lender from time to time party thereto
(collectively, the “Banks” and individually, a “Bank”), and (b) that certain
Discount Range Prepayment Notice, dated             , 20    , from the
applicable Borrower (the “Discount Range Prepayment Notice”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Discount Range Prepayment Notice or, to the extent not defined
therein, in the Credit Agreement.

The undersigned Bank hereby gives you irrevocable notice, pursuant to
Section 2(C)(1) of Schedule 2.10 of the Credit Agreement, that it is hereby
offering to accept a Discounted Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on [the
Loans] [the [—, 20—]1 tranche[s] of the [    ]2 Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

[Loans - $[—]]

[[—, 20—]3 tranche[s] of the [    ]4 Loans - $[—]]

3. The percentage discount to par value at which such Discounted Loan Prepayment
may be made is [[—]% in respect of the Loans] [[—]% in respect of the [—, 20—]5
tranche[(s)] of the [    ]6 Loans] (the “Submitted Discount”).

The undersigned Bank hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[—, 20—]7 tranche[s] of the [    ]8 Loans] indicated
above pursuant to

 

1  List multiple tranches if applicable.

2  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

3  List multiple tranches if applicable.

4  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

5  List multiple tranches if applicable.

6  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

7  List multiple tranches if applicable.

8  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

 

  F-1   AES - Form of Discount Range Prepayment Offer



--------------------------------------------------------------------------------

Section 2(C)(1) of Schedule 2.10 of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate outstanding amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

  F-2   AES - Form of Discount Range Prepayment Offer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF BANK] By:  

 

  Name:   Title:

 

  F-3   AES - Form of Discount Range Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:             , 20    

To: [                                         ], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2(D) of Schedule 2.10 of that certain Credit Agreement, dated as of
May 27, 2011 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Credit Agreement”), among The AES
Corporation, a Delaware corporation (the “Borrower”), Bank of America, N.A., as
Agent for the Bank Parties (the “Agent”) and each lender from time to time party
thereto (collectively, the “Banks” and individually, a “Bank”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.

Pursuant to Section 2(D) of Schedule 2.10 of the Credit Agreement, the Borrower
hereby requests that [each Bank] [each Bank of the [—, 20—]1 tranche[s] of the
[    ]2 Loans] submit a Solicited Discounted Prepayment Offer. Any Discounted
Loan Prepayment made in connection with this solicitation shall be subject to
the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Borrower to [each Bank] [each Bank of the [—, 20—]3
tranche[s] of the [    ]4 Loans].

2. The maximum aggregate amount of the Discounted Loan Prepayment that will be
made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):5

[Loans - $[—]]

[[—, 20—]6 tranche[s] of the [    ]7 Loans - $[—]]

The Borrower hereby represents and warrants to the Auction Agent and [the
Banks][each Bank of the [—, 20—]8 tranche[s] of the [    ]9 Loans] that, as of
the date hereof and as of the date of any Discounted Prepayment Effective Date
with respect to this Specified Discount Prepayment Notice, the Borrower (a) does
not possess any information with respect to the Borrower or any of its
Subsidiaries or

 

1  List multiple tranches if applicable.

2  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

3  List multiple tranches if applicable.

4  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

5  Minimum of $10.0 million and whole increments of $1.0 million.

6  List multiple tranches if applicable.

7  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

8  List multiple tranches if applicable.

9  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

 

  G-1   AES - Form of Solicited Discounted Prepayment Notice



--------------------------------------------------------------------------------

the securities of any of them that (i) has not been disclosed by or on behalf of
the Borrower or any of its Subsidiaries to the Banks generally prior to each
such date and (ii) could be “material” as such term is used in the United States
Federal and state securities laws, and (b) was not directed to deliver this
Solicited Discount Prepayment Notice in connection with a proposed Discounted
Loan Prepayment by an Affiliate which had information of the type referred to in
clause (a). The Borrower agrees that if on or prior to the Discounted Prepayment
Effective Date with respect to this Solicited Discount Prepayment Notice this
representation and warranty will not be true and correct, it shall promptly
notify each Bank that was notified by the Auction Agent as being scheduled to
receive a Discounted Loan Prepayment in connection with this Solicited Discount
Prepayment Notice, and any such Bank may revoke its right to such Discounted
Loan Prepayment within two Domestic Business Days of receiving such notification
by the Borrower.

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2(D) of Schedule 2.10 of
the Credit Agreement.

The Borrower requests that the Auction Agent promptly notify each Bank party to
the Credit Agreement of this Solicited Discounted Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

  G-2   AES - Form of Solicited Discounted Prepayment Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

THE AES CORPORATION By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

  G-3   AES - Form of Solicited Discounted Prepayment Notice



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:             , 20    

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that Credit Agreement, dated as of May 27, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among The AES Corporation, a Delaware
corporation (the “Borrower”), Bank of America, N.A., as Agent for the Bank
Parties (the “Agent”) and each lender from time to time party thereto
(collectively, the “Banks” and individually, a “Bank”), and (b) that certain
Solicited Discounted Prepayment Notice, dated             , 20    , from the
applicable Borrower (the “Solicited Discounted Prepayment Notice”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Solicited Discounted Prepayment Notice or, to the
extent not defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third Business Day following your receipt of this notice.

The undersigned Bank hereby gives you irrevocable notice, pursuant to
Section 2(D) of Schedule 2.10 of the Credit Agreement, that it is hereby
offering to accept a Discounted Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Loans][[—, 20—]1 tranche[s] of the [    ]2 Loans] held by the
undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
may be made in connection with this offer shall not exceed (the “Offered
Amount”):

[Loans - $[—]]

[[—, 20—]3 tranche[s] of the [    ]4 Loans - $[—]]

 

1 

List multiple tranches if applicable.

2 

List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental Term
Loans or Other Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental Term
Loans or Other Term Loans).

 

  H-1   AES - Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

3. The percentage discount to par value at which such Discounted Loan Prepayment
may be made is [[—]% in respect of the Loans] [[—]% in respect of the [—, 20—]5
tranche[(s)] of the [    ]6 Loans] (the “Offered Discount”).

The undersigned Bank hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[—, 20—]7 tranche[s] of the [    ]8 Loans] pursuant
to Section 2(D) or Schedule 2.10 of the Credit Agreement at a price equal to the
Acceptable Discount and in an aggregate outstanding amount not to exceed such
Bank’s Offered Amount as such amount may be reduced in accordance with the
Solicited Discount Proration, if any, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

5 

List multiple tranches if applicable.

6 

List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental Term
Loans or Other Term Loans).

7 

List multiple tranches if applicable.

8 

List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental Term
Loans or Other Term Loans).

 

  H-2   AES - Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[NAME OF BANK] By:  

 

  Name:   Title:

 

  H-3   AES - Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:             , 20    

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2(B) of Schedule 2.10 of that Credit Agreement, dated as of May 27, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among The AES Corporation, a
Delaware corporation (the “Borrower”), Bank of America, N.A., as Agent for the
Bank Parties (the “Agent”) and each lender from time to time party thereto
(collectively, the “Banks” and individually, a “Bank”). Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Credit Agreement.

Pursuant to Section 2(B) of Schedule 2.10 of the Credit Agreement, the Borrower
hereby offers to make a Discounted Loan Prepayment [to each Bank] [to each Bank
of the [—, 20—]1 tranche[s] of the [    ]2 Loans] on the following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only [to
each Bank] [to each Bank of the [—, 20—]3 tranche[s] of the [    ]4 Loans].

2. The aggregate principal amount of the Discounted Loan Prepayment that will be
made in connection with this offer shall not exceed [$[—] of Loans] [$[—] of the
[—, 20—]5 tranche[(s)] of the [    ]6 Loans] (the “Specified Discount Prepayment
Amount”).7

3. The percentage discount to par value at which such Discounted Loan Prepayment
will be made is [[—]% in respect of the Loans] [[—]% in respect of the [—, 20—]8
tranche[(s)] of the [    ]9 Loans] (the “Specified Discount”).

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2(B) of Schedule 2.10 of the Credit
Agreement.

 

1  List multiple tranches if applicable.

2  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

3  List multiple tranches if applicable.

4  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

5  List multiple tranches if applicable.

6  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

7  Minimum of $10.0 million and whole increments of $1.0 million.

8  List multiple tranches if applicable.

9  List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental
Term Loans or Other Term Loans).

 

  I-1   AES - Form of Specified Discount Prepayment Notice



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants to the Auction Agent and [the
Banks][each Bank of the [—, 20—]10 tranche[s] of the [    ]11 Loans] as follows:

1. [At least ten Business Days have passed since the consummation of the most
recent Discounted Loan Prepayment as a result of a prepayment made by a Borrower
on the applicable Discounted Prepayment Effective Date.][At least three Business
Days have passed since the date the Borrower was notified that no Bank was
willing to accept any prepayment of any Loan at the Specified Discount, within
the Discount Range or at any discount to par value, as applicable, or in the
case of Borrower Solicitation of Discounted Prepayment Offers, the date of any
Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Bank.]12

2. As of the date hereof and as of the date of any Discounted Prepayment
Effective Date with respect to this Specified Discount Prepayment Notice, the
Borrower (a) does not possess any information with respect to the Borrower or
any of its Subsidiaries or the securities of any of them that (i) has not been
disclosed by or on behalf of the Borrower or any of its Subsidiaries to the
Banks generally prior to each such date and (ii) could be “material” as such
term is used in the United States Federal and state securities laws, and (b) was
not directed to deliver this Specified Discount Prepayment Notice in connection
with a proposed Discounted Loan Prepayment by an Affiliate which had information
of the type referred to in clause (a). The Borrower agrees that if on or prior
to the Discounted Prepayment Effective Date with respect to this Specified
Discount Prepayment Notice this representation and warranty will not be true and
correct, it shall promptly notify each Bank that was notified by the Auction
Agent as being scheduled to receive a Discounted Loan Prepayment in connection
with this Specified Discount Prepayment Notice, and any such Bank may revoke its
right to such Discounted Loan Prepayment within two Domestic Business Days of
receiving such notification by the Borrower.

The Borrower acknowledges that the Auction Agent and the relevant Banks are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Borrower requests that the Auction Agent promptly notify each Bank party to
the Credit Agreement of this Specified Discount Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

10

List multiple tranches if applicable.

11

List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental Term
Loans or Other Term Loans).

12 

Insert applicable representation.

 

  I-2   AES - Form of Specified Discount Prepayment Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

THE AES CORPORATION By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

  I-3   AES - Form of Specified Discount Prepayment Notice



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:             , 20    

To: [                                         ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Credit Agreement, dated as of May 27, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”), among The AES Corporation, a
Delaware corporation (the “Borrower”), Bank of America, N.A., as Agent for the
Bank Parties (the “Agent”) and each lender from time to time party thereto
(collectively, the “Banks” and individually, a “Bank”), and (b) that certain
Specified Discount Prepayment Notice, dated             , 20    , from the
applicable Borrower (the “Specified Discount Prepayment Notice”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Specified Discount Prepayment Notice or, to the
extent not defined therein, in the Credit Agreement.

The undersigned Bank hereby gives you irrevocable notice, pursuant to
Section 2(B) of Schedule 2.10 of the Credit Agreement, that it is willing to
accept a prepayment of the following [Loans] [[—, 20—]1 tranche[s] of the
[    ]2Loans - $[—]] held by such Bank at the Specified Discount in an aggregate
outstanding amount as follows:

[Loans - $[—]]

[[—, 20—]3 tranche[s] of the [    ]4 Loans - $[—]]

The undersigned Bank hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans][[—, 20—]5 tranche[s] the [    ]6 Loans] pursuant to
Section 2(B) of Schedule 2.10 of the Credit Agreement at a price equal to the
[applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

1 

List multiple tranches if applicable.

2 

List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental Term
Loans or Other Term Loans).

3 

List multiple tranches if applicable.

4 

List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental Term
Loans or Other Term Loans).

5 

List multiple tranches if applicable.

6 

List applicable tranche(s) of Loans (e.g., Initial Term Loans, Incremental Term
Loans or Other Term Loans).

 

  J-1   AES - Form of Specified Discount Prepayment Response



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF BANK] By:  

 

  Name:   Title:

 

  J-2   AES - Form of Specified Discount Prepayment Response



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[See attached]

 

  K-1   AES – Form of Administrative Questionnaire



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

FAX ALONG WITH COMMITMENT LETTER TO:  

Maria McClain

  FAX # 704-409-0913  

 

I. Borrower Name:   

 

   $  

 

     Type of Credit Facility  

 

II. Legal Name of Lender of Record for Signature Page:

 

 

 

 

  •  

Signing Credit Agreement                     YES                     NO

 

  •  

Coming in via Assignment                     YES                     NO

 

III. Type of Lender:  

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:    V. Eurodollar Address:

 

  

 

 

  

 

 

  

 

 

  

 

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

    

Credit Contact

  

Primary

Operations Contact

  

Secondary

Operations Contact

Name:

                       

Title:

                       

Address:

                                               

Telephone:

                       

Facsimile:

                       

E Mail Address:

                       

IntraLinks E Mail Address:

                       

Does Secondary Operations Contact need copy of notices?                
YES                 NO

 

 

 

LOGO [g192617boa_logo.jpg]   1   12/2007



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

    

Letter of Credit

Contact

  

Draft Documentation

Contact

  

Legal Counsel

Name:

                       

Title:

                       

Address:

                       

Telephone:

                       

Facsimile:

                       

E Mail Address:

                       

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:    

 

  (Bank Name)  

 

  (ABA #)  

 

  (Account #)  

 

  (Attention)

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:             (Bank Name)             (ABA#)   (City/State)          
(Account #)   (Account Name)           (Attention)  

 

 

 

LOGO [g192617boa_logo.jpg]   2   12/2007



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

IX. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number
(TIN):                                        
                                                               -               
              

Tax Withholding Form Delivered to Bank of America*:

                       W-9

                       W-8BEN

                       W-8ECI

                       W-8EXP

                       W-8IMY

 

  Tax Contact   Name:  

 

  Title:  

 

  Address:  

 

  Telephone:  

 

  Facsimile:  

 

  E Mail Address:  

 

 

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

 

 

LOGO [g192617boa_logo.jpg]   3   12/2007



--------------------------------------------------------------------------------

ADMINISTRATIVE DETAILS REPLY FORM – US DOLLAR ONLY

CONFIDENTIAL

 

 

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

LOGO [g192617appip90.jpg]

X. Bank of America Payment Instructions:

 

Pay to:    Bank of America, N.A.    ABA # 026009593    New York, NY    Acct. #
1292000883    Attn: Corporate Credit Services    Ref: AES Corporation

 

 

 

LOGO [g192617boa_logo.jpg]   4   12/2007



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF AMENDMENT TO COLLATERAL TRUST AGREEMENT

Dated as of [            ], 20[    ]

AMENDMENT NO. [    ] TO THE COLLATERAL TRUST AGREEMENT by and among The AES
Corporation, a Delaware corporation (the “Borrower”), AES International Holdings
II, LTD., a British Virgin Islands company ( “AES International” and
collectively with the Borrower, the “Grantors”), [Union Bank of California,
N.A.][Successor Collateral Trustee], not in its individual capacity but solely
as a corporate trustee, as successor to Wilmington Trust Company, not in its
individual capacity but solely as corporate trustee (the “Corporate Trustee”),
[Vicki Elnick] [Successor Individual Trustee], an individual residing in the
State of [Delaware], as successor to Bruce L. Bisson, not in her individual
capacity but solely as individual trustee (the “Individual Trustee”) and
[Citicorp USA, Inc.][Successor Agent], in its capacity as representative for the
lender parties (the “Representative for the Lender Parties”).

PRELIMINARY STATEMENTS:

1. The Borrower, Corporate Trustee, the Individual Trustee, the Representative
for the Lender Parties and certain other parties from time to time party thereto
entered into a Collateral Trust Agreement dated as of December 12, 2002 (as
amended, amended and restated, supplemented or otherwise modified through the
date hereof, the “Collateral Trust Agreement”). Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Collateral
Trust Agreement.

2. The Borrower is party to that certain Credit Agreement, dated as of May 27,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Loan Agreement”), among the Borrower, Bank
of America, N.A., as Agent for the Bank Parties (the “Agent”) and each lender
from time to time party thereto.

3. In connection with Section 5.16 of the Term Loan Agreement, the parties
hereto have agreed to amend the Collateral Trust Agreement, on the terms and
conditions hereinafter set forth herein.

Amendments to Collateral Trust Agreement. The Collateral Trust Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:

Section 1.01 of the Collateral Trust Agreement is hereby amended by inserting
the following definitions in their proper alphabetical order:

“Majority First Lien Secured Holders” means, at any time, lenders under the
Credit Agreement and the Term Loan Agreement owed or holding at least a majority
in interest of the aggregate principal amount (based in the case of any
Revolving Letter of Credit (as defined in the Credit Agreement (as in effect on
the date of signing of the Term Loan Agreement)) denominated in an Alternative
Currency (as defined in the Credit Agreement (as in effect on the date of
signing of the Term Loan Agreement)) other than U.S. dollars, or the Dollar
Equivalent (as defined in the Credit Agreement (as in effect on the date of
signing of the Term Loan Agreement)) at such time) of the sum of (i) the
aggregate principal amount of the loans outstanding under the Credit Agreement
and the Term Loan Agreement at such time, (ii) the aggregate Revolving Letter of
Credit Liabilities Outstanding (as defined in the Credit Agreement (as in effect
on the date of



--------------------------------------------------------------------------------

signing of the Term Loan Agreement)) at such time and (iii) the aggregate
Revolving Credit Loan Commitments (as defined in the Credit Agreement (as in
effect on the date of signing of the Term Loan Agreement)) at such time;
provided that (A) the loans, Revolving Letter of Credit Liabilities and Unused
Revolving Credit Loan Commitments (as defined in the Credit Agreement (as in
effect on the date of signing of the Term Loan Agreement)) of any Defaulting
Bank under the Credit Agreement or the Term Loan Agreement shall be disregarded
in the determination of the Majority First Lien Secured Holders and (B) during
the occurrence and continuance of any uncured or unwaived default or event of
default under the Credit Agreement (as in effect on the date of determination)
Unused Revolving Credit Loan Commitments (as defined in the Credit Agreement (as
in effect on the date of signing of the Term Loan Agreement)) shall not be
included in the determination of Majority First Lien Secured Holders).

“Term Loan Agent” means Bank of America, N.A., in its capacity as “Agent” under
the Term Loan Agreement, or any successor “Agent” appointed pursuant to the
terms of the Term Loan Agreement.

“Term Loan Agreement” means that certain Credit Agreement, dated as of May 27,
2011, among the Borrower, the lenders from time to time party thereto, Bank of
America, N.A., as agent and the other agents party thereto (as amended, amended
and restated, supplemented or otherwise modified from time to time).

“Term Loan Voting Period” means all times that the sum of (i) the aggregate
principal amount of Revolving Credit Loans (as defined in the Credit Agreement
(as in effect on the date of signing of the Term Loan Agreement)) outstanding at
such time plus (ii) the aggregate amount of Revolving Letter of Credit
Liabilities (as defined in the Credit Agreement (as in effect on the date of
signing of the Term Loan Agreement)) outstanding at such time plus (iii) the
aggregate amount of the Unused Revolving Credit Loan Commitments(as defined in
the Credit Agreement (as in effect on the date of signing of the Term Loan
Agreement)) at such time, is less than $300,000,000.

The definition of “Collateral Trust Agreement Default” contained in Section 1.01
is hereby amended by:

inserting the following sentence at the end thereof:

“Notwithstanding anything to the contrary set forth herein, upon the occurrence
and during the continuance of a Term Loan Voting Period, references in this
definition of “Collateral Trust Agreement Default” to (i) “Lender Party” shall
mean each of the Lender Parties or the Agent and Lenders under the Term Loan
Agreement and (ii) “Credit Agreement” shall mean the Credit Agreement or the
Term Loan Agreement (other than with respect to the second instance of the term
“Credit Agreement” contained therein).”

(ii) inserting the following phrase immediately following the phrase “Section
6.01 of the Credit Agreement” included therein:

“or, upon the occurrence and during the continuance of a Term Loan Voting
Period, an event of default described in clauses (a), (b), (d), (e) or (f) of
the Term Loan Agreement”.

The definition of “Credit Agreement Defaulted Party” contained in Section 1.01
is hereby amended by inserting the following sentence at the end thereof:

 

2



--------------------------------------------------------------------------------

“Notwithstanding anything to the contrary set forth herein, upon the occurrence
and during the continuance of a Term Loan Voting Period, the term Credit
Agreement Defaulted Party shall mean the Agent or the Term Loan Agent, in each
case, acting on written instructions approved by the Majority First Lien Secured
Holders; provided that (x) the Agent shall so act in the event that a majority
of the Majority First Lien Secured Holders are Lenders under the Credit
Agreement and (y) the Term Loan Agent shall so act in the event that a majority
of the Majority First Lien Secured Holders are lenders under the Term Loan
Agreement.”

The definition of “Required Representative(s)” contained in Section 1.01 is
hereby amended by inserting the following sentence at the end thereof:

“Notwithstanding anything to the contrary set forth herein, upon the occurrence
and during the continuance of a Term Loan Voting Period, (i) references in the
definition of Required Representative to (A) “Lender Party” shall mean each of
the Lender Parties and the Agent and Lenders under the Term Loan Agreement,
(B) “Credit Agreement” shall mean the Credit Agreement or the Term Loan
Agreement and (C) “Required Banks” shall mean the Majority First Lien Secured
Holders, and (ii) any action set forth herein to be taken by the Agent, when
acting in its capacity as Required Representative hereunder, may be taken by the
Agent or the Term Loan Agent, in each case, upon the written instructions
approved by the Majority First Lien Secured Holders; provided that (x) the Agent
shall so act in the event that a majority of the Majority First Lien Secured
Holders are Lenders under the Credit Agreement and (y) the Term Loan Agent shall
so act in the event that a majority of the Majority First Lien Secured Holders
are lenders under the Term Loan Agreement.”

Section 4.01 of the Collateral Trust Agreement is hereby amended by adding the
following sentence at the end thereof:

“Notwithstanding anything to the contrary set forth herein, upon the occurrence
and during the continuance of a Term Loan Voting Period, references to the
“Credit Agreement” in this Section 4.01 shall mean the Credit Agreement or the
Term Loan Agreement.”

Section 5.01 is hereby amended by inserting a new subsection (e) immediately
following subsection (d) thereof, as follows:

“(e) Any amounts to be paid to the Representative of the Bank Parties (as
defined in the Term Loan Agreement) under the Term Loan Agreement pursuant to
clause THIRD above shall be applied by the Collateral Trustees for the ratable
benefit of the lenders against the Secured Obligations of the Secured Holders
represented by the Term Loan Agent under the Term Loan Agreement as follows:

FIRST, paid to the Term Loan Agent for any amounts then owing to the Term Loan
Agent pursuant to Section 10.04 of the Term Loan Agreement or otherwise under
the Financing Documents, ratably in accordance with the amounts then owing to
the Term Loan Agreement; and

SECOND, ratably paid to the Bank Parties (as defined in the Term Loan
Agreement), for any amounts then owing to them under the Term Loan Agreement.”

A new Article X shall be inserted immediately following the end of Article IX
thereof, as follows:

 

3



--------------------------------------------------------------------------------

“ARTICLE X AS TO THE AGENT AND TERM LOAN AGENT

The Term Loan Agent (as agent on behalf of the Banks (as defined in the Term
Loan Agreement) and not individually) agrees to indemnify the Agent and hold the
Agent harmless from and against, any and all liabilities, losses, claims,
damages and related costs and expenses of any kind, which may be incurred by the
Agent in connection with any investigative, administrative or judicial
proceeding brought or threatened relating to or arising out of any actions taken
by the Agent at the direction of the Majority First Lien Secured Holders
pursuant to the terms hereof; provided that the Agent shall not have the right
to be indemnified hereunder for the Agent’s own gross negligence, bad faith or
willful misconduct as determined by a court of competent jurisdiction. The Agent
(as agent on behalf of the Lender Parties and not individually) agrees to
indemnify the Term Loan Agent and hold the Term Loan Agent harmless from and
against, any and all liabilities, losses, claims, damages and related costs and
expenses of any kind, which may be incurred by the Term Loan Agent in connection
with any investigative, administrative or judicial proceeding brought or
threatened relating to or arising out of any actions taken by the Term Loan
Agent at the direction of the Majority First Lien Secured Holders pursuant to
the terms hereof; provided that the Term Loan Agent shall not have the right to
be indemnified hereunder for the Term Loan Agent’s own gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction.
In no event shall the Agent or the Term Loan Agent be liable (whether direct or
indirect, in contract or tort or otherwise) to the Term Loan Agent or the Agent,
respectively, or any of their respective affiliates, equityholders, directors,
officers, agents or employees for any indirect, special, incidental,
consequential or punitive damages relating to or arising out of any action taken
by the Agent or the Term Loan Agent, respectively, at the direction of the
Majority First Lien Secured Holders pursuant to the terms hereof.

Conditions of Effectiveness. This Amendment shall become effective as of the
date first above written when:

the Corporate Trustee shall have received counterparts of this Amendment
executed by the Corporate Trustee, the Individual Trustee and each
Representative existing on the date hereof. This Amendment is subject to the
provisions of Section 9.01 of the Collateral Trust Agreement; and

the Corporate Trustee shall have received a certificate of an Authorized Officer
of each Grantor to the effect that such supplemental agreement will not result
in a breach of any provision or covenant contained in the Applicable Agreements.

Reference to and Effect on the Collateral Trust Agreement. 3. On and after the
effectiveness of this Amendment, each reference in the Collateral Trust
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Collateral Trust Agreement, and each reference in each of the
other Financing Documents to “the Collateral Trust Agreement”, “thereunder”,
“thereof” or words of like import referring to the Collateral Trust Agreement,
shall mean and be a reference to the Collateral Trust Agreement, as amended by
this Amendment.

The terms of this Amendment shall be binding upon any successor to the Agent
that may be appointed from time to time pursuant to the Credit Agreement.

The Collateral Trust Agreement, as specifically amended by this Amendment, is
and shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.

 

4



--------------------------------------------------------------------------------

The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Agent under the any of the Financing Documents.

Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.

Governing Law. This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

[signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[UNION BANK OF CALIFORNIA, N.A.][Successor Corporate Trustee] not in its
individual capacity, but solely as Corporate Trustee

By  

 

  Name: Title:  

[VICKI ELNICK] [Successor Individual Trustee], not in her individual capacity,
but solely as Individual Trustee

By  

 

  Name: Title:  

 

  [signature page]   AES Collateral Trust Agreement     Amendment No. [    ]



--------------------------------------------------------------------------------

THE AES CORPORATION, a Delaware corporation, as grantor By  

 

  Name: Title:  

AES INTERNATIONAL HOLDINGS II, LTD.,

 

a British Virgin Islands company, as grantor

By  

 

  Name: Title:  

 

  [signature page]   AES Collateral Trust Agreement     Amendment No. [    ]



--------------------------------------------------------------------------------

CITICORP USA, INC.,
as Representative for the Lender Parties

By  

 

  Name: Title:  

 

  [signature page]   AES Collateral Trust Agreement     Amendment No. [    ]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Representative for the Lender Parties By  

 

  Name: Title:  

 

  L-1   AES - Form of Amendment to Collateral Trust Agreement